Exhibit 10.1

EXECUTION VERSION

 

 

 

UNCOMMITTED CREDIT AGREEMENT

among

TEXADIAN ENERGY, INC.

and

TEXADIAN ENERGY CANADA LIMITED,

as Borrowers,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

as Lenders,

and

BNP PARIBAS,

as Administrative Agent and Collateral Agent,

for the Lenders, and an Issuing Bank,

Dated as of June 12, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

SECTION 1. DEFINITIONS

     1   

            1.1  

     Defined Terms      1   

1.2  

     Other Definitional Provisions      34   

1.3  

     Accounting Principles      35   

SECTION 2. AMOUNT AND TERMS OF UNCOMMITTED PARTICIPATIONS

     35   

2.1  

     Revolving Credit Loans      35   

2.2  

     Swing Line Loans      37   

2.3  

     Daylight Overdraft Loans      40   

2.4  

     Sublimits      44   

2.5  

     Notes      44   

2.6  

     Fees      45   

2.7  

     Facility Increases and Decreases      45   

2.8  

     Election of Approving Lenders to Continue Funding      46   

SECTION 3. LETTERS OF CREDIT

     47   

3.1  

     L/C Uncommitted Participation Amount      47   

3.2  

     Procedure for Issuance of Letters of Credit      49   

3.3  

     Fees, Commissions and Other Charges      50   

3.4  

     L/C Participations      50   

3.5  

     Reimbursement Obligations of the Borrowers      52   

3.6  

     Obligations Absolute      53   

3.7  

     Letter of Credit Payments      53   

3.8  

     Application      53   

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

     54   

4.1  

     Interest Rates and Payment Dates      54   

4.2  

     Conversion and Continuation Options      55   

4.3  

     Optional Prepayments      56   

4.4  

     Mandatory Prepayments      56   

4.5  

     Computation of Interest and Fees      57   

4.6  

     Inability to Determine Interest Rate      57   

4.7  

     Pro Rata Treatment and Payments; Several Obligations of Lenders      58   

4.8  

     Illegality      59   

4.9  

     Requirements of Law      59   

4.10

     Taxes      60   

4.11

     Indemnity      62   

4.12

     Lending Offices; Replacement of Lender      63   

4.13

     Defaulting Lenders      64   



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES

     67   

            5.1  

     Financial Condition      67   

5.2  

     No Undisclosed Liabilities      67   

5.3  

     No Change      67   

5.4  

     Existence; Compliance with Law      67   

5.5  

     Power; Authorization; Enforceable Obligations      67   

5.6  

     No Legal Bar      68   

5.7  

     No Material Litigation      68   

5.8  

     No Default      68   

5.9  

     Ownership of Property; Liens      68   

5.10

     No Legal or Contractual Restrictions      68   

5.11

     Taxes      69   

5.12

     Federal Regulations      69   

5.13

     ERISA      69   

5.14

     Investment Company Act; Other Regulations      69   

5.15

     Subsidiaries      69   

5.16

     Security Documents      70   

5.17

     Accuracy and Completeness of Information      70   

5.18

     Labor Relations      71   

5.19

     Insurance      71   

5.20

     Solvency      71   

5.21

     Purpose      72   

5.22

     Environmental Matters      72   

5.23

     Foreign Operations      73   

SECTION 6. CONDITIONS PRECEDENT

     73   

6.1  

     Conditions to Initial Loans and Letters of Credit      73   

6.2  

     Conditions to Each Loan or Letter of Credit      77   

6.3  

     Conditions to Increase in Maximum Availability      78   

SECTION 7. AFFIRMATIVE COMPLIANCE GUIDELINES

     79   

7.1  

     Financial Statements      80   

7.2  

     Certificates; Other Information. Furnish to:      81   

7.3  

     Payment of Obligations and Filing of Taxes      82   

7.4  

     Conduct of Business and Maintenance of Existence      82   

7.5  

     Maintenance of Property; Insurance      82   

7.6  

     Inspection of Property, Books and Records; Discussions; Periodic Audits   
  82   

7.7  

     Notices      83   

7.8  

     Environmental Laws      83   

7.9  

     Risk Management Policy      84   

7.10

     Perfection      84   



--------------------------------------------------------------------------------

            7.11  

     Additional Collateral      86   

7.12  

     Subordination of Indebtedness      86   

7.13  

     Closing of Deposit Accounts      86   

7.14  

     Texadian Canada Texas Qualification      87   

SECTION 8. NEGATIVE COMPLIANCE GUIDELINES

     87   

8.1    

     Financial Condition Guidelines      87   

8.2    

     Limitation on Indebtedness      88   

8.3    

     Limitation on Liens      88   

8.4    

     Limitation on Guarantee Obligations      89   

8.5    

     Limitation on Fundamental Changes      89   

8.6    

     Limitation on Sale of Assets      89   

8.7    

     Limitation on Dividends      90   

8.8    

     Limitation on Capital Expenditures      90   

8.9    

     Limitation on Investments, Loans and Advances      90   

8.10  

     Limitation on Optional Payments, Modifications of Debt Instruments and
Payments to Insiders      91   

8.11  

     Limitation on Transactions with Affiliates      91   

8.12  

     Limitation on Changes in Fiscal Year      91   

8.13  

     ERISA Compliance      91   

8.14  

     Limitations on Trading Positions      92   

8.15  

     Limitation on Negative Pledge Clauses      92   

8.16  

     Limitation on Lines of Business      92   

8.17  

     Limitation on Subsidiary Formation      92   

8.18  

     Limitation on Use of Proceeds      93   

8.19  

     Amendments to Governing Documents      93   

SECTION 9. EVENTS OF DEFAULT

     93   

SECTION 10. THE ADMINISTRATIVE AGENT

     96   

10.1  

     Appointment      96   

10.2  

     Delegation of Duties      97   

10.3  

     Exculpatory Provisions      97   

10.4  

     Reliance by Administrative Agent      97   

10.5  

     Notice of Default      98   

10.6  

     Non-Reliance on Administrative Agent and Other Lenders      98   

10.7  

     Indemnification      98   

10.8  

     Administrative Agent in Its Individual Capacity      99   

10.9  

     Successor Administrative Agent      99   

10.10

     No Other Duties, Etc.      99   

10.11

     Administrative Agent May File Proofs of Claim      99   



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

     100   

11.1  

     Amendments and Waivers      100   

11.2  

     Notices      103   

11.3  

     No Waiver; Cumulative Remedies      103   

11.4  

     Survival of Representations and Warranties      103   

11.5  

     Payment of Expenses and Taxes      104   

11.6  

     Successors and Assigns; Participations and Assignments      104   

11.7  

     Adjustments; Set-off      107   

11.8  

     Counterparts      108   

11.9  

     Severability      108   

11.10

     Integration      108   

11.11

     GOVERNING LAW      108   

11.12

     Submission To Jurisdiction; Waivers      108   

11.13

     Acknowledgements      109   

11.14

     WAIVERS OF JURY TRIAL      109   

11.15

     Confidentiality      109   

11.16

     Patriot Act.      110   

11.17

     Appointment of Agent for Borrowers      110   

11.18

     Agent for Service of Process      111   

11.19

     Judgment Currency      111   

11.20

     No Immunity; Waiver of Immunity      112   

11.21

     Reinstatement; Waiver of Subrogation; Joint and Several Obligations     
112   

            11.22

     Discretionary Facility      113   



--------------------------------------------------------------------------------

Schedules   Schedule A   Schedule of Approved Account Debtors and Account Debtor
Limits Schedule B   Risk Management Policy Schedule C   Uncommitted
Participation Amounts Schedule 3.1   Issuing Limits Schedule 5.15   Subsidiaries
Schedule 5.16(b)   Filing Jurisdictions Schedule 5.16(c)   Approved Inventory
Locations Schedule 5.19   Insurance Schedule 5.22   Environmental Matters
Schedule 5.23   Foreign Operations Schedule 8.2   Existing Indebtedness Schedule
8.3   Existing Liens Schedule 8.4   Guarantee Obligations Schedule 8.9  
Existing Investments Schedule 11.2   Notice Addresses and Applicable Lending
Offices Exhibits   Exhibit A   Form of Application for Letter of Credit Exhibit
B   Form of Borrowing Base Certificate Exhibit C   Form of Borrowing Request
Exhibit D   Form of Compliance Certificate Exhibit E   Form of Notice of
Declining Lender Exhibit F   Form of Position Certificate Exhibit G   Form of
Position Risk/MTM Report Exhibit H-1   Form of U.S. Security Agreement Exhibit
H-2   Form of Canada Security Agreement Exhibit I   Form of Note Exhibit J  
Form of Secretary’s Certificate Exhibit K   Form of Legal Opinion (Special
Counsel) Exhibit L   Form of Joinder Agreement Exhibit M   Form of Assignment
and Acceptance Exhibit N   Form of Inventory and Storage Location Report



--------------------------------------------------------------------------------

UNCOMMITTED CREDIT AGREEMENT

This UNCOMMITTED CREDIT AGREEMENT, dated as of June 12, 2013, is entered into by
and among TEXADIAN ENERGY, INC., a Delaware corporation (“Texadian”) and
TEXADIAN ENERGY CANADA LIMITED, an Alberta corporation (“Texadian Canada”, and
together with Texadian, the “Borrowers” and each a “Borrower”), the lenders from
time to time parties to this Agreement (together, the “Lenders”), and BNP
PARIBAS, a bank organized under the laws of France, as Administrative Agent and
Collateral Agent for the Lenders, the Swap Banks, and the Issuing Banks
hereunder, and as an Issuing Bank.

RECITALS

The Borrowers have requested that the Lenders and the Issuing Banks make
available, on an UNCOMMITTED AND ABSOLUTELY DISCRETIONARY BASIS, to the
Borrowers Loans and Letters of Credit in an aggregate principal amount at any
one time outstanding not to exceed $50,000,000 (or such increased or decreased
amount as may from time to time be in effect pursuant to Section 2.7 of this
Agreement). The Lenders and the Issuing Banks are willing to consider, on an
UNCOMMITTED AND ABSOLUTELY DISCRETIONARY BASIS, making such Loans and Letters of
Credit available to the Borrowers, but only on the terms, and subject to the
conditions, set forth in this Agreement.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“Acceptable Investment Grade Credit Enhancement”: (a) a guarantee (in form and
substance satisfactory to the Administrative Agent) from a financial institution
acceptable to the Administrative Agent or an Affiliate that is Investment Grade
or that is a Tier I Approved Account Debtor, (b) credit insurance (in form and
substance acceptable to the Administrative Agent) and provided by any Person
(other than an Affiliate of any Borrower) rated Investment Grade and acceptable
to the Administrative Agent, or (c) a letter of credit (in form and substance
satisfactory to the Administrative Agent) provided by a bank rated Investment
Grade acceptable to the Administrative Agent (other than an Affiliate of any
Borrower), in each case to the extent (1) in the case of letter of credit or
credit insurance, as applicable, the provider thereof has consented to an
assignment of proceeds of letter of credit or credit insurance to the
Administrative Agent, (2) with respect any guarantee, the provider thereof has
not restricted an assignment of proceeds to the Administrative Agent and such
guarantee does not cover any other indebtedness of the underlying obligor, or
(3) the Administrative Agent otherwise has a perfected security interest for the
benefit of the Lenders, the Issuing Banks, and the Swap Banks pursuant to
Article 9 of the Uniform Commercial Code.



--------------------------------------------------------------------------------

“Account”: as defined in the Uniform Commercial Code as in effect in the State
of New York.

“Account Debtor”: a Person who is obligated to any Borrower under an Account of
such Borrower.

“Account Debtor Limit”: (a) for each Account Debtor who is not an Approved
Account Debtor, $250,000, and (b) for each Account Debtor who is an Approved
Account Debtor, the designated dollar amount for such Approved Account Debtor
that the Required Lenders approve in writing, from time to time (which with
respect to each Approved Account Debtor on the Closing Date shall be the dollar
amount set forth next to the name of such Approved Account Debtor in Schedule A
attached hereto); provided, that, without any action by any Borrower, the
Required Lenders may at any time and for any reason, increase, decrease,
suspend, or eliminate any Account Debtor’s Account Debtor Limit; provided,
further, that, without any action by any Borrower, the Administrative Agent may
at any time and for any reason, decrease, suspend, or eliminate any Account
Debtor’s Account Debtor Limit for a period of up to 10 Business Days. Schedule A
shall be deemed amended without further action by any Person immediately upon
the Administrative Agent’s or Required Lenders’ approval in writing of any
revisions thereto.

“Adjusted Pro Rata Share”: as defined in the Intercreditor Agreement, if any.

“Administrative Agent”: BNP Paribas in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Affected Lenders”: as defined in Section 4.12 of this Agreement.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person (including, with its
correlative meanings, “controlled by” and “under common control with”) means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Agreement”: this Uncommitted Credit Agreement, as amended, restated,
supplemented, modified or replaced from time to time.

“Aggregate Outright Position”: The aggregate of all Positions with respect to
Product or related financial instruments after netting all Short Positions and
Long Positions.

“Alternative Base Rate”: for any day, the rate per annum (rounded upward, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Base Rate in
effect on such day, (b) a rate equal to the sum of the Federal Funds Effective
Rate in effect on such day plus one-half of one percent (0.50%), (c) the COF
Rate, or (d) the Eurodollar Rate for Interest Periods of three (3) months in
effect on such day plus 1.5%.

 

2



--------------------------------------------------------------------------------

“Applicable Lending Office”: for each Lender and for each Type of Loan, the
lending office of such Lender designated for such Type of Loan on Schedule 11.2
attached hereto (or any other lending office from time to time notified to the
Administrative Agent by such Lender) as the office at which its Loans of such
Type are to be made and maintained.

“Applicable Margin”: (i) for Eurodollar Loans, the rate determined for such Type
of Loans in connection with a syndication of the credit facility evidenced by
this Agreement, and (ii) for all other Loans, the rate per annum set forth in
the following table that corresponds to the Type of such Credit Extension:

 

Applicable Margin: Base Rate Loans:    COF Rate Loans:

2.00%

   3.00%

“Application”: an application, in the form of Exhibit A attached hereto, or in
such other form as the applicable Issuing Bank may specify from time to time,
requesting an Issuing Bank to issue or amend a Letter of Credit.

“Approved Account Debtor”: either a Tier I Approved Account Debtor or a Tier II
Approved Account Debtor.

“Approved Inventory Location”: each location in the United States or Canada
(other than in the Province of Quebec) where Inventory may be stored that, upon
the request of any Borrower, is approved by the Administrative Agent in its
reasonable discretion, which locations shall as of the Closing Date be those
listed on Schedule 5.16(c) attached hereto; provided, that without any action by
any Borrower, the Administrative Agent in its reasonable discretion may at any
time and for any reason add or eliminate any location to Schedule 5.16(c).
Schedule 5.16(c) shall be deemed amended without further action by any Person
immediately upon Administrative Agent’s approval in writing of any revisions
thereto.

“Approving Lenders”: as defined in Section 2.8(b) of this Agreement.

“Assignee”: as defined in Section 11.6(c) of this Agreement.

“Assignment and Acceptance”: as defined in Section 11.6(c) of this Agreement.

“Barrel”: a quantity equal to forty-two U.S. gallons.

“Base Rate”: the rate of interest established by the Administrative Agent in New
York, New York, from time to time as its “base rate” or “prime rate” (the base
rate or prime rate not being intended to necessarily be the lowest rate of
interest charged by the Administrative Agent or BNP Paribas in connection with
extensions of credit to any of its customers).

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Alternative Base Rate.

“Borrowers”: as defined in the preamble to this Agreement.

 

3



--------------------------------------------------------------------------------

“Borrowing Base”: at any time, an amount equal to:

 

  (a) 100% of the face value of Eligible Cash Collateral, plus

 

  (b) 85% of Net Liquidating Value of Eligible Futures Accounts, plus

 

  (c) 90% of Eligible Tier I Accounts Receivable, plus

 

  (d) 85% of Eligible Tier II Accounts Receivable, plus

 

  (e) 85% of Eligible Tier I Unbilled Accounts Receivable, plus

 

  (f) 80% of Eligible Tier II Unbilled Accounts Receivable, plus

 

  (g) 80% of Eligible Exchange Receivables, plus

 

  (h) 80% of Eligible Hedged Inventory, plus

 

  (i) 70% of Eligible Inventory that is not Eligible Hedged Inventory, plus

 

  (j) 80% of the value of Letters of Credit for Commodities Not Yet Delivered,
plus

 

  (k) 50% of Eligible Net Unrealized Positive Forward Contract Value, if any,
minus

 

  (l) 100% of First Purchaser Liability, minus

 

  (m) 100% of all Tax Liabilities, minus

 

  (n) 120% of all Lenders’ Swap Liability, minus

 

  (o) 100% of Storage and Transportation Expenses due within 60 days of the
applicable date of determination of the Borrowing Base, minus

 

  (p) 100% of the Overcollateralization Amount.

The value of the Borrowing Base shall be determined by reference to the most
recently dated Borrowing Base Certificate prepared by a Responsible Officer of
Texadian pursuant to Section 7.2(c) of this Agreement absent any error in such
Borrowing Base Certificate as of the date delivered, provided, however, that if
Texadian shall fail to deliver a Borrowing Base Certificate when required
pursuant to Section 7.2(c) of this Agreement, the Borrowing Base in effect shall
be zero until such Borrowing Base Certificate is delivered; provided further,
however, that the Administrative Agent may recalculate the Borrowing Base on any
Business Day based on information with respect to the Borrowing Base then known
to the Administrative Agent. The value of each type of Collateral set forth
above shall be computed in accordance with the provisions of the respective
definitions provided in this Agreement. Notwithstanding any other provision of
the Loan Documents, (1) no asset shall be included in the Borrowing Base unless
the Administrative Agent has been granted a first-priority security interest in
such asset for the

 

4



--------------------------------------------------------------------------------

benefit of the Lenders, the Issuing Banks and the Swap Banks (subject only to
liens expressly permitted by the applicable Deposit Account Control Agreement or
other control agreement perfecting the Liens securing the Obligations) pursuant
to (A) the Security Documents, or (B) another security agreement acceptable to
the Administrative Agent in its discretion and, in any event, in each case the
Lien evidenced thereby has been perfected under applicable law, (2) no asset
shall be included in the Borrowing Base in duplicate categories such that it
would be counted toward the Borrowing Base more than once, (3) the value of
Eligible Inventory that is not Eligible Hedged Inventory included in the
Borrowing Base shall not at any time comprise an amount greater than the lesser
of (A) 10% of the aggregate Borrowing Base after the application of all
applicable advance rates or (B) $5,000,000, (4) the value of Eligible Net
Unrealized Forward Contract Value included in the Borrowing Base shall not at
any time comprise an amount greater than the lesser of (A) 10% of the aggregate
Borrowing Base after the application of all applicable advance rates or
(B) $5,000,000, and (5) the aggregate outstanding amount of all exposure of the
Borrowers to any Account Debtor and its Affiliates (which shall include, without
limitation, all accounts receivable, unbilled accounts receivable, exchange
receivables, and forward gains, on a net basis after considering any offsets or
counterclaims) included in the calculation the Borrowing Base, before the
application of all applicable advance rates, shall not at any time exceed the
applicable Account Debtor Limit for such Account Debtor.

“Borrowing Base Certificate”: a certificate, substantially in the form of
Exhibit B attached hereto, executed by a Responsible Officer of Texadian,
delivered to the Administrative Agent and each Lender in accordance with the
requirements of Sections 6.1(d), 6.2(c), or 7.2(c) of this Agreement, giving a
detailed calculation of the Borrowing Base and Gross Asset Coverage Amount as of
the related Borrowing Base Reporting Date, including schedules in form and
substance reasonably acceptable to the Administrative Agent showing the
Borrowers’ (a) balances of all Eligible Cash Collateral, (b) any broker’s
account statements reflecting the Net Liquidating Value of Eligible Futures
Accounts and balances in such accounts, (c) Eligible Tier I Accounts Receivable
(describing in sufficient detail any offsets, counterclaims, deductions, or
reconciliations, by counterparty, as provided in the definitions of “Eligible
Accounts Receivable” or “Eligible Tier I Accounts Receivable”, as well as aging
and credit limits), (d) Eligible Tier II Accounts Receivable (describing in
sufficient detail any offsets, counterclaims, deductions, or reconciliations, by
counterparty, as provided in the definitions of “Eligible Accounts Receivable”
or “Eligible Tier II Accounts Receivable”, as well as aging and credit limits),
(e) Eligible Unbilled Tier I Accounts Receivable (including roll-forward
calculations and supporting materials and describing in sufficient detail any
offsets, counterclaims, deductions, or reconciliations, by counterparty, as
provided in the definitions of “Eligible Receivables” or “Eligible Tier I
Accounts Receivable”, as well as aging and credit limits), (f) Eligible Unbilled
Tier II Accounts Receivable (including roll-forward calculations and supporting
materials and describing in sufficient detail any offsets, counterclaims,
deductions, or reconciliations, by counterparty, as provided in the definitions
of “Eligible Receivables” or “Eligible Tier II Accounts Receivable”, as well as
aging and credit limits), (g) Eligible Exchange Receivables (describing in
sufficient detail any offsets, counterclaims, deductions, or reconciliations, by
counterparty, as provided in the definition of “Eligible Exchange Receivables”,
as well as aging and credit limits), (h) Eligible Inventory that is not Eligible
Hedged Inventory with additional back-up information on location, price and
volume used, (i) Eligible Hedged Inventory with additional back-up information
on location, price and volume, and evidence of hedges, broken out by type of
instruments, price (or, if applicable,

 

5



--------------------------------------------------------------------------------

option strike price), and the delivery, expiration, or other relevant dates with
respect to each such instrument, covering such Eligible Hedged Inventory in
accordance with the terms of this Agreement, (j) Eligible Inventory that is
in-transit with additional back-up information on types of transportation
vehicles or vessels employed, the owners or operators of such vehicles or
vessels, the names of such vehicles or vessels, the destination location, the
estimated delivery date with respect to the applicable Inventory, price and
volume, and, if applicable, evidence of hedges, broken out by type of
instruments, price (or, if applicable, option strike price), and the delivery,
expiration, or other relevant dates with respect to each such instrument,
(k) the value of Letters Of Credit For Commodities Not Yet Received, by
counterparty, showing all related liabilities including accounts payable,
accrued payables, and marked-to-market losses, (l) the Eligible Net Unrealized
Positive Forward Contract Value, (m) all actual and potential First Purchaser
Liabilities, (n) all Tax Liabilities, (o) all Lenders’ Swap Liability, broken
out by Swap Bank, together with any statements from any swap provider or Swap
Bank evidencing the same, (p) the Overcollateralization Amount, (q) copies of
counterparty confirmations supporting the calculation of the Borrowing Base, and
(r) all Credit Extensions outstanding as of such Borrowing Base Reporting Date.
The Borrowers will also provide the Administrative Agent and the Lenders,
together with the delivery of each Borrowing Base Certificate if available, but
in no event less than once a month, bank account statements covering Eligible
Cash Collateral and copies of any other supporting third party documentation
relating to the assets more fully described in any Borrowing Base Certificate
that the Administrative Agent may reasonably request.

“Borrowing Base Certificate Delivery Date”: with respect to each Borrowing Base
Certificate, a date no later than five (5) Business Days after the Borrowing
Base Reporting Date relating to such Borrowing Base Certificate.

“Borrowing Base Reporting Date”: (i) Friday of each week and (ii) the last day
of each calendar month, provided, however, that for the last week of any
calendar month, the Borrowing Base Reporting Date for such week shall be only
the last day of such calendar month.

“Borrowing Date”: any Business Day specified in a notice pursuant to Sections
2.1(c), 2.2(c), or 2.3(b) of this Agreement as a date on which the Borrowers
request the Lenders fund Loans under this Agreement.

“Borrowing Request”: a request for a Loan by the Borrowers, in the form of
Exhibit C attached hereto, duly completed and executed by a Responsible Officer
of Texadian.

“Business”: as defined in Section 5.22(b) of this Agreement.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
and, if such day relates to a borrowing of, a payment or prepayment of principal
of or interest on, or a Conversion of or into, or an Interest Period for, a
Eurodollar Loan or a notice by Texadian with respect to any such borrowing,
payment, prepayment, Conversion or Interest Period, which is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

 

6



--------------------------------------------------------------------------------

“Canada Security Agreement”: the security agreement to be executed and delivered
by Texadian Canada, substantially in the form of Exhibit H-2 attached hereto, as
the same may be amended, supplemented or otherwise modified from time to time,
relating to Texadian Canada’s assets located in Canada.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, limited
liability company, or partnership any and all similar ownership interests in a
Person and any and all warrants or options to purchase any of the foregoing.

“Cash Collateral”: currency issued by the United States of America or Canada, as
well as Cash Equivalents, which has been pledged and deposited with, or
delivered to, the Administrative Agent, for the benefit of the Lenders, the
Issuing Banks and the Swap Banks as Collateral hereunder subject to a Deposit
Account Control Agreement and other security documentation reasonably acceptable
to the Administrative Agent. Each Borrower shall and does hereby grant the
Administrative Agent, for the benefit of the Lenders, the Issuing Banks and the
Swap Banks a first priority (subject to Permitted Liens) perfected security
interest in all such Cash Collateral.

“Cash Equivalents”: (a) securities with maturities of 90 days or less from the
date of acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof, (b) bank certificates of deposit denominated
in Dollars rated at least A by Fitch with maturities of 90 days or less from the
date of acquisition, (c) commercial paper denominated in Dollars of a domestic
issuer rated at least A-1 or the equivalent thereof by S&P, P-1 or the
equivalent thereof by Moody’s, or at least F-1 or the equivalent thereof by
Fitch, and in any such case maturing within 90 days after the day of
acquisition, and (d) or securities rated prime denominated in Dollars with
maturities of 90 days or less from the date of acquisition backed by standby
letters of credit issued by any commercial bank having capital and surplus in
excess of $500,000,000.

“Change of Control”: any event or circumstance, or combination thereof, which
shall result in (i) the Parent owning less than 70% of the outstanding Capital
Stock of Texadian or (ii) Texadian owning less than 100% of the outstanding
Capital Stock of Texadian Canada.

“Change of Management”: any event or circumstance, or combination thereof, which
shall result in either (a) Peter Coxon ceasing to be acting President of
Texadian or (b) Geoff Beal ceasing to be acting Vice President of Finance of
Texadian; provided, however, that in each case no “Change of Management” will
have been deemed to have occurred if (i) the Borrowers give the Administrative
Agent and Lenders notice of any such event or circumstance, or combination
thereof, within 1 Business Day of the occurrence thereof and (ii) a replacement,
reasonably acceptable to the Administrative Agent and Required Lenders, has been
appointed and has accepted such appointment within 90 days of such occurrence.

“Close-Out Amount”: as defined in the Intercreditor Agreement, if any.

“Closing Date”: the date on which the conditions precedent set forth in
Section 6.1 of this Agreement shall have been satisfied.

 

7



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“COF Loan”: Loans the rate of interest applicable to which is based upon the COF
Rate.

“COF Rate”: for any Interest Period, the rate per annum quoted by the Reference
Bank at or about the commencement of such Interest Period as its cost of funds
for the applicable Credit Extension for such Interest Period, as determined
solely by the Reference Bank in its reasonable discretion which determination
may include, without limitation, such factors as the Reference Bank shall deem
appropriate from time to time, including, without limitation, market, regulatory
and liquidity conditions, provided that such rate is not necessarily the cost to
the Lenders of funding the specific Credit Extensions, and may exceed the
Reference Bank’s actual cost of borrowing in the inter-bank market or other
markets in which the Reference Bank may obtain funds from time to time for
amounts similar to the amount of such loan.

“Collateral”: any and all assets and property of the Borrowers and their
respective Subsidiaries, whether now existing or hereinafter acquired, pledged
under any of the Security Documents to secure the Obligations.

“Collection Account”: as defined in Section 7.10(b) of this Agreement.

“Commodities Contract”: a contract (other than a master agreement) for the
purchase, sale, storage, transfer, or exchange of commodities; or any futures,
forward, exchange, swap or other derivatives contract or option or cap, collar,
or floor transactions, or similar arrangements or similar transactions (i) in
respect of commodities or (ii) relating to the purchase, sale, storage,
transfer, or exchange of commodities that may have a fixed price, a floating
price and floating differential, or other pricing basis.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes any Borrower and which is treated as
a single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate substantially in the form of Exhibit D
attached hereto, whereby a Responsible Officer of Texadian (i) certifies that,
to the best of such Responsible Officer’s knowledge, during such period each
Borrower has observed or performed all of its covenants and other agreements,
and satisfied every condition, contained in this Agreement and the other Loan
Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) showing in detail the
calculations supporting such Responsible Officer’s certification the Borrowers’
compliance with the requirements of Sections 8.1(a)-(c) and 8.8 of this
Agreement.

“Consolidated Current Assets”: at the date of determination, all assets that
would, in accordance with GAAP but calculated on an Economic Basis, be
classified on a consolidated balance sheet of Texadian as current assets.

 

8



--------------------------------------------------------------------------------

“Consolidated Current Liabilities”: at the date of determination, all
liabilities that would, in accordance with GAAP but calculated on an Economic
Basis, be classified on a consolidated balance sheet of Texadian as current
liabilities.

“Continue”, “Continuation” and “Continued” shall refer to the continuation of a
Eurodollar Loan from one Interest Period to the next Interest Period.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Convert”, Conversion” and “Converted” shall refer to a conversion of one Type
of Loan into another Type of Loan, which may be accompanied by the transfer by a
Lender (at its sole discretion) of a Loan from one Applicable Lending Office to
another.

“Conversion to Approving Lender Funding Date”: as defined in Section 2.8(b) of
this Agreement.

“Credit Extensions”: any and all Loans and Letters of Credit.

“Cross-Commodity Spread Position”: the aggregate quantity of Product, measured
in Barrels, purchased or sold under Commodities Contracts relating to Product
that is hedged by a sale or purchase under another Commodities Contract for
(a) different grades of the same Product, or (b) different types of Product (for
example, without limitation, spread between gasoline and distillate or between
crude oil and gasoline) in each case less the hedging impact from any related
storage and/or transportation contract.

“Daylight Overdraft Bank”: with respect to each Daylight Overdraft Loan, BNP
Paribas in its capacity as the Lender that has agreed to provide Daylight
Overdraft Loans to the Borrowers, together with its successors and assigns in
such capacity.

“Daylight Overdraft Loan”: any discretionary loan made by the Daylight Overdraft
Bank pursuant to Section 2.3 of this Agreement.

“Daylight Overdraft/Swing Line Sublimit”: subject to modification, increase, or
supplement pursuant to Section 2.4(b) of this Agreement, as of any date of
determination, an amount equal to 30% of the Elected Facility Amount in effect
on such date.

“Declining Lender”: as defined in Section 2.8(a) of this Agreement.

“Debt Domain Notice”: a written notice from the Administrative Agent or its
designee (that may be delivered via electronic mail) indicating that certain
information or documentation relevant to the credit facility evidenced by the
Loan Documents has been posted on the Debt Domain website to which the recipient
has been provided access.

“Default”: any of the events specified in Section 9 of this Agreement, whether
or not any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender”: at any time, any Lender that (a) within one (1) Business
Day of when due, has failed to fund any portion of any Loans or participations
in Letters of Credit, to any Borrower, the Administrative Agent, any Lender or
an Issuing Bank required pursuant to the terms of this Agreement to be funded by
such Lender, or has notified the Administrative Agent that it does not intend to
do so, unless the subject of a good faith dispute; (b) notified any Borrower,
the Administrative Agent, an Issuing Bank, or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement
(provided, however, that the issuance of a Notice of Declining Lender and the
election not to participate in further Credit Extensions in accordance with the
terms and conditions contained herein will not solely by virtue thereof result
in a Declining Lender being a Defaulting Lender) or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit; (c) failed, within one (1) Business Day after request by the
Administrative Agent or any Borrower, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund Loans or
participations in any Letter of Credit or Loans; (d) otherwise failed to pay
over to the Administrative Agent, an Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute; (e) (i) has become or
is insolvent or has a parent company that has become or is insolvent or (ii) has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Default Period”: with respect to any Lender, the period during which such
Lender is a Defaulting Lender.

“Delta Equivalent Basis”: the method of calculating the quantity of cash (or
futures) position in Product that will theoretically hedge an option position
against an adverse change in the price of any underlying Product by multiplying
the delta of the option by the relevant contract size or nominal amount.

“Deposit Account Control Agreement”: a control agreement among any Borrower, the
Administrative Agent and a bank where such Borrower maintains deposit accounts,
in form and substance reasonably acceptable to the Administrative Agent,
granting to the Administrative Agent for the benefit of the Lenders, the Issuing
Banks and the Swap Banks a perfected first priority security interest (subject
to customarily Liens expressly permitted thereby) in the monies deposited in
such account.

“Deposit Accounts”: the deposit accounts maintained from time to time by each
Borrower with banks and either deposited with the Administrative Agent or
subject to a Deposit Account Control Agreement.

“DNB Accounts”: those certain deposit accounts maintained with DNB Bank bearing
account numbers bearing account numbers 18608001, 23416001, and 23416012.

 

10



--------------------------------------------------------------------------------

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Economic Basis”: GAAP adjusted to include, as applicable and to the extent not
already included in the calculation of GAAP at such time, (a) the positive
market value of inventory in respect of transactions that do not qualify for
hedging treatment under GAAP; (b) the positive or negative marked-to-market
value of forward contracts, including, but not limited to, forward physical
purchases and sales contracts that do not qualify as derivatives under GAAP,
such as storage and transportation; provided, however, that the preceding clause
(b), with respect to storage and transportation contacts, shall be limited to
the intrinsic value of the underlying contracts, net of demand charges; and
(c) other mark-to-market changes, tenor limitations or adjustments as determined
by any Borrower with agreement from the Administrative Agent; provided, further,
that the Administrative Agent may, in its sole discretion, require the
affirmative vote of Required Lenders as a condition to its agreement thereto.

“Elected Facility Amount”: subject to increase or reduction pursuant to
Section 2.7(b) of this Agreement, the principal amount of $50,000,000.

“Eligible Accounts Receivable”: as of any date of determination thereof, an
Account of any Borrower for which all of the following requirements have been
fulfilled to the satisfaction of the Administrative Agent in its discretion:

(q) Such Borrower has lawful and absolute title to such Account, arising from a
bona fide completed sale;

(r) Such Account is the valid, legally enforceable obligation of the Account
Debtor obligated under such Account for goods actually delivered to such Account
Debtor in the ordinary course of the applicable Borrower’s business and such
Account Debtor has been instructed to pay the same to a Deposit Account;

(s) Such Account excludes any portion that is or may be subject to any dispute,
offset, netting arrangement, counterclaim or other claim or defense on the part
of the Account Debtor or any Affiliate of the Account Debtor or to any claim on
the part of the Account Debtor denying liability under such Account; provided,
however, that in the event that the portion of such Account that is subject to
any such dispute, offset, netting arrangement, counterclaim or other claim or
defense is secured with a Supporting Letter of Credit, such portion secured by
said Supporting Letter of Credit will not be excluded;

(t) Such Account is not evidenced by any chattel paper, promissory note or other
instrument;

(u) (i) Such Account is subject to a fully perfected first priority security
interest (or properly filed and acknowledged assignment, in the case of U.S.
government contracts, if any) in favor of the Administrative Agent, for the
benefit of the Lenders, the Issuing Banks and the Swap Banks pursuant to the
Loan Documents, under the Uniform Commercial Code as in effect in the State of
New York, (ii) such Account is not subject to any security interest or Lien in
favor of any Person other than the

 

11



--------------------------------------------------------------------------------

Administrative Agent pursuant to the Loan Documents, and (iii) the applicable
Borrower has provided notice to the applicable Account Debtor, in a form
acceptable to Administrative Agent, of the Administrative Agent’s Lien on such
Account for the benefit of the Lenders the Issuing Banks and the Swap Banks, as
required pursuant to Section 7.10 of this Agreement.

(v) Such Account excludes any portion that is not payable in Dollars but
includes any portion that represents excise tax, sales tax or other tax deposits
applicable to the sale evidenced by such Account to be held by the applicable
Borrower on behalf of the relevant federal, state or local taxing authority and
paid over to such taxing authority; provided, however, that such excise tax,
sales tax or other tax deposits have been included in the calculation of Tax
Liabilities;

(w) Such Account (i) has been invoiced and delivered promptly according to the
applicable Borrower’s customary business practices, (ii) is not subject to any
extension or indulgence extending the date that payment is due, (iii) is not
past due, (iv) is not outstanding for more than 30 days after from the date of
invoice or more than 90 days from the date of creation of the applicable
Account;

(x) Such Account complies with all applicable laws and regulations;

(y) The applicable Account Debtor and any other party that may be liable thereon
is not subject to any bankruptcy, insolvency, receivership, or similar
proceeding;

(z) The applicable Account Debtor and any other party that may be liable thereon
is not in default of any of its obligations to any Borrower other than amounts
subject to good faith disputes not in excess of 10% of all amounts owing by such
Account Debtor or such liable party;

(aa) At the time of the sale giving rise to the Account, the applicable Account
Debtor was not in default of any prior indebtedness due and owing to any
Borrower (provided, however, that for purposes of this clause (k), an Account
Debtor will not be deemed to be in default of prior indebtedness due and owing
to a Borrower solely as a result of a dispute, offset, netting arrangement,
counterclaim or other claim or defense on the part of such Account Debtor or any
claim on the part of such Account Debtor denying liability under an Account that
otherwise prevents an Account from being an Eligible Account Receivable pursuant
to clause (c) of this definition), and no Borrower has any other reason to
anticipate that any such prior indebtedness or newly arising indebtedness of
such Account Debtor will not be paid when due;

(bb) The Administrative Agent or the Required Lenders, in their sole discretion,
do not believe that collection of such Account is insecure or that such Account
may not be paid by reason of the Account Debtor’s financial inability to pay;

(cc) Unless approved in writing by the Required Lenders, no Account Debtor is an
Affiliate of any Borrower or is organized under the laws of or primarily
conducting business in any jurisdiction outside of the United States and no
Account is governed by laws other than U.S federal or state law;

 

12



--------------------------------------------------------------------------------

(dd) Such Account is payable in Dollars;

(ee) Such Account has not otherwise been determined by the Administrative Agent
or the Required Lenders, in their sole discretion, not to be eligible for any
reason whatsoever; and

(ff) The amount of such Account, together with the aggregate outstanding amount
of all other exposure of any Borrower to such Account Debtor and its Affiliates
(which shall include, without limitation, all accounts receivable, unbilled
accounts receivable, exchange receivables, and forward gains, on a net basis
after considering any offsets or counterclaims), included in the calculation the
Borrowing Base, before the application of all applicable advance rates, shall
not at any time exceed the applicable Account Debtor Limit for such Account
Debtor.

“Eligible Cash Collateral”: all Cash Collateral that constitutes funds of any
Borrower denominated in Dollars or Canadian Dollars held in a Deposit Account
that is subject to a Deposit Account Control Agreement, in each case to the
extent not subject to any Lien (other than the Lien in favor of the
Administrative Agent, for the benefit of the Lenders, the Issuing Banks and the
Swap Banks or expressly permitted by the applicable Deposit Account Control
Agreement), excluding any portion that is or may be subject to any dispute,
offset, netting arrangement, counterclaim or other claim or defense on the part
of the depository institution or any Affiliate of the depository institution
(other than industry standard fees and expenses payable to the depository
institution pursuant to the applicable deposit account agreements) or to any
claim on the part of the depository institution denying availability of such
Cash Collateral.

“Eligible Exchange Receivables”: all enforceable rights of any Borrower to
receive Product in exchange for the selling or trading of Product previously
delivered to an Approved Account Debtor that is the related exchange
counterparty by such Borrower, that (a) are evidenced by a valid and binding
written agreement enforceable against the Approved Account Debtor that is the
related exchange counterparty, (b) are current pursuant to the terms of the
original contract or original invoice, (c) such original contract or original
invoice provides for a tenor on the exchange of no greater than three (3) months
from the effective date of such contract or invoice; (d) are subject to a
perfected and first and sole priority Lien in favor of the Administrative Agent
for the benefit of the Lenders, the Issuing Banks and the Swap Banks, (e) are
not subject to any dispute between the Approved Account Debtor that is the
related exchange counterparty or any other party and the applicable Borrower,
(f) have excluded any portion that is or may be subject to any offset, netting
arrangement, counterclaim or other claim or defense on the part of Approved
Account Debtor that is the related exchange counterparty or to any claim on such
Approved Account Debtor denying liability under such account; provided, however,
that in the event that the portion that is subject to any such dispute, offset,
netting arrangement, counterclaim or other claim or defense is secured with a
Supporting Letter of Credit, such portion secured by such Supporting Letter of
Credit will not be excluded, (g) are valued at the current market value as
determined by an independent third-party pricing source published no

 

13



--------------------------------------------------------------------------------

less than weekly and reasonably acceptable to the Administrative Agent or
another independent posting acceptable to the Administrative Agent in its sole
discretion, (h) the amount of such Eligible Exchange Receivable, together with
the aggregate outstanding amount of all other exposure of any Borrower to such
Approved Account Debtor and its Affiliates (which shall include, without
limitation, all accounts receivable, unbilled accounts receivable, exchange
receivables, and forward gains, on a net basis after considering any offsets or
counterclaims), included in the calculation the Borrowing Base, before the
application of all applicable advance rates, does not exceed the applicable
Account Debtor Limit for such Approved Account Debtor, and (i) have not been
otherwise determined by the Administrative Agent to be unacceptable in its sole
discretion.

“Eligible Hedged Inventory”: at the time of determination thereof, all of the
Borrowers’ Eligible Inventory with respect to which price risk shall have been
hedged in a manner acceptable to the Administrative Agent, and, (a) in the case
of such hedges placed through a recognized commodities exchange with a
commodities broker through a commodities or futures hedge account in which the
Administrative Agent, on behalf of the Lenders, the Issuing Banks, and the Swap
Banks, has been granted a first priority perfected security interest (subject to
Liens expressly permitted by the applicable control agreement) and that is
subject a control agreement, in form and substance reasonably acceptable to the
Administrative Agent, among the Administrative Agent, the applicable Borrower,
and the applicable brokers, subject only to Permitted Liens, or (b) in the case
of such hedges purchased on an over-the-counter basis, subject to the execution
of other documentation reasonably acceptable to the Administrative Agent
granting a first priority perfected security interest in the related hedge to
the Administrative Agent for the benefit of the Lenders, the Issuing Banks, and
the Swap Banks; provided, that, no such hedge contracts entered into by, or on
behalf of, any Borrower shall contain any provision preventing the assignment of
such contracts to the Administrative Agent (or requiring the consent of any
other Person to permit such assignment unless such consent shall have been
obtained) and shall not include provisions that allow the cancellation of the
contract upon the bankruptcy, either voluntary or involuntary, or insolvency of
any Borrower, unless (x) such right of cancellation applies to both parties of
the contract and (y) the contract provides for means to calculate the
marked-to-market liquidation value of such contract and the payment of such
amount to the party it is owed by the other party to such contract.

“Eligible Inventory”: at the time of determination thereof, all of the
Borrowers’ Inventory (as such term is defined in the Uniform Commercial Code)
consisting of Product valued at current market prices (as reported by an
independent third party publication published no less often than weekly and
satisfactory to the Administrative Agent in its discretion), as to which the
following requirements have been fulfilled in the discretion of the
Administrative Agent:

(a) The Inventory is owned by such Borrower free and clear of all Liens in favor
of third parties, except Liens in favor of the Administrative Agent, for the
benefit of the Lenders, Issuing Banks and Swap Banks, under the Loan Documents
and Permitted Liens;

(b) The Inventory has not been identified to deliveries with the result that a
buyer would have rights to the Inventory that would be superior to the
Administrative Agent’s security interest, nor shall such Inventory have become
the subject of a customer’s ownership or Lien;

 

14



--------------------------------------------------------------------------------

(c) The Inventory is (i) in transit in the U.S. or any Province of Canada other
than Quebec under the control and ownership of such Borrower, or (ii) in a
pipeline located in the U.S. or any Province of Canada other than Quebec or on a
barge or other marine vessel located in the U.S., in each case in the hands of a
third party carrier that has been notified of the Administrative Agent’s
security interest, or (iii) is located at an Approved Inventory Location or such
other third-party storage location as has been specifically agreed to in writing
by the Administrative Agent and, in each case if the Administrative Agent shall
have so requested, such Inventory is subject to a security interest notification
or collateral access agreement executed by the applicable Borrower and the
related warehouseman or other owner of the property where such Inventory is
located in form and substance acceptable to the Administrative Agent;

(d) The Inventory is subject to a fully perfected first priority security
interest in favor of the Administrative Agent, for the benefit of the Lenders,
Issuing Banks and Swap Banks, pursuant to the Loan Documents;

(e) The Inventory is currently saleable in the normal course of the Borrowers’
business without any notice to, or consent of, any governmental agency or
department or division thereof;

(f) The Inventory does not consist of bill-and-hold goods (i.e., Inventory which
has been sold by the applicable Borrower but which is being held by such
Borrower pending delivery); and

(g) The Inventory has not otherwise been determined, in the sole discretion of
the Administrative Agent or the Required Lenders, to be ineligible.

The Administrative Agent may also exclude at any time from Eligible Inventory
any type of Inventory that the Required Lenders (in their reasonable discretion)
determine to be unmarketable.

“Eligible Net Unrealized Positive Forward Contract Value”: an amount, only if
positive, equal to the aggregate value of In The Money Positions of all written
Swap Contracts and written Commodities Contracts of any Borrower entered into in
the ordinary course of such Borrower’s business that are not cleared through an
exchange (a) net of (i) Out Of The Money Positions, accounts payable, and other
obligations of any Borrower to the related counterparty under such Swap
Contracts and Commodities Contracts to the extent not already deducted in the
calculation of the Borrowing Base; (ii) purchases contracted for but not yet
invoiced, and (iii) margin consisting of cash or Cash Equivalents held by any
Borrower received from any counterparties pursuant to such Swap Contracts and
Commodities Contracts, and (iv) any claim of offset or other counterclaim
asserted in respect of such Swap Contracts and Commodities Contracts by any
counterparties thereto, which amount for any related Account Debtor when added
to all other exposure of any Borrower to such Account Debtor (which shall
include,

 

15



--------------------------------------------------------------------------------

without limitation, all other accounts receivable, unbilled accounts receivable,
forward gains, etc. on a net basis after considering any offsets or
counterclaims) shall not in any event exceed its applicable Account Debtor
Limit, as the case may be, and (b) that specify delivery of all Product covered
thereby or all payments thereunder with a remaining term of less than twelve
months.

“Eligible Tier I Account Receivable”: any Eligible Account Receivable that is
not an Eligible Exchange Receivable with respect to which the obligor is a Tier
I Approved Account Debtor.

“Eligible Tier II Account Receivable”: any Eligible Account Receivable that is
not an Eligible Exchange Receivable or an Eligible Tier I Account Receivable.

“Eligible Tier I Unbilled Accounts Receivable”: as of any date of determination,
any Account (a) that has been recorded in the books and records of a Borrower,
(b) with respect to which title to the underlying Inventory sold by the
applicable Borrower has passed to purchaser thereof, (c) with respect to which
the applicable Approved Account Debtor shall not have received an invoice from
such Borrower requesting payment with respect to such Eligible Tier I Account
Receivable, (d) that has not been in existence in excess of thirty (30) days,
and (e) would otherwise be an Eligible Tier I Account Receivable but for the
fact that such Account has not been invoiced.

“Eligible Tier II Unbilled Accounts Receivable”: as of any date of
determination, any Account (a) that has been recorded in the books and records
of a Borrower, (b) with respect to which title to the underlying Inventory sold
by the applicable Borrower has passed to purchaser thereof, (c) with respect to
which the applicable Account Debtor shall not have received an invoice from such
Borrower requesting payment with respect to such Eligible Tier I Account
Receivable, (d) that has not been in existence in excess of thirty (30) days,
and (e) would otherwise be an Eligible Tier II Account Receivable but for the
fact that such Account has not been invoiced.

“Eligible Unbilled Accounts Receivable”: collectively, all Eligible Tier I
Unbilled Accounts Receivable and all Eligible Tier II Unbilled Accounts
Receivable.

“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees having
the force of law, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for Eurocurrency funding (currently referred to
as

 

16



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” in Regulation D of such Board) maintained by a member
bank of such System. Without limiting the effect of the foregoing, Eurocurrency
Reserve Requirements shall include any other reserves required to be maintained
by such member banks by reason of any Regulatory Change with respect to (a) any
category of liabilities that includes deposits by reference to which the
applicable Type of Loans is to be determined, or (b) any category of extensions
of credit or other assets that includes any Type of Loans.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to the corresponding
rate for a period equal to such Interest Period appearing on the Reuters Screen
LIBOR01 Page (or other display screen as may replace Reuters Screen LIBOR01
Page) or any successor publication at or about 11:00 a.m., London time, two
Business Days prior to the beginning of such Interest Period (such rate to
remain fixed for such Interest Period), or if such rate no longer so appears,
the rate per annum at which the Administrative Agent is offered Dollar deposits
at or about 10:00 a.m., New York time, two Business Days prior to the beginning
of such Interest Period in the interbank Eurodollar market where the Eurodollar
and foreign currency and exchange operations in respect of its Eurodollar Loans
are then being conducted for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to the
amount of its Eurodollar Loan to be outstanding during such Interest Period
(such rate to remain fixed for such Interest Period).

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

                Eurodollar Base Rate                

1.00 - Eurocurrency Reserve Requirements

“Event of Default”: any of the events specified in Section 9 of this Agreement;
provided, however, that any requirement for the giving of notice, the lapse of
time, or both, or any other condition, has been satisfied.

“Face Amount”: with respect to any Letter of Credit (or any other letter of
credit referred to herein), the maximum aggregate amount the applicable Issuing
Bank (or, with respect to any other letter of credit, the applicable issuing
bank) may be obligated to pay to the beneficiary thereof pursuant to the terms
of such Letter of Credit (or other letter of credit).

“Facility Usage”: (i) with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Loans and
prepayments or repayments of Loans occurring on such date; plus (ii) with
respect to any outstanding L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any issuances of Letters of
Credit occurring on such date and any other changes in the aggregate amount of
the L/C Obligations as of such date, including as a result of any reimbursements
of outstanding unpaid drawings under any Letters of Credit or any reductions in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.

 

17



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Letter”: the fee letter dated as of the date hereof, between the
Administrative Agent and the Borrowers, for the benefit of the Administrative
Agent, or any other fee letter between or among any Borrower and the
Administrative Agent, any Lender or Issuing Bank executed in connection with
this Agreement, in each case as any of the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“First Purchaser Liability”: any payment obligations arising from any Borrower’s
purchase of Product that are subject, as reasonably determined by the
Administrative Agent, to a so-called “First Purchaser Lien” as defined in Texas
Business and Commerce Code Section 9.343, or comparable laws of the states of
Oklahoma, Kansas, Mississippi, Wyoming or New Mexico, or any other comparable
law of any other jurisdiction, but only to the extent that payment of such
obligations is not supported by a Supporting Letter of Credit issued for the
account of the applicable Borrower securing payment of all amounts subject to
such First Purchaser Lien.

“Fiscal Quarter”: each three (3) month period ending on
March 31, June 30, September 30, and December 31 of each calendar year.

“Fitch”: collectively, Fitch Ratings, Inc., Fitch Ratings Ltd., and their
subsidiaries.

“GAAP”: generally accepted accounting principles in the United States of America
consistent with those utilized in preparing the audited financial statements
referred to in Section 7.1 of this Agreement.

“Governing Documents”: as to any Person, its articles or certificate of
incorporation or formation and by-laws, its partnership agreement, operating
agreement, or the other organizational or governing documents of such Person.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

18



--------------------------------------------------------------------------------

“Gross Asset Coverage Amount”: at any time, an amount equal to:

 

  (a) 100% of the face value of Eligible Cash Collateral, plus

 

  (b) 100% of Net Liquidating Value of Eligible Futures Accounts, plus

 

  (c) 100% of Eligible Tier I Accounts Receivable, plus

 

  (d) 100% of Eligible Tier II Accounts Receivable, plus

 

  (e) 100% of Eligible Tier I Unbilled Accounts Receivable, plus

 

  (f) 100% of Eligible Tier II Unbilled Accounts Receivable, plus

 

  (g) 100% of Eligible Exchange Receivables, plus

 

  (h) 100% of Eligible Hedged Inventory, plus

 

  (i) 100% of Eligible Inventory that is not Eligible Hedged Inventory, plus

 

  (j) 100% of the value of Letters of Credit for Commodities Not Yet Delivered,
plus

 

  (k) 100% of Eligible Net Unrealized Positive Forward Contract Value, if any,
minus

 

  (l) 100% of First Purchaser Liability, minus

 

  (m) 100% of all Tax Liabilities, minus

 

  (n) 100% of all Lenders’ Swap Liability, minus

 

  (o) 100% of the Obligations, minus

 

  (p) 100% of Storage and Transportation Expenses due within 60 days of the
applicable date of determination of the Borrowing Base, minus

 

  (q) 100% of the Overcollateralization Amount, minus

 

  (r) 100% of the aggregate value of all open trade and unbilled accounts
payable of Texadian and its Subsidiaries (to the extent not otherwise deducted
or netted in connection with the calculation of any other item included in the
Gross Asset Coverage Amount and not otherwise supported by a Letter of Credit).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly

 

19



--------------------------------------------------------------------------------

or indirectly, including, without limitation, any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by any Borrower in good faith.

“Guarantor”: each guarantor under any Guaranty, if any.

“Guaranty”: any guaranty agreement guaranteeing any Obligations, if any, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“HSBC Canadian Accounts”: those certain deposit accounts maintained with HSBC
Bank Canada bearing account numbers 029-610648-001, 029-610648-003, and
029-610648-070.

“Indebtedness”: for any Person, without duplication, (a) all indebtedness for
borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property but in such event not in excess of the fair market value
of such property); (f) all obligations with respect to capital leases; (g) all
net obligations with respect to Swap Contracts and Commodities Contracts;
(h) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness but only to the
extent of the fair market value of such property; and (i) all Guarantee
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (g) above. This term shall not include
obligations of any Borrower to its employees, officers or directors to pay
employment compensation, employee reimbursements or similar remunerations.

 

20



--------------------------------------------------------------------------------

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intercreditor Agreement”: an Intercreditor Agreement, if any, in form and
substance acceptable to the Lenders and Issuing Banks, to be entered into, if at
all, among the Swap Banks and BNP Paribas, as Administrative Agent on behalf of
the Lenders and Issuing Banks, and relating to the sharing of Collateral among
the Lenders, Issuing Banks, and Swap Banks.

“Interest Payment Date”: (a) as to any Loan, the earliest of (i) the applicable
Revolving Credit Loan Maturity Date, (ii) the Revolving Credit Termination Date,
and (iii) the date on which the Administrative Agent at the direction of the
Required Lenders makes demand for payment with respect to the applicable
Obligation, and (b) in addition, (i) with respect to any Base Rate Loan or COF
Loan, the later of (1) the first day of each calendar month after the making of
such Loan or (2) the date of payment shown on the corresponding invoice or
billing statement delivered to the applicable Borrower by the Administrative
Agent (but in no event more than 30 days after the last day of the calendar
month in which such Loan was made and the last day of each subsequent calendar
month), and (ii) with respect to any Eurodollar Loan, the last day of each
applicable Interest Period, provided, however, that, if an Interest Period is in
excess of three months, interest shall be payable every three-months on the
Business Day most closely corresponding to the three-month anniversary of the
making of such Loan or the date that the previous payment in respect of such
Loan was due and on the last day of each Interest Period therefor.

“Interest Period”:

(a) With respect to any Eurodollar Loan:

(i) initially, the period commencing on the borrowing or Conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two or three
months thereafter, as selected by the Borrowers in their notice of borrowing or
notice of Conversion, as the case may be, given with respect thereto; and

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two or three
months thereafter, as selected by the Borrowers by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;

(b) With respect to any COF Loan, each period of one Business Day commencing on
the date such Loan is made or converted from a Loan or Loans of another Type, or
the last day of the immediately preceding Interest Period with respect to such
Loan, and ending on the last day of such period, in each case as the Borrowers
may select as provided in the applicable Borrowing Request; and

 

21



--------------------------------------------------------------------------------

(c) Provided, however, that, the foregoing provisions of clauses (a) and (b) of
this definition are subject to the following:

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date;

(3) any Interest Period pertaining to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

(4) the Borrowers shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“In The Money Positions”: with respect to Swap Contracts and Commodities
Contracts entered into by any Borrower with counterparties permitted in the
calculation of the Borrowing Base, all forward positions in respect of such Swap
Contracts and Commodities Contracts which have a net positive value as of the
date of calculation, having been marked-to-market based on an industry accepted
pricing methodology reasonably acceptable to Administrative Agent, and which
Swap Contracts and Commodities Contracts would be considered to be “in the
money” based on the standard industry characterization of such contracts.

“Inventory”: as defined in the Uniform Commercial Code as in effect in the State
of New York.

“Investment Grade”: with respect to any Person, the long term senior unsecured
noncredit enhanced credit rating of which is BBB—or higher by S&P, if rated by
S&P and Baa3 or higher by Moody’s, if rated by Moody’s.

“ISP”: the International Standby Practices 1998 (International Chamber of
Commerce Publication No. 590), as the same may be amended from time to time.

“Issuing Bank”: BNP Paribas, in its capacity as issuer of any Letter of Credit,
and any other Lender in its capacity as issuer of any Letter of Credit
acceptable to the Borrowers, the Administrative Agent, and all Lenders.

 

22



--------------------------------------------------------------------------------

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn amount of the then outstanding Letters of Credit plus (b) the
aggregate amount of drawings under Letters of Credit that have not then been
reimbursed.

“L/C Participants”: all the Lenders, other than the applicable Issuing Bank (but
shall include each Issuing Bank in its capacity as a Lender).

“Lenders”: (a) on the date hereof, the lenders listed on the signature pages
hereof, including but not limited to the Daylight Overdraft Bank and the Swing
Line Lender, and (b) thereafter, the lenders from time to time holding Loans or
Uncommitted Participation Amounts after giving effect to any assignments thereof
permitted by Section 11.6 of this Agreement or as a result of an increase in the
Maximum Availability pursuant to Section 2.7(a) of this Agreement, including but
not limited to the Daylight Overdraft Bank and the Swing Line Lender.

“Lenders’ Credit Extensions”: for each Lender, as of any date of calculation,
the sum of (a) with respect to any Loans on any date, such Lender’s aggregate
outstanding principal amount thereof after giving effect to any Loans and
prepayments or repayments of Loans occurring on such date; and (b) with respect
to any outstanding L/C Obligations on any date, the amount of such Lender’s
Uncommitted Participation Percentage of the L/C Obligations on such date after
giving effect to any issuances of Letters of Credit occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Lenders’ Swap Liability”: on an aggregate basis but without duplication, as of
each date of calculation of the Borrowing Base or Close-Out Amount, an amount
equal to, if positive, (a) the aggregate unrealized losses recorded each
Borrower and each of their respective Subsidiaries (whether direct or
contingent) in connection with, and as determined pursuant to, all Swap
Contracts and Commodities Contracts between any Borrower and Swap Banks or among
any Borrower, any Swap Banks and any other party that are not cleared through an
exchange, minus (b) the aggregate unrealized gains recorded by each Borrower and
each of their respective Subsidiaries (whether direct or contingent) in
connection with, and as determined pursuant to, all Swap Contracts and
Commodities Contracts between any Borrower and Swap Banks or among any Borrower,
any Swap Banks and any other party that are not cleared through an exchange. For
purposes of calculating the Borrowing Base or, subject to the Intercreditor
Agreement (if any), Close-Out Amount, the value of such unrealized losses and
unrealized gains under the related Swap Contracts and Commodities Contracts
shall be calculated by applicable counterparty, as of each date of calculation
of the Borrowing Base or Close-Out Amount, in accordance with industry standard
valuation models approved by the Administrative Agent in its sole discretion.
For the avoidance of doubt, Lenders Swap Liability shall not include any cash or
letters of credit posed to any counterparty as collateral under any master
agreement to the extent that such inclusion would result in double counting of
such liability to the related counterparty.

“Letters of Credit”: as defined in Section 3.1(a) of this Agreement.

 

23



--------------------------------------------------------------------------------

“Letters Of Credit For Commodities Not Yet Received”: an amount equal to the
Face Amount of any Trade Letter of Credit or Long Term Letter of Credit (but not
any Performance Letter of Credit) related to the physical purchase of Product,
minus the value (determined by means of a commercially reasonable method agreed
to by the Borrowers and the Administrative Agent) of any costs or other
liabilities incurred under such Letter of Credit for the purchase of Product by
any Borrower under such Letters of Credit with respect to which title to such
Product has passed to such Borrower as of the date of calculation thereof, minus
any liability pertaining to an exchange payable.

“Leverage Ratio”: the ratio of (a) Texadian’s Total Liabilities to
(b) Texadian’s Tangible Net Worth.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing), and the filing
of any financing statement under the Uniform Commercial Code or comparable law
of any jurisdiction in respect of any of the foregoing.

“Loan”: any loan made by any Lender pursuant to this Agreement, including, but
not limited to, any Revolving Credit Loan, Swing Line Loan, or Daylight
Overdraft Loan.

“Loan Advance Sublimit”: subject to modification, increase, or supplement
pursuant to Section 2.4(b) of this Agreement, as of any date of determination,
an amount equal to 50% of the Elected Facility Amount in effect on such date.

“Loan Documents”: this Agreement, the Notes, the Fee Letters, any Guaranties (if
any), the Security Documents, the Intercreditor Agreement (if any), and any and
all other agreements or instruments executed in connection with any of the
foregoing.

“Location Spread Position”: the aggregate quantity of Product, measured in
Barrels, purchased or sold (actually or on a contingent basis and current or for
future time periods) under Commodities Contracts relating to Product (including
without limitation any futures or option Commodities Contracts) that is hedged
by a sale or purchase under another Commodities Contract at a different delivery
location less the hedging impact from any related transportation contract.

“Long Position”: the aggregate quantity measured in Barrels of Product resulting
from the following long positions held by all Borrowers or any of their
respective Subsidiaries:

(a) all Product of any Borrower;

(b) all imbalances (whether in storage or in pipelines or otherwise) of Product
due to any Borrower;

(c) all Commodities Contracts for the purchase or positive exchange of Product
and options thereunder calculated on a Delta Equivalent Basis; and

 

24



--------------------------------------------------------------------------------

(d) all options under a Swap Contract of any Borrower, in each case calculated
on a Delta Equivalent Basis, that equates to a contracted purchase by any
Borrower of Product (regardless if financially settled).

“Long Term and Performance L/C Sublimit”: subject to modification, increase, or
supplement pursuant to Section 2.4(b) of this Agreement, $5,000,000.

“Long Term Letter of Credit”: as defined in Section 3.1(b) of this Agreement.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations, or condition (financial or otherwise), of any
Borrower or of any Borrower and its Subsidiaries taken as a whole, (b) the
ability of any Borrower to perform any of its Obligations, (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or (d) the
rights and remedies of or benefits available to the Administrative Agent, the
Lenders, the Issuing Banks or the Swap Banks hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or Product or any hazardous or toxic substances,
materials or wastes, defined or regulated as such in or under any Environmental
Law, including, without limitation, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Availability”: subject to increase pursuant to Section 2.7(a) of this
Agreement, the principal amount of $50,000,000.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Liquidating Value of Eligible Futures Accounts”: the net liquidating value
(as determined from time to time by the applicable futures broker in accordance
with customary industry procedures acceptable to the Administrative Agent) of
commodities futures accounts (after deducting all applicable sales commissions,
options which are not exercisable or “in the money” as of the date of
calculation, any other customary costs or expenses of liquidation, and any
amounts borrowed by any Borrower under any margin finance lines offered by the
related broker which may be outstanding), held by such Borrower at BNP Paribas
Prime Brokerage Inc., Commodities Futures Division, or other brokers acceptable
to the Administrative Agent in its discretion in which the Administrative Agent,
for the benefit of the Lenders, the Issuing Banks and the Swap Banks, has been
granted a first priority perfected security interest as Collateral for the
Obligations and that is subject to a control agreement, in form and substance
reasonably acceptable to the Administrative Agent, among the Administrative
Agent, the applicable Borrower, and the applicable brokers, subject only to
Permitted Liens.

“Net Position”: at any time, the absolute value of a positive or negative number
of Barrels, which is the difference between the Long Position and Short
Position, which the applicable Borrower shall also specify as either a long or
short position.

 

25



--------------------------------------------------------------------------------

“Net Working Capital”: as of the date of determination, a amount equal to
(a) Texadian’s Consolidated Current Assets minus (b) Texadian’s Consolidated
Current Liabilities minus (c) the aggregate amount of Texadian’s Consolidated
Subordinated Indebtedness that would be classified on a consolidated balance
sheet of Texadian as current liabilities; provided, however, that the amount
added in pursuant to clause (c) hereof may at no time exceed 25% of the total
calculated amount of Net Working Capital minus (d) all intercompany receivables
owing by Texadian or any of its Subsidiaries to any of its Affiliates and any
amounts derived from investments in Affiliates.

“Non-Excluded Taxes”: as defined in Section 4.10 of this Agreement.

“Non-US Lender”: as defined in Section 4.10 of this Agreement.

“Notes”: as defined in Section 2.5 of this Agreement.

“Notice of Declining Lender”: a written notice in the form of Exhibit E attached
hereto indicating that a Lender has elected to be Declining Lender.

“Obligations”: (a) the unpaid principal amount of, and interest on (including,
without limitation, interest accruing after the maturity of the Loans, including
but not limited to Swing Line Loans and Daylight Overdraft Loans, and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans, any Reimbursement Obligations, and all other
obligations and liabilities of any Borrower to the Administrative Agent, the
Lenders and the Issuing Banks, each in its capacity as such, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, that may arise under, or out of or in connection with this
Agreement, the Notes, the Fee Letters, the Security Documents, and any other
Loan Documents, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all disbursements and reasonable fees of counsel to the Administrative Agent, to
the Lenders, or to the Issuing Banks that are required to be paid by any
Borrower pursuant to the terms of the Loan Documents or otherwise), and (b) all
indebtedness, liabilities and obligations owing by any Borrower to any Swap Bank
under a Swap Contract or Commodities Contract that is not cleared through an
exchange, whether due or to become due, absolute or contingent, or now existing
or hereafter arising. For purposes of determining the amount of any Borrower’s
Obligations under a Swap Contract or Commodities Contract, the amount of such
Obligation shall be an amount equal to the Close-Out Amount with respect to such
Swap Contract or Commodities Contract.

“Out Of The Money Positions”: with respect to Swap Contracts and Commodities
Contracts entered into by any Borrower with Account Debtors, all forward
positions in respect of such Swap Contracts and Commodities Contracts that have
a net zero value or negative value as of the date of calculation, having been
marked-to-market based on an industry accepted pricing methodology acceptable to
the Administrative Agent in its discretion, and which Swap Contracts and
Commodities Contracts would be considered to be “out of the money” based on the
standard industry characterization of such contracts.

 

26



--------------------------------------------------------------------------------

“Overcollateralization Amount”: with respect to any counterparty under a Swap
Contract or Commodities Contract of any Borrower, the amount by which any cash
collateral pledged and delivered to any Borrower by such counterparty exceeds
the amount of the obligations such cash collateral was pledged to secure.

“Parent”: Par Petroleum Corporation, a Delaware corporation.

“Participant”: as defined in Section 11.6(b) of this Agreement.

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) as amended from time to time.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Performance Letter of Credit”: as defined in Section 3.1(b) of this Agreement.

“Permitted Liens”: as defined in Section 8.3 of this Agreement.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority, or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which any applicable Borrower or a Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement”: the Pledge Agreement to be executed and delivered by the
Parent and Texadian pledging the Capital Stock of Texadian, owned by the Parent,
and the Capital Stock of Texadian Canada, owned by Texadian, as Collateral
securing the Obligations, as the same may be amended, supplemented or otherwise
modified from time to time.

“Position”: either a Long Position or a Short Position.

“Position Certificate”: a certificate of a Responsible Officer of Texadian
substantially in the form of Exhibit F hereto, that shall accompany each
Position Risk/MTM Report delivered by the Borrowers hereunder.

“Position Risk/MTM Report: a report in substance acceptable to the
Administrative Agent, substantially in the form of Exhibit G attached hereto,
which shall include without limitation a comprehensive marked to market report
of Borrowers’ and their respective Subsidiaries’ physical and paper Product
purchase and sale positions, including all positions for all current and future
time periods and covering all instruments that create either an obligation to
purchase or sell Product or that generate price exposure and including such
instruments as contracts for spot and future deliveries of physical Product,
exchanges, derivatives (including swaps and options) and futures contracts, all
in substance reasonably acceptable to the Administrative Agent.

 

27



--------------------------------------------------------------------------------

“Position Risk/MTM Report Delivery Date”: with respect to each Position Risk/MTM
Report, a date no later than five (5) Business Days after the end of each
calendar week, as pertains to the Position Risk/MTM Report dated as of the end
of such calendar week.

“PPSA”: the Personal Property Security Act in effect in the Province of Alberta,
Canada, or the Personal Property Security Act of any other applicable
jurisdiction, as the context may require, in each case as amended and in effect
from time to time.

“Product”: crude oil, crude oil blendstocks, gasoline, gasoline blendstocks,
natural gasoline, naptha, denaturants, butane, diluents, refined products, and
such other energy-related products as the Required Lenders may approve in
writing from time to time.

“Properties”: as defined in Section 5.22(a) of this Agreement.

“Reference Bank”: BNP Paribas in its capacity as “Reference Bank” for purposes
of this Agreement and the other Loan Documents, together with its successors and
assigns in such capacity.

“Register”: as defined in Section 11.6(d) of this Agreement.

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

“Regulatory Change”: with respect to any Lender or Issuing Bank, any change
after the Closing Date in federal, state or foreign law or regulations
(including Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of banks including any
Lender or any Issuing Bank of or under any federal, state or foreign law or
regulations (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) by any court or governmental or monetary
authority charged with the interpretation or administration thereof; provided,
however, that (i) all statutes, rules, guidelines or directives promulgated
under or pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
Act, as enacted by the United States Congress, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to its proposals for risk-based capital framework described by the
Basel Committee on Banking Regulations and Supervisory Practices in its paper
entitled “Basel III: A global regulatory framework for more resilient banks and
banking systems”, dated December 2010, as amended, modified and supplemented and
in effect from time to time or any replacement thereof, shall in each case be
deemed to be a Requirement of Law made subsequent to the date hereof and as such
a “Regulatory Change”.

“Reimbursement Obligation”: the joint and several obligation of the Borrowers to
reimburse any Issuing Bank pursuant to Section 3.5(a) of this Agreement for
amounts drawn under a Letter of Credit and any fees and reimbursement of any
expenses owed to such Issuing Bank in its capacity as an Issuing Bank.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

28



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .21, .22, .23, .26, .27 or .28 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the Lenders holding greater than 50% of the
aggregate Lenders’ Credit Extensions, provided, however, that at any time when
the Credit Extensions are zero, Required Lenders shall be the Lenders holding
greater than 50% of the aggregate Lenders’ Uncommitted Participation Amounts
(excluding the Uncommitted Participation Amounts of any Declining Lenders),
provided, further, if any Lender shall be a Defaulting Lender at such time, then
such Defaulting Lender’s Credit Extensions or Uncommitted Participation Amount
shall be excluded from the determination of Required Lenders.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or Governing Documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: with respect to any Borrower, the chief executive
officer, the president, or the vice president of treasury and finance of such
Borrower, or, with respect to financial matters, the chief financial officer or
treasurer of such Borrower, in each case, in their corporate (and not
individual) capacities.

“Revolving Credit Loan”: any discretionary loan made by any Lender pursuant to
Section 2.1 of this Agreement.

“Revolving Credit Loan Maturity Date”: (a) with respect to Revolving Credit
Loans, the earliest of (i) a date not to exceed 60 days from the date the
applicable Borrowing Date for such Revolving Credit Loan, (ii) the Revolving
Credit Termination Date, or (iii) the date the Administrative Agent at the
request of the Required Lenders makes demand for payment with respect to the
applicable Revolving Credit Loan, (b) with respect to Swing Line Loans, the
earlier of (i) the Swing Line Maturity Date or (ii) the Revolving Credit
Termination Date, and (c) with respect to Daylight Overdraft Loans, the
applicable Borrowing Date for such Daylight Overdraft Loan.

“Revolving Credit Termination Date”: the earliest of (i) the date that is 364
days from the Closing Date (or if such date is not a Business Day, the
immediately preceding Business Day), (ii) the date the Administrative Agent at
the direction of the Required Lenders makes demand for payment of all
Obligations and terminates the Uncommitted Participation Amounts, or (iii) the
date all Uncommitted Participation Amounts are terminated for any other reason.

“Risk Management Policy”: the written risk management policies and procedures of
the Borrowers as of the Closing Date, attached hereto as Schedule B, in each
case in form and substance satisfactory to the Supermajority Lenders and as
amended from time to time in accordance with Section 7.9 of this Agreement.

 

29



--------------------------------------------------------------------------------

“R.J. O’Brien Account”: that certain commodities account maintained with R.J.
O’Brien, LLC, bearing account numbers 28638410503.

“S&P”: Standard & Poor’s Ratings Service, A Division of McGraw Hill, Inc.

“Security Agreements”: the U.S. Security Agreement and the Canada Security
Agreement.

“Security Documents”: together, each Deposit Account Control Agreement, the U.S.
Security Agreement, the Canada Security Agreement, the Pledge Agreement, and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any asset or assets of any Person to secure any of the
Obligations or to secure any guarantee of any such Obligations.

“Sharing Event”: as defined in the Intercreditor Agreement, if any.

“Short Position”: the aggregate quantity measured in Barrels of Product
resulting from the following short positions held by any Borrower or one of its
Subsidiaries:

(a) all imbalances (whether in storage or in pipelines or otherwise) of Product
due from any Borrower;

(b) all Commodities Contracts for the sale or negative exchange of Product and
options thereunder calculated on a Delta Equivalent Basis; and

(c) all options under a Swap Contract of any Borrower, in each case calculated
on a Delta Equivalent Basis, that equates to a contracted sale by any Borrower
of Product (regardless if financially settled).

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Stop Loss”: each Borrower’s and their respective Subsidiaries’ aggregate
cumulative net realized losses plus net unrealized losses with respect to all
Positions.

“Storage and Transportation Expenses”: contractual current and future unpaid
expenses related to the storage and transport of Product.

“Subordinated Indebtedness”: Indebtedness approved by the Administrative Agent
and the Required Lenders that is subordinate to the Obligations on terms and
conditions and subject to documents that are, in each case, acceptable in form
and substance to the Administrative Agent.

“Subsidiary”: as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors, general partners, or other managers
of such corporation, partnership or other entity are at the time owned,

 

30



--------------------------------------------------------------------------------

or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of a Borrower.

“Supporting Letter of Credit”: a letter of credit in a form reasonably
acceptable to the Administrative Agent and issued by a bank rated Investment
Grade or otherwise approved by the Administrative Agent in its sole discretion
and, if requested by the Administrative Agent, that has consented to an
assignment of proceeds of such letter of credit to the Administrative Agent, for
the benefit of the Lenders, the Issuing Banks and the Swap Banks, in a form
acceptable to the Administrative Agent in its sole discretion.

“Supermajority Lenders”: at any time, the Lenders holding greater than 66
2/3rds% of the aggregate Lenders’ Credit Extensions; provided, however, that at
any time when the Credit Extensions are zero, Supermajority Lenders shall be the
Lenders holding greater than 66 2/3rds% of the aggregate Lenders’ Uncommitted
Participation Amounts (excluding the Uncommitted Participation Amounts of any
Declining Lenders), provided, further, if any Lender shall be a Defaulting
Lender at such time, then such Defaulting Lender’s Credit Extensions or
Uncommitted Participation Amount shall be excluded from the determination of
Supermajority Lenders.

“Surety Instruments”: all letters of credit (including standby and commercial),
bank’s acceptances, bank guaranties, shipside bonds, surety bonds and similar
instruments.

“Swap Banks”: (a) prior to but not including the Syndication Date, BNP Paribas
or its Affiliates, and (b) from and after the Syndication Date, any of the
Lenders or their respective Affiliates in their capacities as a party to a Swap
Contract or Commodities Contract to the extent such Person and the
Administrative Agent have entered into and become a party to the Intercreditor
Agreement, if any, in each case, for so long as each of the same remain a Lender
or an Affiliate of a Lender hereunder and a party to the Intercreditor Agreement
as a Swap Bank thereunder and/or remain entitled to the benefit of the Security
Documents.

“Swap Contract”: any agreement (including any master agreement and any
agreement, whether or not in writing, relating to any single physical or
financial transaction), including, without limitation, any interest rate swap
agreement, basis swap, forward rate agreement, Commodity Contract, commodity
swap, commodity option, equity or equity index swap or option, bond option,
interest rate option, forward foreign exchange agreement, rate cap, collar or
floor agreement, currency swap agreement, cross-currency rate swap agreement,
currency option or any other similar agreement (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless the
context clearly requires, any master agreement and confirmation relating to or
governing any or all of the foregoing. No agreement of the nature described
above will be deemed a Swap Contract unless it is subject to the applicable ISDA
Master Agreement or its equivalent (i.e., long-form confirmations).

“Swing Line Lender”: from and after the Syndication Date, with respect to each
Swing Line Loan, BNP Paribas in its capacity as the Lender that has agreed to
provide Swing Line Loans to the Borrowers, together with its successors and
assigns in such capacity.

 

31



--------------------------------------------------------------------------------

“Swing Line Loan”: a Loan made pursuant to the provisions of Section 2.2 of this
Agreement.

“Swing Line Maturity Date”: with respect to any Swing Line Loan, the earliest of
(i) the fifth (5th) Business Day after the Borrowing Date for such Swing Line
Loan, (ii) the Revolving Credit Termination Date, or (iii) the date on which the
Administrative Agent at the direction of the Required Lenders makes demand for
payment with respect to such Swing Line Loan.

“Syndication Date”: the fist date on which more than one Lender holds an
Uncommitted Participation Amount.

“Tangible Net Worth”: an amount equal to (a) the total consolidated equity (or
deficit), in accordance with GAAP adjusted for the value of assets and
liabilities on a Economic Basis, of Texadian minus (b) all goodwill, trade
names, trademarks, patents, unamortized debt discount and expense and other like
intangibles to the extent not deducted as reserves and deductible items as set
forth above, all as set forth on the most recent balance sheet of Texadian
delivered pursuant to Section 7.1 of this Agreement plus (c) the aggregate
amount of each Borrower’s Subordinated Indebtedness; provided, however, that the
amount added in pursuant to clause (c) hereof may at no time exceed 25% of the
total calculated amount of Tangible Net Worth minus (c) all intercompany loans
made by and other amounts due by a Borrower to its Affiliates or by any
Affiliate to a Borrower and any amounts derived from investments in Affiliates.

“Tax Liabilities”: any amounts in respect of excise tax, sales tax or other tax
or deposits in respect of such taxes, in each case applicable to the sale of
Inventory that are due and owing from any Borrower to other Persons or that are
on deposit with a Borrower from time to time or that are, or in the future will
be, due and owing from any Borrower to other Persons in respect of any excise
taxes, sales taxes or other tax or deposits in respect of such taxes, in each
case applicable to the sale of Inventory held by a Borrower and in the case of
such deposits held on behalf of the relevant federal, state or local taxing
authority and that are or will be paid over to such taxing authority (to the
extent not supported by a Letter of Credit).

“Tier I Approved Account Debtor”: any Account Debtor (a) (i) that is rated
Investment Grade, or (ii) whose obligations with respect to the related Account
are supported or otherwise covered by an Acceptable Investment Grade Credit
Enhancement, and (b) that (i) is listed under the heading “Tier I” in Schedule A
hereto, such schedule to be deemed amended without further action upon delivery
by the Administrative Agent to the Borrowers of a written notice consented to by
the Required Lenders revising such schedule, or (ii) that has been approved by
the Required Lenders in their discretion; provided, that, without any action by
any Borrower, the Required Lenders may at any time and for any reason add,
remove, or suspend any Account Debtor as a Tier I Approved Account Debtor from
Schedule A; provided, further, that, without any action by any Borrower, the
Administrative Agent may at any time and for any reason remove or suspend any
Account Debtor as a Tier I Approved Account Debtor from Schedule A. Schedule A
shall be deemed amended without further action by any Person immediately upon
the Administrative Agent’s or Required Lenders’ approval in writing of any
revisions thereto.

 

32



--------------------------------------------------------------------------------

“Tier II Account Debtor”: any Account Debtor that is not a Tier I Account
Debtor.

“Tier II Approved Account Debtor”: any Account Debtor (a) that is listed under
the heading “Tier II” in Schedule A attached hereto and incorporated herein, or
that has been approved by the Required Lenders in their discretion; provided,
that, without any action by any Borrower, the Required Lenders may at any time
and for any reason add, remove, or suspend any Account Debtor as a Tier II
Approved Account Debtor from Schedule A; provided, further, that, without any
action by any Borrower, the Administrative Agent may at any time and for any
reason remove or suspend any Account Debtor as a Tier II Approved Account Debtor
from Schedule A. Schedule A shall be deemed amended without further action by
any Person immediately upon the Administrative Agent’s or Required Lenders’
approval in writing of any revisions thereto.

“Time Spread Position”: the aggregate quantity of Product, measured in Barrels,
purchased or sold under Commodities Contracts relating to Product that is hedged
by a sale or purchase under another Commodities Contract for delivery during a
different time period, less the hedging impact from any related storage
contract.

“Total Liabilities”: the amount of (a) total liabilities that would, in
accordance with GAAP but calculated on an Economic Basis, be classified on a
consolidated balance sheet of Texadian as liabilities as set forth on the most
recent balance sheet of Texadian delivered pursuant to Section 7.1 of this
Agreement minus (b) the aggregate amount of each Borrower’s Subordinated
Indebtedness as set forth on such balance sheet.

“Trade Letter of Credit”: as defined in Section 3.1(b) of this Agreement.

“Transferee”: as defined in Section 11.6(f) of this Agreement.

“Type”: as to any Loan, its nature as a Base Rate Loan, Eurodollar Loan, or a
COF Loan.

“Uncommitted Participation Amount”: as to any Lender, the maximum amount of
Loans such Lender will consider making to the Borrowers or purchasing
participations pursuant to Sections 2.1, 2.2, and 2.3 of this Agreement or
consider participating in Letters of Credit issued on behalf of any Borrower by
an Issuing Bank hereunder in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule C attached hereto under the caption “Uncommitted Participation Amount”
or in an Assignment and Acceptance, as such amount may be increased or reduced
from time to time in accordance with the provisions of this Agreement.

“Uncommitted Participation Percentage”: as to any Lender at any time, the
fraction (expressed as a percentage), the numerator of which is such Lender’s
Uncommitted Participation Amount and the denominator of which is the aggregate
Uncommitted Participation Amounts of all the Lenders hereunder, provided,
however, that at any time after the Uncommitted Participation Amounts shall have
expired or terminated, the numerator shall be such Lender’s Credit Extensions
and the denominator shall be the Facility Usage.

 

33



--------------------------------------------------------------------------------

“Uniform Commercial Code”: the Uniform Commercial Code as now or hereafter in
effect in the State of New York provided that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Administrative Agent’s Liens in
any assets of any Borrower is governed by the Uniform Commercial Code as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” means the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for the purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(2007 Revision), ICC Publication No. 600, as the same may be amended from time
to time.

“United States” or “U.S.”: the United States of America.

“U.S. Security Agreement”: the security agreement to be executed and delivered
by the Borrowers, substantially in the form of Exhibit H-1 attached hereto, as
the same may be amended, supplemented or otherwise modified from time to time.

1.2 Other Definitional Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(d) The term “including” is not limiting and means “including without
limitation”.

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.

(f) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

34



--------------------------------------------------------------------------------

(g) Initially capitalized terms that are not defined herein but are defined in
the Uniform Commercial Code shall have the meanings ascribed to such terms in
the applicable Uniform Commercial Code.

(h) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(i) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(j) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Lenders, and the Borrowers, and are the products of all parties. Accordingly,
they shall not be construed against the Administrative Agent solely as a result
of the Administrative Agent’s involvement in their preparation.

(k) Any reference to demand for payment of any Obligation (but only to the
extent such demand relates to the owing and unpaid portion of principal and
interest under the Loans and not the reimbursement of only Lender Group
Expenses) by Administrative Agent at the direction of the Required Lenders
contained herein or in any other Loan Document shall be deemed to include demand
for Cash Collateral equal to 105% of the aggregate undrawn Face Amount of all
outstanding Letters of Credit.

(l) Unless otherwise expressly provided for herein, if any effective date or
date of determination provided for herein is on a day other than a Business Day,
then such date shall be the immediately preceding Business Day.

1.3 Accounting Principles.

(a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made in accordance with GAAP,
consistently applied.

(b) References herein to “fiscal year” refer to such fiscal period of Texadian.

SECTION 2. AMOUNT AND TERMS OF UNCOMMITTED PARTICIPATIONS

2.1 Revolving Credit Loans.

(a) Subject to the terms and conditions of this Agreement, including but not
limited to Sections 2.4 and 6.2 of this Agreement, each Lender agrees to
consider, on an UNCOMMITTED AND ABSOLUTELY DISCRETIONARY BASIS, making Revolving
Credit Loans to the Borrowers from time to time during the period from and

 

35



--------------------------------------------------------------------------------

including the Closing Date to but not including the Revolving Credit Termination
Date; provided, however, that, after giving effect to any Revolving Credit Loan
or the issuance of any Letter of Credit hereunder, no Lender’s Credit Extensions
shall exceed the lesser of (i) such Lender’s Uncommitted Participation Amount
(including any increase or reduction thereof in accordance with the terms of
this Agreement) or (ii) such Lender’s Uncommitted Participation Percentage of
the Borrowing Base then in effect. During the period from and including the
Closing Date to but not including the Revolving Credit Termination Date, the
Borrowers may request the use of the Uncommitted Participation Amounts by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
requesting the reborrowing thereof, all in accordance with the terms and
conditions hereof; provided further, however, that, after giving effect to any
Revolving Credit Loan, (1) the Facility Usage shall not exceed the lesser of
(A) the Elected Facility Amount or (B) the Borrowing Base, and (2) the aggregate
outstanding principal balance of all Loans does not exceed the Loan Advance
Sublimit.

(b) The Revolving Credit Loans may from time to time be (i) from and including
the Syndication Date, Eurodollar Loans, (ii) Base Rate Loans, (iii) COF Loans or
(iv) a combination thereof, as determined by the Borrowers and notified to the
Administrative Agent in accordance with this Agreement. Each Eurodollar Loan,
Base Rate Loan (other than Base Rate Loans that are Swing Line Loans or Daylight
Overdraft Loans), and COF Loan shall bear interest at the rate per annum
applicable to such Type of Loan plus the Applicable Margin applicable to such
Type of Loan. All Revolving Credit Loans will be denominated in Dollars.

(c) During the period from and including the Closing Date to but not including
the Revolving Credit Termination Date, the Borrowers may request to borrow
Revolving Credit Loans on any Business Day (so long as, after giving effect to
any such Revolving Credit Loan, no Lender’s Credit Extensions nor the Facility
Usage violates the limitations set forth in Sections 2.1 or 2.4 of this
Agreement), provided that Texadian shall deliver to the Administrative Agent an
irrevocable Borrowing Request (which Borrowing Request must be received by the
Administrative Agent (a) prior to 11:00 a.m., New York City time, three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Revolving Credit Loans are to be initially Eurodollar Loans, or (b) prior to
11:00 a.m., New York City time, on the requested Borrowing Date (if all of the
requested Revolving Credit Loans are to be initially Base Rate Loans or COF
Loans)), specifying (i) the amount to be borrowed, (ii) the requested Borrowing
Date, (iii) the Type or Types of Loans, and (iv) if the borrowing is to be
entirely or partly of Eurodollar Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Periods therefor.
Each borrowing that is a Eurodollar Loan shall be in an amount equal or greater
than $1,000,000 and in a whole multiple of $500,000 in excess thereof. Each
borrowing that is a Base Rate Loan or COF Loan shall be in an amount equal or
greater than $500,000 and in a whole multiple of $100,000 in excess thereof.
Upon receipt of any such Borrowing Request, the Administrative Agent shall
promptly notify each Lender thereof. Unless the Administrative Agent has
received a written Notice of Declining Lender from one or more Lenders prior to
5:00 p.m., New York time, one (1) Business Day prior to the Administrative
Agent’s receipt of any Borrowing Request (in which event the

 

36



--------------------------------------------------------------------------------

provisions of Section 2.8 of this Agreement shall be applicable), each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrowers at the office of the
Administrative Agent specified in Section 11.2 of this Agreement prior to 3:00
p.m., New York City time, on the Borrowing Date requested by the Borrowers in
funds immediately available to the Administrative Agent, and, as promptly as
practicable thereafter (but in all events no later than the close of business on
the same Business Day), the Administrative Agent will make available to the
Borrowers such immediately available funds as the Administrative Agent has
actually received from the Lenders. Notwithstanding anything to the contrary
contained herein, if the Administrative Agent has not received a written Notice
of Declining Lender from a Lender prior to 5:00 p.m., New York time, one
(1) Business Day prior to the Administrative Agent’s receipt of any Borrowing
Request and such Lender fails to make the amount of its pro rata share of the
requested borrowing available to the Administrative Agent at the office of the
Administrative Agent specified in Section 11.2 of this Agreement prior to 3:00
p.m., New York City time, on the Borrowing Date requested by the Borrowers in
funds immediately available to the Administrative Agent, the Administrative
Agent shall have the right, in its sole discretion, but not the obligation, to
thereafter make available to the Borrowers such amounts not actually received
from Lenders in immediately available funds.

2.2 Swing Line Loans.

(a) Subject to the terms and conditions of this Agreement, including but not
limited to Sections 4.13(c) and 6.2 of this Agreement, the Borrowers may request
and the Swing Line Lender agrees to consider, on an UNCOMMITTED AND ABSOLUTELY
DISCRETIONARY BASIS, making Swing Line Loans from time to time during the period
from and including the Syndication Date to but not including the Revolving
Credit Termination Date. During the period from and including the Syndication
Date to but not including the Revolving Credit Termination Date, the Borrowers
may request the use of the Swing Line Loans by borrowing, prepaying the Swing
Line Loans in whole or in part, and requesting the reborrowing thereof, all in
accordance with the terms and conditions hereof; provided, however, that, after
giving effect to any Loan, including any Swing Line Loan, or the issuance of any
Letter of Credit hereunder:

(i) without the express written consent of such Lender, no Lender’s Credit
Extensions (other than the Swing Line Lender’s Credit Extensions) shall exceed
the lesser of (1) such Lender’s Uncommitted Participation Amount (including any
increase or reduction thereof in accordance with the terms of this Agreement) or
(2) such Lender’s Uncommitted Participation Percentage of the Borrowing Base
then in effect;

(ii) the Facility Usage shall not exceed the lesser of (i) the Elected Facility
Amount or (ii) the Borrowing Base; and

(iii) the Borrowers will be in compliance with the sublimits set forth in
Section 2.4 of this Agreement.

 

37



--------------------------------------------------------------------------------

(b) The Swing Line Loans will bear interest at the Alternative Base Rate plus
the Applicable Margin plus 0.50% and may not be converted into Loans of a
different Type. All Swing Line Loans will be denominated in Dollars.

(c) During the period from and including the Syndication Date to but not
including the Revolving Credit Termination Date, the Borrowers may request to
borrow Swing Line Loans on any Business Day (so long as, after giving effect to
any such Swing Line Loan, no Lender’s Credit Extensions nor the Facility Usage
violates the limitations set forth in Section 2.2(a) of this Agreement or the
sublimits set forth in Section 2.4 of this Agreement), provided that Texadian
shall notify the Administrative Agent and the Swing Line Lender of such request
by telephone no later than 3:00 p.m., New York City time, on the day of the
proposed Swing Line Loan specifying (i) that such Loan is to be a Swing Line
Loan, (ii) the amount to be borrowed, and (iii) the date such Swing Line Loan is
to made (provided, however, that if no date for such Swing Line Loan to be made
is specified, then the date such Swing Line Loan is to be made will be assumed
to be the date such Swing Line Loan is requested). Each such telephonic request
shall be irrevocable and shall be promptly confirmed by a Borrowing Request
delivered by hand or facsimile.

(d) If, for any reason a Swing Line Loan is not repaid on the applicable Swing
Line Maturity Date, the Administrative Agent may, on or after the immediately
following Business Day, effect repayment of the unpaid amount of such Swing Line
Loan as follows:

(i) Without any request therefor from any Borrower, the Administrative Agent may
make a Revolving Credit Loan that is a Base Rate Loan to the Borrowers on behalf
of the Lenders, the proceeds of which shall be applied to repay all or a portion
of the unpaid amount of such Swing Line Loan. Upon making such Base Rate Loan,
the Administrative Agent will send notice thereof to the Borrowers and the
Lenders (unless the Administrative Agent has received a written Notice of
Declining Lender from one or more Lenders (A) in the case of a Swing Line Loan
requested by Texadian, prior to 5:00 p.m., New York time, one (1) Business Day
prior to the Administrative Agent’s receipt of any Borrowing Request for the
applicable Swing Line Loan, and (B) in the case of a Swing Line Loan not
requested by the Borrowers to repay a Daylight Overdraft Loan or to reimburse a
drawing under a Letter of Credit, prior to 5:00 p.m., New York time, one
(1) Business Day prior to the Administrative Agent’s receipt of any Borrowing
Request for the applicable Daylight Overdraft Loan or the Issuing Bank’s receipt
of the Application for applicable Letter of Credit, in which event in each such
case the provisions of Section 2.8 of this Agreement shall be applicable),
whereupon, the Lenders (including the Swing Line Lender to the extent that it is
also a Lender), other than any Lender that has elected to become a Declining
Lender in accordance with this Agreement with respect to such Swing Line Loan,
shall fund their respective pro rata share of such Revolving Credit Loan without
offset, deduction or counterclaim.

 

38



--------------------------------------------------------------------------------

(ii) Notwithstanding any other provisions of this Agreement to the contrary, to
the extent that all or any portion of such Revolving Credit Loan may not be
(A) legally made by the Administrative Agent to the Borrowers for any other
reason (including the bankruptcy or insolvency of any Borrower), or (B) made by
the Administrative Agent because any of the conditions precedent to the making
of a Revolving Credit Loan pursuant to Section 2.1(a) or Section 6.2 of this
Agreement could not be fulfilled as of the date such Revolving Credit Loan would
otherwise have been made, each Lender severally, unconditionally and irrevocably
agrees that it shall, without regard to the occurrence of any Default or Event
of Default, purchase a participating interest in such Swing Line Loan in an
amount equal to such Lender’s pro rata share of such Swing Line Loan (unless the
Administrative Agent has received a written Notice of Declining Lender from one
or more Lenders (A) in the case of a Swing Line Loan requested by the Borrowers,
prior to 5:00 p.m., New York time, one (1) Business Day prior to the
Administrative Agent’s receipt of any Borrowing Request for the applicable Swing
Line Loan, and (B) in the case of a Swing Line Loan not requested by the
Borrowers to repay a Daylight Overdraft Loan or to reimburse a drawing under a
Letter of Credit, prior to 5:00 p.m., New York time, one (1) Business Day prior
to the Administrative Agent’s receipt of any Borrowing Request for the
applicable Daylight Overdraft Loan or the Issuing Bank’s receipt of the
Application for applicable Letter of Credit, in which event in each such case
the provisions of Section 2.8 of this Agreement shall be applicable). Each such
Lender will immediately transfer to the Administrative Agent, in immediately
available funds, the amount of its participation, and the proceeds of such
participation shall be distributed by the Administrative Agent to the Swing Line
Lender, to such extent as will reduce the amount of the participating interest
retained by the Swing Line Lender in its Swing Line Loans. Each Lender
purchasing a participating interest in Swing Line Loans under this
Section 2.2(d)(ii) shall have the same rights as a Lender under this Agreement.
In the event any Lender fails to make available to the Swing Line Lender the
amount of such Lender’s participation as provided in this Section 2.2(d)(ii),
the Swing Line Lender shall be entitled to recover such amount on demand from
such Lender together with interest at the customary rate set by the Swing Line
Lender for correction of errors among banks for one (1) Business Day and
thereafter at Alternative Base Rate.

(e) Each Lender’s obligation to purchase participating interests pursuant to
Section 2.2(d)(ii) of this Agreement shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any
Borrower may have against the Swing Line Lender, any Borrower or any other
Person, as the case may be, for any reason whatsoever; (ii) the occurrence or
continuance of a Default or Event of Default; (iii) any adverse change in the
condition (financial or otherwise) of any Borrower or any of its Subsidiaries;
(iv) any breach of this Agreement by any Borrower or any Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

 

39



--------------------------------------------------------------------------------

(f) Unless and until each Swing Line Loan is repaid to the Swing Line Lender,
each such Swing Line Loan shall constitute a Loan from the Swing Line Lender to
the Borrowers which is payable on the applicable Swing Line Maturity Date and
which shall otherwise be entitled to all of the benefits of, and the security
provided for in, the Loan Documents.

(g) Anything contained herein to the contrary notwithstanding, in the event that
any Lender becomes a Defaulting Lender, then the Swing Line Lender may, in its
sole discretion, require such Defaulting Lender or, in the event such Defaulting
Lender fails to do so, require the Borrowers to deposit Cash Collateral with the
Administrative Agent in an aggregate amount equal to such Defaulting Lender’s
participations in any requested or outstanding Swing Line Loans, a first
priority security interest in which Cash Collateral is hereby granted in favor
of the Administrative Agent, for the sole benefit of the Swing Line Lender. In
the event that such Defaulting Lender fails to deposit Cash Collateral as
required hereby and the Borrowers are required to do so, the Borrowers may, at
any time thereafter, upon five (5) Business Days prior written notice to such
Defaulting Lender, require that such Defaulting Lender terminate its obligations
hereunder and under the other Loan Documents and transfer all of such Lender’s
Credit Extensions to one or more of the existing Lenders (upon their consent to
accept such accommodations) or to one or more new Lenders acceptable to the
Borrowers and the Administrative Agent if such transferee Lenders can be found.

(h) Each of the conditions precedent set forth in Section 6.2 of this Agreement
shall be fully applicable to any Swing Line Loans.

(i) Notwithstanding anything to the contrary in this Agreement or in the other
Loan Documents, (i) the Swing Line Loans shall rank pari passu with all other
Loans and shall be secured by the Collateral, and (ii) unless and until each
Swing Line Loan is funded by payment from the Lenders to the Administrative
Agent, any and all payments by the Borrowers in respect of any Swing Line Loan
shall be made to the Administrative Agent solely for the benefit of the Swing
Line Lender and, after such funding by the Lenders, all such payments by the
Borrowers shall be distributed as otherwise set forth in this Agreement.

2.3 Daylight Overdraft Loans.

(a) Subject to the terms and conditions of this Agreement, including but not
limited to Sections 4.13(c) and 6.2 of this Agreement, the Borrowers may request
and the Daylight Overdraft Bank agrees to consider, on an UNCOMMITTED AND
ABSOLUTELY DISCRETIONARY BASIS, making Daylight Overdraft Loans to the Borrowers
from time to time during the period from and including the Closing Date to but
not including the Revolving Credit Termination Date. The Borrowers may request
the use of the Daylight Overdraft Loans by borrowing, prepaying the Daylight
Overdraft Loans in whole or in part, and requesting the reborrowing thereof, all
in accordance with the terms and conditions hereof; provided, however, that,
after giving effect to any Loan, including any Daylight Overdraft Loan, or the
issuance of any Letter of Credit hereunder:

 

40



--------------------------------------------------------------------------------

(i) without the express written consent of such Lender, no Lender’s Credit
Extensions (other than the Daylight Overdraft Bank’s Credit Extensions) shall
exceed the lesser of (1) such Lender’s Uncommitted Participation Amount
(including any increase or reduction thereof in accordance with the terms of
this Agreement) or (2) such Lender’s Uncommitted Participation Percentage of the
Borrowing Base then in effect;

(ii) the Facility Usage shall not exceed the lesser of (i) the Elected Facility
Amount or (ii) the Borrowing Base; and

(iii) the Borrowers will be in compliance with the sublimits set forth in
Section 2.4 of this Agreement.

(b) During the period from and including the Closing Date to but not including
the Revolving Credit Termination Date, the Borrowers may request to borrow
Daylight Overdraft Loans on any Business Day (so long as, after giving effect to
any such Daylight Overdraft Loan, no Lender’s Credit Extensions nor the Facility
Usage violates the limitations set forth in Section 2.3(a) of this Agreement or
the sublimits set forth in Section 2.4 of this Agreement), provided that
Texadian shall notify the Administrative Agent and the Daylight Overdraft Bank
of such request by telephone no later than 11:00 a.m., New York City time, on
the day of the proposed Daylight Overdraft Loan specifying (i) that such Loan is
to be a Daylight Overdraft Loan, (ii) the amount to be borrowed, and (iii) the
date such Daylight Overdraft Loan is to be made (provided, however, that if no
date for such Daylight Overdraft Loan to be made is specified, then the date
such Daylight Overdraft Loan is to be made will be assumed to be the date such
Daylight Overdraft Loan is requested). Each such telephonic request shall be
irrevocable and shall be promptly confirmed by a Borrowing Request delivered by
hand or facsimile.

(c) If, for any reason a Daylight Overdraft Bank is not repaid on the day such
Daylight Overdraft Loan was made, the Administrative Agent may, on or after the
immediately following Business Day, effect repayment of the unpaid amount of
such Daylight Overdraft Loan as follows:

(i) Without any request therefor from the Borrowers, the Administrative Agent
may make, at all times prior to the Syndication Date, a Base Rate Loan and, at
all times from and including the Syndication Date, a Swing Line Loan to the
Borrowers, the proceeds of which shall be applied to repay all or a portion of
the unpaid amount of such Daylight Overdraft Loan. Upon making such Base Rate
Loan or Swing Line Loan, the Administrative Agent will send notice thereof to
the Borrowers and the Lenders (unless the Administrative Agent has received a
written Notice of Declining Lender from one or more Lenders (A) in the case of a
Daylight Overdraft Loan requested by the Borrowers, prior to 5:00 p.m., New York
time, one (1) Business Day prior to the Administrative Agent’s receipt of any
Borrowing Request for the applicable Daylight Overdraft Loan, and (B) in the
case of a Daylight Overdraft Loan not requested by the Borrowers to reimburse a
drawing under a Letter of Credit, prior to 5:00 p.m., New York time,

 

41



--------------------------------------------------------------------------------

one (1) Business Day prior to the Issuing Bank’s receipt of the Application for
applicable Letter of Credit, in which event in each such case the provisions of
Section 2.8 of this Agreement shall be applicable), whereupon, as applicable,
either the Swing Line Lender (including the Daylight Overdraft Bank to the
extent that it is also the Swing Line Lender) shall fund such Swing Line Loan
without offset, deduction or counterclaim or the Lenders (including the Daylight
Overdraft Bank to the extent that it is also a Lender), other than any Lender
that has elected to become a Declining Lender in accordance with this Agreement
with respect to such Daylight Overdraft Loan, shall fund their respective pro
rata share of such Revolving Credit Loan without offset, deduction or
counterclaim.

(ii) Notwithstanding any other provisions of this Agreement to the contrary, to
the extent that all or any portion of such Base Rate Loan or Swing Line Loan may
not be (A) legally made by the Administrative Agent to the Borrowers for any
other reason (including the bankruptcy or insolvency of any Borrower), or
(B) made by the Administrative Agent because any of the conditions precedent to
the making of a Base Rate Loan pursuant to Section 2.1(a) of this Agreement or
Swing Line Loan pursuant to Section 2.2(a) of this Agreement, as applicable, or
Section 6.2 of this Agreement could not be fulfilled as of the date such Base
Rate Loan or Swing Line Loan would otherwise have been made, each Lender
severally, unconditionally and irrevocably agrees that it shall, without regard
to the occurrence of any Default or Event of Default, purchase a participating
interest in such Daylight Overdraft Loan in an amount equal to such Lender’s pro
rata share of such Daylight Overdraft Loan (unless the Administrative Agent has
received a written Notice of Declining Lender from one or more Lenders (A) in
the case of a Daylight Overdraft Loan requested by the Borrowers, prior to 5:00
p.m., New York time, one (1) Business Day prior to the Administrative Agent’s
receipt of any Borrowing Request for the applicable Daylight Overdraft Loan, and
(B) in the case of a Daylight Overdraft Loan not requested by the Borrowers to
reimburse a drawing under a Letter of Credit, prior to 5:00 p.m., New York time,
one (1) Business Day prior to the Issuing Bank’s receipt of the Application for
applicable Letter of Credit, in which event in each such case the provisions of
Section 2.8 of this Agreement shall be applicable). Each such Lender will
immediately transfer to the Administrative Agent, in immediately available
funds, the amount of its participation, and the proceeds of such participation
shall be distributed by the Administrative Agent to the Daylight Overdraft Bank,
to such extent as will reduce the amount of the participating interest retained
by the Daylight Overdraft Bank in its Daylight Overdraft Loans. Each Lender
purchasing a participating interest in Daylight Overdraft Loans under this
Section 2.3(c)(ii) shall have the same rights as a Lender under this Agreement.
In the event any Lender fails to make available to the Daylight Overdraft Bank
the amount of such Lender’s participation as provided in this
Section 2.3(c)(ii), the Daylight Overdraft Bank shall be entitled to recover
such amount on demand from such Lender together with interest at the customary
rate set by the Daylight Overdraft Bank for correction of errors among banks for
one (1) Business Day and thereafter at the Alternative Base Rate.

 

42



--------------------------------------------------------------------------------

(d) Each Lender’s obligation to purchase participating interests pursuant to
Section 2.3(c)(ii) of this Agreement shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any
Borrower may have against the Daylight Overdraft Bank, any Borrower or any other
Person, as the case may be, for any reason whatsoever; (ii) the occurrence or
continuance of a Default or Event of Default; (iii) any adverse change in the
condition (financial or otherwise) of any Borrower or any of its Subsidiaries;
(iv) any breach of this Agreement by any Borrower or any Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

(e) Unless and until each Daylight Overdraft Loan is repaid to the Daylight
Overdraft Bank, each such Daylight Overdraft Loan shall constitute a Loan from
the Daylight Overdraft Bank to the Borrowers which is payable on the day such
Daylight Overdraft Loan was made and which shall otherwise be entitled to all of
the benefits of, and the security provided for in, the Loan Documents.

(f) Anything contained herein to the contrary notwithstanding, in the event that
any Lender becomes a Defaulting Lender, then the Daylight Overdraft Bank may, in
its sole discretion, require such Defaulting Lender or, in the event such
Defaulting Lender fails to do so, require the Borrowers to deposit Cash
Collateral with the Administrative Agent in an aggregate amount equal to such
Defaulting Lender’s participations in any requested or outstanding Daylight
Overdraft Loans, a first priority security interest in which Cash Collateral is
hereby granted in favor of the Administrative Agent, for the sole benefit of the
Daylight Overdraft Bank. In the event that such Defaulting Lender fails to
deposit Cash Collateral as required hereby and the Borrowers are required to do
so, the Borrowers may, at any time thereafter, upon five (5) Business Days prior
written notice to such Defaulting Lender, require that such Defaulting Lender
terminate its obligations hereunder and under the other Loan Documents and
transfer all of such Lender’s Credit Extensions to one or more of the existing
Lenders (upon their consent to accept such accommodations) or to one or more new
Lenders in each case in accordance with Section 11.6(c) of this Agreement, if
such Assignee can be found by the Borrowers.

(g) Each of the conditions precedent set forth in Section 6.2 of this Agreement
shall be fully applicable to any Daylight Overdraft Loans.

(h) Notwithstanding anything to the contrary in this Agreement or in the other
Loan Documents, (i) the Daylight Overdraft Loans shall rank pari passu with all
other Loans and shall be secured by the Collateral, and (ii) unless and until
each Daylight Overdraft Loan is funded by payment from the Lenders to the
Administrative Agent, any and all payments by the Borrowers in respect of any
Daylight Overdraft Loan shall be made to the Administrative Agent solely for the
benefit of the Daylight Overdraft Bank and, after such funding by the Lenders,
all such payments by the Borrowers shall be distributed as otherwise set forth
in this Agreement.

 

43



--------------------------------------------------------------------------------

2.4 Sublimits.

(a) In addition to any other limitations set forth in this Agreement and subject
to Section 2.4(b) of this Agreement, the following limitations apply with
respect to all Loans and Letters of Credit:

(i) The aggregate outstanding principal amount of all Loans shall at no time
exceed the Loan Advance Sublimit.

(ii) The aggregate outstanding principal amount of all Daylight Overdraft Loans
and all Swing Line Loans shall at no time exceed the Daylight Overdraft/Swing
Line Sublimit.

(iii) The sum of the Face Amount of all Long Term Letters of Credit and
Performance Letters of Credit issued hereunder shall at no time exceed the Long
Term and Performance L/C Sublimit.

(iv) Each Loan made and Letter of Credit issued under this Agreement may be
subject to multiple sublimits as provided in this Section 2.4, and to the extent
such Letter of Credit or Loan is subject to multiple sublimits, it shall reduce
the availability under each applicable sublimit accordingly.

(b) The sublimits set forth in Section 2.4(a) of this Agreement exist for the
benefit of the Administrative Agent and the Lenders and may be modified,
increased, or supplemented by the Required Lenders in their SOLE AND ABSOLUTE
DISCRETION at any time. No modification or increase of any sublimit set forth in
this Section 2.4, or addition of any supplemental sublimit, shall be deemed to
be a commitment or consent by any Lender to any make any Credit Extension.

2.5 Notes. The Loans made by each Lender shall be evidenced by promissory notes
of the Borrowers, substantially in the form of Exhibit I attached hereto (each,
a “Note”), payable to the order of each Lender. Each Lender is hereby authorized
to record the date, Type, the Revolving Credit Loan Maturity Date, and amount of
each Loan made or Converted by such Lender, and the date and amount of each
payment or prepayment of principal thereof, on the schedule annexed to and
constituting a part of its Note, and any such recordation shall constitute prima
facie evidence of the accuracy of the information so recorded (absent manifest
error). Each Note shall be dated on or about the Closing Date (and on or prior
to the date of the first Loan hereunder) or the date the applicable Lender’s
Uncommitted Participation Amount becomes effective and stated to mature on the
Revolving Credit Termination Date and to bear interest on the unpaid principal
amount thereof from time to time outstanding at the applicable interest rate per
annum determined as provided in Section 4.1 of this Agreement. Interest on each
Note shall be payable on the dates specified in Section 4.1 of this Agreement.
The Notes issued hereunder shall reflect the joint and several obligations of
all of the Borrowers to repay in full all Loans made hereunder.

 

44



--------------------------------------------------------------------------------

2.6 Fees.

(a) Up-Front Fee. The Borrowers shall, jointly and severally, pay to the
Administrative Agent, for the account of each Lender, an up-front fee, due and
payable and in such amounts as are agreed between or among the Borrowers and the
Lenders.

(b) Other Fees. In addition, the Borrowers shall, jointly and severally, pay to
the Administrative Agent, for the account of the Administrative Agent, from time
to time any other fees that may be agreed to by the Borrowers and the
Administrative Agent from time to time, including, but not limited to, any fees
set forth in the Fee Letters. Each such fee shall be due and payable on the
earlier of the date that the Administrative Agent at the direction of the
Required Lenders makes demand for payment of such fee or as otherwise agreed to
by the Borrowers and the Administrative Agent from time to time. All fees will
be non-refundable upon being earned. The Borrowers’ obligation to pay the
foregoing fees will be joint and several and not be subject to counterclaim or
setoff for, or be otherwise affected by, any claim or dispute the Borrowers may
have.

2.7 Facility Increases and Decreases.

(a) Once during the term hereof, the Borrowers shall have the right to request
that the Maximum Availability be increased by an aggregate amount to be agreed
by and among the Borrowers and the Lenders as of the date of such request;
provided, however, that any such increase is subject to satisfaction of each of
the conditions precedent contained in Section 6.3 of this Agreement. Any such
increase shall be in a minimum amount and in multiples in excess thereof
acceptable to the Lenders in their sole discretion. Notwithstanding anything to
the contrary contained herein, satisfaction of any conditions precedent
contained in Section 6.3 of this Agreement shall not be deemed to be a
commitment or consent by any Lender to any such increase in the Maximum
Availability or in such Lender’s Uncommitted Participation Amount and any such
commitment or consent shall be at the sole discretion of each Lender and shall
not be effective unless and until such consent is evidenced in writing. In
connection with any increase in the Maximum Availability pursuant to this
Section 2.7(a), the Administrative Agent shall, without the necessity of the
consent of any other Person, reallocate Credit Extensions among the Lenders to
reflect each Lender’s pro rata share thereof based on their respective
Uncommitted Participation Amounts after giving effect to such increase.

(b) On the Closing Date, the Elected Facility Amount shall be $50,000,000. From
and after the Closing Date, the Borrowers shall have the right to elect a new
Elected Facility Amount of either $30,000,000 or $50,000,000; provided, however,
that (i) no such election may result in the Facility Usage exceeding the
proposed Elected Facility Amount, (ii) no such election may result in the
Borrowers being in violation of Section 8.1 of this Agreement or in any other
Default or Event of Default, and (iii) the Borrowers may not elect a new Elected
Facility Amount more than three times in the aggregate and not more than twice
during any calendar quarter.

 

45



--------------------------------------------------------------------------------

2.8 Election of Approving Lenders to Continue Funding.

(a) If one or more Lenders (the “Declining Lender” or “Declining Lenders”)
provides the Administrative Agent with, and the Administrative Agent has
actually received, a written Notice of Declining Lender indicating that for
reasons other than a Default or an Event of Default that such Lender or Lenders
have elected to thereafter not fund any Loans or issue or participate in
additional Letters of Credit, and in any such event any other Lender or Lenders
do approve further Loans or the further issuances of, or amendments to, Letters
of Credit, the Administrative Agent shall notify the Lenders by 6:00 p.m. (New
York City time) that same day.

(b) If the Lender or Lenders which are not the Declining Lenders desire, in
their full and absolute discretion, they may (on a pro rata basis, based on the
Uncommitted Participation Amounts of all Lenders that have elected to continue
funding, as adjusted after such Conversion to Approving Lenders Funding Date)
make the full amount of such requested Loan or issue the requested Letter of
Credit irrespective of the Declining Lenders’ disapproval (in such case, the
Lender or Lenders that elect to continue funding shall be referred to as the
“Approving Lenders”). In such event, from such date forward (the “Conversion to
Approving Lenders Funding Date”) (i) all subsequent Loans (which shall include
any Continuations of any prior Loans) and issuances or amendments of Letters of
Credit (which shall include any extensions of any previously issued Letters of
Credit) shall be made solely by the Approving Lenders and no Letter of Credit
thereafter issued (or extended), or Loans (including any such Continuations)
related thereto shall be participated in by the Declining Lenders, and (ii) the
Lenders’ Credit Extensions for each such Approving Lender shall be increased on
the basis of each such Loan, and issuance of a Letter of Credit, but in any
event by an amount not more than its pro rata share, based on the Uncommitted
Participation Amounts of all Approving Lenders, of the Declining Lender’s
Uncommitted Participation Amount (determined as of the Conversion to Approving
Lenders Funding Date). Notwithstanding the foregoing, the election of any
Approving Lender to make its pro rata share of the full amount of any requested
Loan or participate in its pro rata share of any issuance of a Letter of Credit
from and after the Conversion to Approving Lender Funding Date shall not have
the effect of increasing such Lender’s Uncommitted Participation Amount without
the express written consent of such Lender.

(c) A Lender that becomes a Declining Lender or any Affiliate of a Lender that
becomes a Declining Lender shall not be considered a Swap Bank with respect to
Swap Contracts entered into after the applicable Lender has become a Declining
Lender. Accordingly, if a Swap Bank should enter into a Swap Contract with any
Borrower after such Lender or its Affiliate that is a Lender has become a
Declining Lender and the Intercreditor Agreement shall have been executed, any
applicable Borrower’s obligations under such Swap Contract shall not be secured
by the Collateral hereunder, and the Declining Lender or its Affiliate that is a
Swap Bank shall not be entitled to any sharing of amounts pursuant to the
Intercreditor Agreement with respect to such Swap Contracts entered into after
it or its Affiliate that is a Lender has become a Declining Lender.

 

46



--------------------------------------------------------------------------------

(d) Until all Declining Lenders are fully repaid, repayments (including
realizations from Collateral) shall be applied as follows:

(i) For purposes of allocating repayments prior to the effectiveness of the
Intercreditor Agreement or after the execution of the Intercreditor Agreement
but prior to the occurrence of a Sharing Event under the Intercreditor
Agreement, all repayments of Loans and Reimbursement Obligations shall be
allocated among the Lenders according to the pro rata share of each Lender as
such pro rata share existed on the day such Loan was made or such Letter of
Credit issued and the Administrative Agent shall apply such payment in
chronological order of outstanding Obligations, with the oldest Obligation
(based on the date made or issued) being repaid first.

(ii) After the execution of the Intercreditor Agreement and upon the occurrence
of a Sharing Event under the Intercreditor Agreement, if any, and thereafter,
repayments hereunder shall be allocated according to Section 2.01 of the
Intercreditor Agreement.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Uncommitted Participation Amount.

(a) Subject to the terms and conditions of this Agreement, including but not
limited to Sections 4.13(c) and 6.2 of this Agreement, each Issuing Bank, in
reliance on the agreements of the other Lenders set forth in Section 3.4(a) of
this Agreement, agrees to consider, on an UNCOMMITTED AND ABSOLUTELY
DISCRETIONARY BASIS, issuing letters of credit (each a “Letter of Credit”, and,
together, the “Letters of Credit”) for the account of the Borrowers on any
Business Day prior to the Revolving Credit Termination Date (except for Letters
of Credit with an expiry date later than the Revolving Credit Termination Date,
in respect of which the applicable Issuing Bank agrees to issue such Letters of
Credit only to the extent such Letters of Credit have been or can be cash
collateralized in the manner provided for in Section 3.1(b) of this Agreement)
in such form as may be approved from time to time by the applicable Issuing
Bank; provided, however, that no Issuing Bank shall have any obligation to
consider issuing any Letter of Credit if, after giving effect to such issuance,
(i) any Lender’s Credit Extensions shall exceed the lesser of (1) such Lender’s
Uncommitted Participation Amount (including any increase or reduction thereof in
accordance with the terms of this Agreement) or (2) such Lender’s Uncommitted
Participation Percentage of the Borrowing Base then in effect; (ii) the Facility
Usage would exceed the lesser of (1) the Elected Facility Amount or (2) the
Borrowing Base; (iii) a violation of any of the sublimits set forth in
Section 2.4 of this Agreement would result, or (iv) the Administrative Agent has
received a written Notice of Declining Lender from such L/C Participant prior to
5:00 p.m., New York time, one (1) Business Day prior to the Administrative
Agent’s receipt of the applicable Application and no Conversion to Approving
Lenders Funding Date has occurred with respect to the applicable Declining
Lender. If the Administrative Agent does receive a written Notice of Declining
Lender on a timely basis (and no Conversion to Approving Lenders Funding Date
has occurred with respect to such Declining Lender), the Administrative Agent
shall notify the Borrowers and such Issuing Bank by 6:00 p.m., New York time, on
the Business Day of the proposed date of issuance, and the proposed Letter of
Credit will not be issued. If

 

47



--------------------------------------------------------------------------------

the Approving Lenders elect to issue the Letter of Credit in the absence of a
Conversion to Approving Lenders Funding Date notwithstanding the Administrative
Agent’s receipt of such Notice of Declining Lender, such Issuing Bank shall, if
possible (on a pro rata basis among the Approving Lenders), issue the full
amount of such requested Letter of Credit; provided, however, that if such
Issuing Bank shall not be able to issue the full amount of such requested Letter
of Credit, such Issuing Bank shall not issue such Letter of Credit and neither
such Issuing Bank nor any Lender shall be considered a Declining Lender (other
than any Lender having delivered a Notice of Declining Lender) or Defaulting
Lender as a result of such Issuing Bank not having issued such Letter of Credit.
Notwithstanding the foregoing, no Issuing Bank shall be obligated to issue any
Letter of Credit if the aggregate Face Amount of all Letters of Credit issued by
such Issuing Bank, after giving effect to the Face Amount of such requested
Letter of Credit, would exceed such Issuing Bank’s issuing limit set forth on
Schedule 3.1 attached hereto.

(b) Each Letter of Credit shall be denominated in Dollars and shall be either
stand-by or documentary Letters of Credit issued (i) with a tenor of up to 364
days to support the cost of transportation of Product or excise, product, sales
or other similar taxes related to Product, in each case in a manner consistent
with the requirements of Section 8.18 of this Agreement (each, a “Performance
Letter of Credit”), (ii) with a tenor greater than 90 days but less than or
equal to 364 days for the physical purchase of Product, in each case in a manner
consistent with the requirements of Section 8.18 of this Agreement (each, a
“Long Term Letter of Credit”), or (iii) with a tenor less than or equal to 90
days, in each case in a manner consistent with the requirements of Section 8.18
of this Agreement (each, a “Trade Letter of Credit”); and expire (A) if such
Letter of Credit is a Performance Letter of Credit or Long Term Letter of
Credit, no later than the earlier of the date that is (1) 364 days from the date
of issuance, and (2) 180 days after the Revolving Credit Termination Date, or
(B) if such Letter of Credit is a Trade Letter of Credit, no later than the
earlier of the date that is (1) 90 days from the date of issuance, and (2) 90
days after the Revolving Credit Termination Date; provided, however, that in
each case, upon the request of the Administrative Agent or the Required Lenders
no more than fifteen (15) Business Days prior to the Revolving Credit
Termination Date, the Borrowers shall provide Cash Collateral to the Issuing
Banks, equal to 105% of the aggregate Face Amount of all such Letters of Credit
with expiry dates that extend beyond the Revolving Credit Termination Date;
provided, further, that the aggregate Face Amount of all Letters of Credit that
expire (or could expire) after the Revolving Credit Termination Date shall not
exceed $20,000,000 and any and all fees and expenses in connection with all such
Letters of Credit for the entire term of such Letter of Credit shall be paid on
or before the Revolving Credit Termination Date.

(c) Each Letter of Credit shall be subject to either ISP or the Uniform Customs
and, to the extent not inconsistent therewith, in each case either the laws of
the State of New York.

 

48



--------------------------------------------------------------------------------

(d) No Issuing Bank shall be at any time obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause any Issuing Bank or any
L/C Participant to exceed any limits imposed by any applicable Requirement of
Law.

(e) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(f) No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(g) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 10 of this Agreement with respect to any acts
taken or omissions suffered by each Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it as fully as if the term
“Administrative Agent” as used in Section 10 of this Agreement included such
Issuing Bank with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Issuing Banks.

3.2 Procedure for Issuance of Letters of Credit. The Borrowers may from time to
time (subject to Sections 3.1 and 6.2 of this Agreement) request that an Issuing
Bank issue a Letter of Credit by delivering to such Issuing Bank at its address
for notices specified herein an Application therefor, completed to the
satisfaction of the applicable Issuing Bank, and such other certificates,
documents and other papers and information as the applicable Issuing Bank may
request. Upon receipt of any Application, the applicable Issuing Bank will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and, if it elects to issue such Letter of Credit, shall
promptly issue the Letter of Credit requested thereby by issuing the original of
such Letter of Credit to the beneficiary thereof. Upon receipt by an Issuing
Bank of an Application for the issuance or increase in the face amount of any
Letter of Credit, the applicable Issuing Bank shall provide the Administrative
Agent notice of receipt of such Application (in writing, including without
limitation, via electronic mail and with a copy to Borrowers), together with a
certification of the maximum face amount (after giving effect to any requested
increase) of the requested Letter of Credit. The applicable Issuing Bank shall
furnish a copy of such Letter of Credit to the Borrowers promptly following the
issuance thereof upon Borrowers’ request therefor. The Issuing Bank shall not be
required to consider issuing (or amending) a Letter of Credit on any Business
Day unless the Application therefor shall have been received prior to 3:00 p.m.
on such day. Letters of Credit shall only be issued on Business Days.

 

49



--------------------------------------------------------------------------------

3.3 Fees, Commissions and Other Charges.

(a) In connection with any issuance of a Letter of Credit by any Issuing Bank,
the Borrowers shall pay to the Administrative Agent, for the account of such
Issuing Bank and the L/C Participants, a letter of credit commission in an
amount equal (i) in the case of any Trade Letter of Credit, 2.75% per annum, and
(ii) in the case of all other Letters of Credit, 3.00% per annum, in each case
multiplied by the undrawn Face Amount of the related Letter of Credit and in
each case payable during the term of such Letter of Credit on the earlier of the
date that the Administrative Agent at the direction of the Required Lenders
makes demand for payment of such Obligation or monthly in arrears on the later
of (1) the first day of each calendar month after the issuance date of such
Letter of Credit (if such day is a Business Day, and if not on the next
succeeding Business Day) or (2) the date of payment shown on the corresponding
invoice or billing statement delivered to Borrowers by the Administrative Agent
(but in no event more than 30 days after the last day of the calendar month in
which such Letter of Credit was issued and the last day of each subsequent
calendar month (if such day is a Business Day, and, if not, on the next
succeeding Business Day)), subject to a minimum issuance fee of $750 with
respect to each Letter of Credit. In the event that any Letter of Credit is
scheduled to expire after the Revolving Credit Termination Date hereof, all
Letter of Credit fees due with respect to such Letter of Credit shall be payable
in full on or prior to the Revolving Credit Termination Date.

(b) The Borrowers shall be obligated to pay to the applicable Issuing Bank a fee
of $100 per amendment for amending the text of any Letter of Credit that shall
be retained by the such Issuing Bank for its own account and, for any extension
or increase in the Face Amount of any Letter of Credit as permitted pursuant to
Section 3.1 of this Agreement, a letter of credit commission on the amount of
the increase or extension, which shall be shared by the participants in such
Letter of Credit on a pro rata basis based upon the percentage of its
participation in such Letter of Credit, calculated as set forth above in
Section 3.3(a) of this Agreement.

(c) In addition to the foregoing fees and commissions, the Borrowers shall pay
or reimburse each Issuing Bank for such normal and customary costs and expenses
as are incurred or charged by each Issuing Bank in issuing, effecting payment
under, amending or otherwise administering any Letter of Credit.

(d) The Administrative Agent shall, promptly following its receipt thereof,
distribute to the applicable Issuing Bank and the L/C Participants all fees
received by the Administrative Agent for their respective accounts pursuant to
this Agreement.

3.4 L/C Participations.

(a) Each Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce such Issuing Bank to issue Letters of Credit
hereunder, each L/C Participant, (unless the Administrative Agent has received a
written Notice of Declining Lender from such L/C Participant prior to 5:00 p.m.,
New York time, one (1) Business Day prior to the Administrative Agent’s receipt
of any Application in which event the provisions of Section 2.8 of this
Agreement shall be applicable), irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Bank, on the terms and conditions
hereinafter stated, for such L/C

 

50



--------------------------------------------------------------------------------

Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Uncommitted Participation Percentage in the Issuing Bank’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each draft paid by such Issuing Bank thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Bank that, if a draft
is paid under any Letter of Credit for which an Issuing Bank is not reimbursed
in full by the Borrowers in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Bank upon demand at the Issuing Bank’s
address for notices specified herein an amount equal to such L/C Participant’s
Uncommitted Participation Percentage (or such greater amount in accordance with
Section 2.8 of this Agreement after the occurrence of a Conversion to Approving
Lender Funding Date) of the amount of such draft, or any part thereof, which is
not so reimbursed.

(b) If any amount required to be paid by any L/C Participant to any Issuing Bank
pursuant to Section 3.4(a) of this Agreement in respect of any unreimbursed
portion of any payment made by such Issuing Bank under any Letter of Credit is
paid to such Issuing Bank within three Business Days after the date such payment
is due, such L/C Participant shall pay to such Issuing Bank on demand an amount
equal to the product of (1) such amount, times (2) the daily average federal
funds rate, as quoted by the Issuing Bank, during the period from and including
the date such payment is required to the date on which such payment is
immediately available to the Issuing Bank, times (3) a fraction the numerator of
which is the number of days that elapse during such period and the denominator
of which is 360. If any such amount required to be paid by any L/C Participant
pursuant to Section 3.4(a) of this Agreement is not in fact made available to
such Issuing Bank by such L/C Participant within three Business Days after the
date such payment is due, such Issuing Bank shall be entitled to recover from
such L/C Participant, on demand, such amount with interest thereon calculated
from such due date at the rate per annum applicable to Base Rate Loans
hereunder. A certificate of any Issuing Bank submitted to any L/C Participant
with respect to any amounts owing under this Section 3.4(b) shall be conclusive
in the absence of manifest error.

(c) Whenever, at any time after an Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a) of this Agreement, such Issuing
Bank receives any payment related to such Letter of Credit (whether directly
from the Borrowers or otherwise, including proceeds of collateral applied
thereto by the Issuing Bank), or any payment of interest on account thereof,
such Issuing Bank will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Bank shall be required to be returned by the Issuing Bank, such L/C
Participant shall return to such Issuing Bank the portion thereof previously
distributed by such Issuing Bank to it.

(d) Each L/C Participant’s obligation to make the reimbursement referred to in
Section 3.4(a) of this Agreement shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (i) any
set-off, counterclaim, recoupment, defense or other right that such L/C
Participant may have

 

51



--------------------------------------------------------------------------------

against the Issuing Bank, the Administrative Agent, any Borrower, or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of an Event
of Default, (iii) any failure to satisfy any condition precedent to extensions
of credit set forth in Section 6 of this Agreement, (iv) any adverse change in
the condition (financial or otherwise) of any Borrower, (v) any breach of this
Agreement by any Borrower, any Lender, any Issuing Bank, or the Administrative
Agent, or (vi) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

3.5 Reimbursement Obligations of the Borrowers.

(a) The Borrowers jointly and severally agree to reimburse each Issuing Bank on
each date on which such Issuing Bank notifies Texadian of the date and amount of
a draft presented under any Letter of Credit and paid by such Issuing Bank or,
if later than the date of such notification, on each date that such draft is
paid by such Issuing Bank for the amount of (1) such draft so paid and (2) any
taxes and any reasonable fees, charges or other costs or expenses incurred by
such Issuing Bank at its address for notices specified herein in lawful money of
the United States of America and in immediately available funds.

(b) Interest shall be payable on any and all amounts remaining unpaid by the
Borrowers under this Section 3.5 from the date an Issuing Bank makes payment
with respect to presentment of a Letter of Credit until payment in full at the
rate which would be payable on any outstanding Base Rate Loans which were then
overdue in payment (including the applicable default rate of 2% per annum).

(c) Each drawing under any Letter of Credit that is not reimbursed strictly in
accordance with the terms of Section 3.5(a) of this Agreement shall constitute a
request by the Borrowers to the Administrative Agent for a borrowing (i) prior
to the Syndication Date, of a Base Rate Loan pursuant to Section 2.1 of this
Agreement, and (ii) from and after the Syndication Date, a Swing Line Loan
pursuant to Section 2.2 of this Agreement, in either case in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the date of
such drawing. Once the Issuing Bank has been repaid by the Borrowers with the
proceeds of such Daylight Overdraft Loan or Swing Line Loan, as applicable, no
further penalty interest shall be due pursuant to Section 3.5(b) of this
Agreement. Notwithstanding anything contained herein to the contrary, in the
event that a Letter of Credit is issued hereunder prior to the Conversion to
Approving Lenders Funding Date and a Daylight Overdraft Loan or Swing Line Loan
is required to be made in respect of such Letter of Credit on or after the
Conversion to Approving Lenders Funding Date or participation therein is
required to be funded under Section 3.4(a) of this Agreement, each of the
Declining Lenders who had originally purchased a participation in such Letter of
Credit pursuant to Section 3.4 of this Agreement shall be required to fund, on a
pro rata basis based upon its percentage of participation in the related Letter
of Credit, its portion of such Daylight Overdraft Loan or Swing Line Loan or any
Revolving Credit Loan (which may be made without the request of the Borrowers)
in replacement thereof or the amount due from it under Section 3.4(a) of this
Agreement notwithstanding that any such Loan is being made or the drawing under
such Letter of Credit occurs after the Conversion to Approving Lenders Funding
Date and this Section 3.5 shall survive any Declining Lenders’ termination of
its obligations under this Agreement so as to require enforcement of this
obligation as against any Declining Lender.

 

52



--------------------------------------------------------------------------------

3.6 Obligations Absolute.

(a) The Borrowers’ obligations under this Section 3 shall be joint and several
and absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment that any Borrower may have or
have had against the Issuing Bank, any L/C Participant, any beneficiary of a
Letter of Credit, or any other Person.

(b) Subject to the standards applicable to the Issuing Banks in Section 3.6(d)
of this Agreement, the Borrowers also agree with each Issuing Bank that such
Issuing Bank shall not be responsible for, and the Borrowers’ Reimbursement
Obligations shall not be affected by, among other things, (1) the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or (2) any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
(3) any claims whatsoever of any Borrower against any beneficiary of such Letter
of Credit or any such transferee.

(c) No Issuing Bank shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Bank’s gross negligence or willful misconduct.

(d) Each Borrower agrees that any action taken or omitted by any Issuing Bank
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrowers and shall not
result in any liability of any Issuing Bank to the Borrowers.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the applicable Issuing Bank shall promptly notify the
Borrowers of the date and amount thereof. The responsibility of any Issuing Bank
to the Borrowers in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.

3.8 Application. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

53



--------------------------------------------------------------------------------

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1 Interest Rates and Payment Dates.

(a) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Alternative Base Rate plus the Applicable Margin.

(b) Each Eurodollar Loan shall bear interest at a rate per annum equal to the
Eurodollar Rate plus the Applicable Margin.

(c) Each COF Loan shall bear interest at a rate per annum equal to the COF Rate
plus the Applicable Margin.

(d) Each Swing Line Loan shall bear interest as specified in Section 2.2(b) of
this Agreement.

(e) Notwithstanding the foregoing, the principal of the Loans or the
unreimbursed drawn amount of any Letter of Credit and any overdue interest,
Letter of Credit fee or commission or other amount shall bear interest at a rate
per annum that is (a) in the case of principal, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 4.1 plus
2.0% per annum or (b) in the case of any such unreimbursed Letter of Credit
drawing, overdue interest, Letter of Credit fee or commission or other amount,
the rate otherwise applicable to Base Rate Loans plus 2.0% per annum, (i) if all
or a portion of (A) any principal of any Loan or any obligation to reimburse a
drawing under a Letter of Credit, (B) any interest payable on any of the
foregoing, (C) any Letter of Credit fee or commission or (D) any other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), from the date of such non-payment until such overdue
principal, interest, Letter of Credit fee or commission or other amount is paid
in full (as well after as before judgment), and (ii) upon the occurrence and
during the continuation of an Event of Default other than a payment Event of
Default resulting from an event described in clause (b)(i) of this
Section 4.1(e), at the election of the Administrative Agent or the Required
Lenders, from the date of the occurrence of such Event of Default or such later
date as the Administrative Agent or Required Lenders may designate.

(f) The Borrowers shall repay the principal amount of each Loan and any interest
due thereon to the Administrative Agent, for the benefit of the Lenders, on the
earliest of (i) the date that the Administrative Agent at the direction of the
Required Lenders makes demand for payment of such Obligation, (ii) the
applicable Revolving Credit Loan Maturity Date for such Revolving Credit Loan,
or (iii) the Revolving Credit Termination Date, in each case together with any
amounts payable pursuant to Section 4.11 of this Agreement if applicable. The
Borrowers shall repay all outstanding Obligations on the Revolving Credit
Termination Date, together with any amounts payable pursuant to Section 4.11 of
this Agreement if applicable.

 

54



--------------------------------------------------------------------------------

(g) Interest shall be payable on the earlier of the date that the Administrative
Agent at the direction of the Required Lenders makes demand for payment of such
Obligation or in arrears on each Interest Payment Date.

(h) Regardless of any provision contained in any Note or in any of the Loan
Documents, the Administrative Agent, Issuing Banks or Lenders shall not be
deemed to have contracted for or be entitled to receive, collect or apply as
interest under any such Note or any Loan Document, or otherwise, any amount in
excess of the maximum rate of interest permitted to be charged by applicable
law, and, in the event that the Administrative Agent, Issuing Banks or Lenders
receives, collects or applies as interest any such excess, such amount which
would be excessive interest shall be applied to the reduction of the unpaid
principal balance of such Note, and, if the principal balance of such Note is
paid in full, any remaining excess shall forthwith be paid to the Borrowers. In
determining whether or not the interest paid or payable under any specific
contingency exceeds the highest lawful rate, the Borrowers and the
Administrative Agent shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment as an expense, fee, or premium,
rather than as interest, (ii) exclude voluntary prepayments and the effect
thereof, and (iii) spread the total amount of interest throughout the entire
contemplated term of such Note so that the interest rate is uniform throughout
such term; provided, that if all Obligations under the Notes and all Loan
Documents are performed in full prior to the end of the full contemplated term
thereof, and if the interest received for the actual term thereof exceeds the
maximum lawful rate, the Administrative Agent shall refund to the Borrowers the
amount of such excess, or credit the amount of such excess against the aggregate
unpaid principal balance of each of the Lenders’ Notes on a pro rata basis based
upon unpaid principal balances outstanding at the time in question.

(i) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder, in any other Loan
Document or in connection herewith or therewith is to be calculated on the basis
of a 360-day or 365-day year, the yearly rate of interest to which the rate used
in such calculation is equivalent is the rate so used multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360 or 365, as applicable. The rates of interest under any of the
Loan Documents are nominal rates, and not effective rates or yields. The
principle of deemed reinvestment of interest does not apply to any interest
calculation under each such Loan Document.

4.2 Conversion and Continuation Options. The Borrowers may elect from time to
time to Convert one Type of Loan to another Type of Loan (other than converting
a Base Rate Loan or COF Rate Loan to a Eurodollar Loan), by giving the
Administrative Agent irrevocable notice of such election by 11:00 a.m., New York
City time two Business Days’ prior to the effective date of such election. The
Borrowers may elect from time to time to Convert other Types of Loans to
Eurodollar Loans by giving the Administrative Agent irrevocable notice of such
election by 11:00 a.m., New York City time three Business Days’ prior to
effective date of such election. Any such notice of Conversion to Eurodollar
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. All or any part of outstanding

 

55



--------------------------------------------------------------------------------

Loans (other than Swing Line Loans or Daylight Overdraft Loans) may be Converted
as provided herein, provided, however, that (i) no Loan may be Converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have determined that such a
Conversion is not appropriate, and (ii) no Loan may be converted into a
Eurodollar Loan after the date that is the earlier of one month or 30 days prior
to the Revolving Credit Termination Date.

4.3 Optional Prepayments. The Borrowers may at any time and from time to time
upon at least two Business Days’ irrevocable notice, in the case of Eurodollar
Loans, and prior to 11:00 a.m., New York City time, on the same Business Day
otherwise, to the Administrative Agent, prepay the Loans, in whole or in part,
without premium or penalty, specifying the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans, Base Rate Loans, COF Loans, or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of any such notice the Administrative Agent shall promptly
notify each Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable the earlier of the date that the
Administrative Agent at the direction of the Required Lenders makes demand for
payment of such amount or on the date specified therein, together with any
amounts payable pursuant to Section 4.11 of this Agreement. Partial prepayments
pursuant to this Section 4.3 shall be in an aggregate principal amount of no
less than $1,000,000 or a whole multiple thereof (unless the amount of such
prepayment in excess thereof constitutes all of the Facility Usage), plus any
accrued but unpaid interest plus any amounts due under Section 4.11(c) of this
Agreement.

4.4 Mandatory Prepayments.

(a) If on any date the Facility Usage exceeds the lesser of (i) the Elected
Facility Amount then in effect or (ii) the Borrowing Base then in effect, the
Borrowers shall immediately prepay the Loans in an amount equal to the amount of
such excess, together with any amounts payable pursuant to Section 4.11 of this
Agreement as a result thereof.

(b) If on any date the aggregate outstanding balance of all Loans exceeds the
Loan Advance Sublimit, the Borrowers shall immediately prepay the Loans in an
amount equal to the amount of such excess, together with any amounts payable
pursuant to Section 4.11 of this Agreement as a result thereof.

(c) If on any date the aggregate outstanding principal amount of all Daylight
Overdraft Loans and all Swing Line Loans exceeds the Daylight Overdraft/Swing
Line Sublimit, the Borrowers shall immediately prepay the Daylight Overdraft
Loans and Swing Line Loans in an amount equal to the amount of such excess,
together with any amounts payable pursuant to Section 4.11 of this Agreement as
a result thereof.

(d) If on any date the aggregate Credit Extensions exceed any sublimit imposed
pursuant to Section 2.4(b) of this Agreement, the Borrowers shall immediately
prepay the Loans in an amount equal to the amount of such excess, together with
any amounts payable pursuant to Section 4.11 of this Agreement as a result
thereof.

 

56



--------------------------------------------------------------------------------

(e) In the event that the Borrowers are required to make a prepayment pursuant
to Section 4.4(a), (b), (c), or (d) of this Agreement and after paying all
outstanding Loans the Facility Usage continues to exceed the lesser of (i) the
Elected Facility Amount then in effect or (ii) the Borrowing Base then in
effect, the Borrowers will deposit with the Administrative Agent Cash Collateral
in an amount equal to the amount of such remaining excess in the manner provided
for in Section 3.1(b) of this Agreement.

(f) In the event that the aggregate amount of L/C Obligations in respect of all
Long Term Letters of Credit and all Performance Letters of Credit exceeds the
Long Term and Performance L/C Sublimit, the Borrowers will deposit with the
Administrative Agent Cash Collateral in an amount equal to the amount of such
remaining excess.

4.5 Computation of Interest and Fees.

(a) All computations of fees, commissions and interest with respect to
Eurodollar Rate Loans, COF Loans, and Letters of Credit shall be made on the
basis of a 360-day year and actual days elapsed (which results in more interest
being paid than if computed on the basis of a 365 - or 366-day year), and all
computations of fees, commissions and interest with respect to Base Rate Loans
shall be made on the basis of a 365/6-day year and actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrowers and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the Alternative Base Rate, or COF Rate
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrowers and the Lenders of the effective date and the amount of
each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrowers, deliver to the Borrowers a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 4.1 of this Agreement.

4.6 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate or COF Rate for such
Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate or COF Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

 

57



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans that were to
have been Converted on the first day of such Interest Period to Eurodollar Loans
shall be Converted to or Continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be Converted, on the first day of such Interest Period,
to Base Rate Loans. Until such notice has been withdrawn by the Administrative
Agent, no further Eurodollar Loans shall be made or Continued as such, nor shall
the Borrowers have the right to Convert Loans to Eurodollar Loans.

4.7 Pro Rata Treatment and Payments; Several Obligations of Lenders.

(a) Each borrowing by the Borrowers from the Lenders hereunder shall be made pro
rata according to the Uncommitted Participation Percentages of the Lenders, in
each case subject to Section 2.8(d) of this Agreement in the event that any
Lender is a Declining Lender and Section 4.13 of this Agreement in the event
that any Lender is a Defaulting Lender. Each payment (including each prepayment
and any payments from the realization of Collateral securing the Obligations) by
or for the account of the Borrowers in respect of any Obligations shall be
allocated, in each case subject to Section 2.8(d) of this Agreement in the event
that any Lender is a Declining Lender and Section 4.13 of this Agreement in the
event that any Lender is a Defaulting Lender, (i) after the execution of the
Intercreditor Agreement and upon and after the occurrence of a Sharing Event,
according to each Lender’s Adjusted Pro Rata Share, first according to
Section 2.01 of the Intercreditor Agreement and then according to clause (ii) of
this Section 4.7(a), or (ii) otherwise as follows:

(1) First, to any fees, costs and expenses (including reasonable attorney costs)
due and payable to the Administrative Agent solely in its capacity as
Administrative Agent under the Loan Documents; and

(2) Second, thereafter to the other outstanding Obligations due and payable,
according to such Lender’s Uncommitted Participation Percentage thereof, with
the oldest Obligation (based on the date made or issued) being repaid first.

All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be joint and
several and shall be made without set-off or counterclaim and shall be made
prior to 2:00 p.m., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Administrative
Agent’s office specified in Section 11.2 of this Agreement, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such

 

58



--------------------------------------------------------------------------------

extension. If any payment on a Eurodollar Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month in which event such payment shall be
made on the immediately preceding Business Day.

(b) The parties hereto acknowledge and agree that all obligations of the Lenders
hereunder are several in nature (and not joint or joint and several) and in the
event of any failure of a Lender to meet any such obligation, no other Lender
shall be responsible therefor.

(c) If and when the Intercreditor Agreement is executed, this Agreement and
certain of the other Loan Documents shall be subject to the terms and conditions
of the Intercreditor Agreement. Each Lender hereby agrees that, upon the
execution of the Intercreditor Agreement, it shall take no action to terminate
its obligations under the Intercreditor Agreement and will otherwise be bound by
and take no actions contrary to the Intercreditor Agreement.

4.8 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law including without limitation any
Regulatory Change or in the interpretation or application thereof made after the
date hereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) make Eurodollar Loans, Continue
Eurodollar Loans as such and Convert other Types of Loans to Eurodollar Loans
shall forthwith be cancelled and (b) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be Converted automatically to Base Rate Loans on
the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
Conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrowers shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 4.11 of
this Agreement. Except as provided in the immediately preceding sentence,
nothing in this Section 4.8 shall affect the obligation of any Lender other than
the affected Lender to make or maintain Loans as, or to Convert Loans in
accordance with the terms hereof.

4.9 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law including without
limitation any Regulatory Change or in the interpretation or application thereof
or compliance by any Lender or Issuing Bank with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender or Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any Note or any Eurodollar
Loan made by it, or change the basis of taxation of payments to such Lender or
Issuing Bank in respect thereof (except for Non-Excluded Taxes covered by
Section 4.10 of this Agreement and changes in the rate of tax on the overall net
income of such Lender or Issuing Bank);

 

59



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Bank which is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

(iii) shall impose on such Lender or Issuing Bank any other condition;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Bank, by an amount which such Lender or Issuing Bank deems to be
material, of making, Converting into, Continuing or maintaining Eurodollar Loans
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrowers shall promptly pay such Lender or Issuing Bank such
additional amount or amounts as will compensate such Lender or Issuing Bank for
such increased cost or reduced amount receivable.

(b) If any Lender or Issuing Bank shall have determined that the adoption of or
any change in any Requirement of Law including without limitation any Regulatory
Change made after the date hereof regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or Issuing
Bank or any corporation controlling such Lender or Issuing Bank with any request
or directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority made subsequent to the date hereof shall have
the effect of reducing the rate of return on such Lender’s or Issuing Bank’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or Issuing Bank or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or Issuing Bank’s or such corporation’s policies
with respect to capital adequacy) by an amount deemed by such Lender or Issuing
Bank to be material, then from time to time, the Borrowers shall promptly pay to
such Lender such additional amount or amounts as will compensate such Lender or
Issuing Bank for such reduction.

(c) If any Lender or Issuing Bank becomes entitled to claim any additional
amounts pursuant to this Section 4.9, it shall promptly notify the Borrowers
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled. A certificate as to any additional amounts payable pursuant
to this Section 4.9 submitted by such Lender or Issuing Bank to the Borrowers
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. The agreements in this Section 4.9 shall survive the termination
of this Agreement, the payment of the Loans, the termination of all Letters of
Credit, and all other amounts payable hereunder.

4.10 Taxes.

(a) All payments made by the Borrowers under this Agreement, pursuant to any
Letter of Credit, and any Note shall be made free and clear of, and without
deduction or withholding for, or on account of any present or future taxes,
levies,

 

60



--------------------------------------------------------------------------------

imposts, deductions, charges or withholdings, and all liabilities (including
penalties, interest and additions to tax) with respect thereto imposed by any
Governmental Authority (“Taxes”), excluding taxes imposed on or measured by net
income (or taxes imposed in lieu of taxes on net income) imposed on the
Administrative Agent or any Lender or Issuing Bank (or Transferee), as the case
may be, by the jurisdiction in which the Lender or Issuing Bank or
Administrative Agent (or Transferee) is organized or maintains a lending office
(all such non-excluded Taxes, “Non-Excluded Taxes”). If any Borrower is required
to deduct or withhold any Taxes from or in respect of any amount payable
hereunder or under any Note, (A) such Borrower shall make such deductions or
withholdings, (B) such Borrower shall pay the full amount deducted or withheld
to the relevant Governmental Authority in accordance with applicable law, and
(C) with respect to any Non-Excluded Taxes, the amount payable shall be
increased by an amount (the “Additional Amount”) necessary so that the
Administrative Agent or Lender or Issuing Bank (or Transferee), as the case may
be, shall receive a net amount equal to the amount it would have received had no
such deductions or withholdings in respect of Non-Excluded Taxes been made.

(b) In addition, each Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes and similar
fees) imposed by any Governmental Authority that arise from any payment made
hereunder or under any Note, or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement, any Note, or any Letter of Credit
(“Other Taxes”).

(c) The Borrowers shall jointly and severally indemnify and hold harmless on an
after-tax basis the Administrative Agent or any Lender or Issuing Bank (or
Transferee) for the full amount of Non-Excluded Taxes (including any Additional
Amount with respect thereto) and Other Taxes imposed or asserted against the
Administrative Agent or such Lender or Issuing Bank (or Transferee), as the case
may be whether or not such Taxes or Other Taxes, as the case may be, were
correct or legally asserted.

(d) Each Lender or Issuing Bank (or Transferee) that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Code (a “US
Person”)) for United States federal income tax purposes (a “Non-US Lender”)
shall deliver or caused to be delivered to the Borrowers and the Administrative
Agent the following properly completed and duly executed documents:

(1) (two complete and executed (x) U.S. Internal Revenue Forms W-8BEN (or any
successor form thereto) with respect to an income tax treaty providing for a
zero rate of withholding tax on interest, or (y) U.S. Internal Revenue Service
Forms W-8ECI (or any successor form thereto); or

(2) two complete and executed U.S. Internal Revenue Service Forms W-8BEN (or any
successor form thereto), including all appropriate attachments, documenting the
status of the Lender or Issuing Bank (or Transferee) as a Non-U.S. Lender.

 

61



--------------------------------------------------------------------------------

Such documents shall be delivered by each Lender or Issuing Bank (or Transferee)
on or before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such
participation holder becomes a Transferee hereunder) and on or before the date,
if any, such Lender or Issuing Bank (or Transferee) changes its applicable
lending office by designating a different lending office (a “New Lending
Office”). In addition, each Lender or Issuing Bank (or Transferee) shall deliver
or cause to be delivered such Forms and/or Certificates promptly upon or before
the expiration, obsolescence or invalidity of any document previously delivered
by such Lender or Issuing Bank (or Transferee). Notwithstanding any other
provision of this Section 4.10(d), a Lender or an Issuing Bank (or Transferee)
shall not be required to deliver any document pursuant to this Section 4.10(d)
that such Lender or Issuing Bank (or Transferee) is not legally able to deliver.

(e) The Borrowers shall not be required to indemnify any Lender or Issuing Bank
(or Transferee) or to pay any Additional Amounts to any Lender or Issuing Bank
(or Transferee) in respect of any U.S. federal income or withholding tax
pursuant to Section 4.10(a) or (c) of this Agreement to the extent that (A) the
obligation to withhold any amounts with respect to U.S. federal income tax
existed on the date such Lender or Issuing Bank became a party to this Agreement
(or, in the case of a Transferee that is a participation holder, on the date
such participation holder became a Transferee hereunder) or, with respect to
payments to a New Lending Office, the date such Lender or Issuing Bank (or
Transferee) designated such New Lending Office, provided, however, that this
clause (A) of this paragraph (e) shall not apply (1) to any Transferee or New
Lending Office that becomes a Transferee or New Lending Office as a result of an
assignment, participation, transfer or designation made at the request of the
Borrowers or pursuant to Section 4.12(b) of this Agreement or (2) to the extent
the indemnity payment or additional amounts any Lender or Issuing Bank (or
Transferee), acting through a New Lending Office, would be entitled to receive
(without regard to this paragraph (e)) do not exceed the indemnity payment or
additional amounts that the person making the assignment, participation or
transfer to such Lender or Issuing Bank (or Transferee) or making the
designation of such New Lending Office, would have been entitled to receive in
the absence of such assignment, participation, transfer or designation, or
(B) the obligation to pay such indemnity payment or additional amounts would not
have arisen but for a failure by such Lender or Issuing Bank (or Transferee) to
comply with the provisions of paragraph (d) above.

(f) Nothing contained in this Section 4.10 of this Agreement shall require any
Lender or Issuing Bank (or any Transferee) or the Administrative Agent to make
available any of its tax returns or any other information that it deems to be
confidential or proprietary.

4.11 Indemnity. Each Borrower jointly and severally agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense which such
Lender may sustain or incur as a consequence of (a) default by any Borrower in
making a borrowing of,

 

62



--------------------------------------------------------------------------------

Conversion into or Continuation of Eurodollar Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by any Borrower in making any prepayment after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, (c) the making of a payment or prepayment of Eurodollar Loans
(including without limitation upon demand by the Administrative Agent at the
direction of the Required Lenders for payment in full of such Obligation) on a
day which is not the last day of an Interest Period with respect thereto, or
(d) any assignments of Credit Extensions as the result of a reallocation thereof
in connection with any increase in the Maximum Availability or increase or
decrease in the Elected Facility Amount pursuant to Section 2.7 of this
Agreement. Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, Converted or Continued, for the period from the
date of such prepayment or of such failure to borrow, Convert or Continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
Convert or Continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

4.12 Lending Offices; Replacement of Lender.

(a) Loans of each Type made by any Lender shall be made and maintained at such
Lender’s Applicable Lending Office for Loans of such Type.

(b) Each Lender agrees that if it makes any demand for payment under Section 4.9
or 4.10(a) of this Agreement, or if any adoption or change of the type described
in Section 4.8 of this Agreement shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its sole discretion) to designate a different lending office if
the making of such a designation would reduce or obviate the need for the
Borrowers to make payments under Section 4.9 or 4.10(a) of this Agreement, or
would eliminate or reduce the effect of any adoption or change described in
Section 4.9 of this Agreement. Notwithstanding any other provision of this
Section 4, in the event that any Borrower shall be required to make any payment
to one or more Lenders pursuant to Section 4.9 or 4.10(a) of this Agreement, or
if any adoption or change of the type described in Section 4.8 of this Agreement
shall occur with respect to one or more Lenders (in either case, the “Affected
Lenders”), the Borrowers may, upon 15 days’ prior written notice to such
Affected Lenders, require such Affected Lenders to assign all right, title and
interest that they may have in all Loans, Letters of Credit and any other
Obligations of the Borrowers under this Agreement and the Loan Documents to
another Lender (if another Lender will consent to purchase such right, title and
interest) or an Assignee in each case in accordance with Section 11.6(c) hereof,
if such Assignee can be found by the Borrowers, for a purchase price equal to
100% of the principal amount and/or Face Amount of such Obligations plus the
amount of any interest and fees accrued and owing to such Affected Lender as of
the date of such assignment, so long as the Administrative Agent and Affected
Lender reasonably believe that such accrued amounts will be recoverable by the
Assignee.

 

63



--------------------------------------------------------------------------------

4.13 Defaulting Lenders. Notwithstanding any other provision in this Agreement
to the contrary, if at any time a Lender becomes a Defaulting Lender, the
following provisions shall apply so long as any Lender is a Defaulting Lender:

(a) If a Defaulting Lender (or a Lender who would be a Defaulting Lender but for
the expiration of the relevant grace period) as a result of the exercise of a
set-off shall have received a payment in respect of its Credit Extensions which
results in its Credit Extensions being less than its Uncommitted Participation
Percentage of all Credit Extensions then outstanding, then payments (including
principal, interest and fees) to such Defaulting Lender will be suspended until
such time as all amounts due and owing to the Lenders has been equalized in
accordance with each of the Lenders’ respective pro rata share of the
Obligations. Further, if at any time prior to the acceleration or maturity of
the Credit Extensions, the Administrative Agent shall receive any payment in
respect of principal of a Loan or a reimbursement of an L/C Obligation while one
or more Defaulting Lenders shall be party to this Agreement, the Administrative
Agent shall apply such payment first to the Credit Extensions for which such
Defaulting Lenders shall have failed to fund its pro rata share until such time
as such Credit Extensions are paid in full or each Lender (including each
Defaulting Lender) is owed its Uncommitted Participation Percentage of all
Credit Extensions then outstanding. After acceleration or maturity of the Credit
Extensions, subject to the first sentence of this Section 4.13(a), all principal
will be paid ratably as otherwise provided in this Agreement.

(b) With respect to any L/C Obligation, Swing Line Loan, participation in Swing
Line Loan, Daylight Overdraft Loan or participation in Daylight Overdraft Loan
that exists at the time a Lender becomes a Defaulting Lender or thereafter:

(i) all or any part of such Defaulting Lender’s L/C Obligation, and a pro rata
portion of the L/C Obligation, Swing Line Loan, participation in Swing Line
Loan, Daylight Overdraft Loan or participation in Daylight Overdraft Loan, shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Uncommitted Participation Percentages (calculated without regard to
such Defaulting Lender’s Uncommitted Participation Amount) but only to the
extent that (x) the sum of all Non-Defaulting Lenders’ unused Uncommitted
Participation Amounts is greater than zero and (y) the conditions set forth in
Section 6.2 of this Agreement are satisfied at such time;

(ii) if the reallocation described in clause (i) of this Section 4.13(b) cannot,
or can only partially, be effected, then the Borrowers shall within one
(1) Business Day following notice by the Administrative Agent (1) provide Cash
Collateral for such Defaulting Lender’s L/C Obligations (after giving effect to
any partial reallocation pursuant to clause (i) above) as otherwise provided in
this Agreement for so long as such L/C Obligations are outstanding and (2)

 

64



--------------------------------------------------------------------------------

immediately repay each Swing Line Loan and Daylight Overdraft Loan for so long
as such L/C Obligation, Swing Line Loan, participation in Swing Line Loan,
Daylight Overdraft Loan or participation in Daylight Overdraft Loan are
outstanding;

(iii) if the Borrowers provide Cash Collateral for any portion of such
Defaulting Lender’s L/C Obligations pursuant to this Section 4.13 then the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3(a) of this Agreement with respect to such Defaulting
Lender’s L/C Obligations during the period such Defaulting Lender’s L/C
Obligation is secured by Cash Collateral;

(iv) if the L/C Obligation, Swing Line Loan, participation in Swing Line Loan,
Daylight Overdraft Loan or participation in Daylight Overdraft Loan of the
Non-Defaulting Lenders is reallocated pursuant to this Section 4.13(b)(iv), then
the fees payable to the Lenders pursuant to Section 2.6(b) of this Agreement and
Section 3.3(a) of this Agreement shall be adjusted in accordance with such
Non-Defaulting Lenders’ Uncommitted Participation Percentages (calculated
without regard to such Defaulting Lender’s Uncommitted Participation Amount);
and

(v) if any Defaulting Lender’s L/C Obligation, Swing Line Loan, participation in
Swing Line Loan, Daylight Overdraft Loan or participation in Daylight Overdraft
Loan is neither secured by Cash Collateral nor reallocated pursuant to this
Section 4.13(b), then, without prejudice to any rights or remedies of the
Issuing Banks, the Swing Line Lender, the Daylight Overdraft Bank or any other
Lender hereunder, all commission fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Uncommitted Participation Amount that was utilized by such L/C
Obligation, Swing Line Loan, participation in Swing Line Loan, Daylight
Overdraft Loan or participation in Daylight Overdraft Loan) and letter of credit
fees payable under Section 3.3(a) of this Agreement with respect to such
Defaulting Lender’s L/C Obligations shall be payable to the Issuing Banks and
the Swing Line Lender, the Daylight Overdraft Bank, pro rata, until such L/C
Obligation, Swing Line Loan, participation in Swing Line Loan, Daylight
Overdraft Loan or participation in Daylight Overdraft Loan is secured by Cash
Collateral, reallocated and/or repaid in full.

(c) So long as any Lender is a Defaulting Lender, (i) no Issuing Banks shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Uncommitted
Participation Amounts of the Non-Defaulting Lenders and/or Cash Collateral will
be provided by the Borrowers in accordance with Section 4.13(b), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 3.4 (and Defaulting Lenders shall not participate therein), (ii) the
Swing Line Lender shall not be required to consider advancing any Swing Line
Loan, unless it is satisfied that the related exposure will be

 

65



--------------------------------------------------------------------------------

100% covered by the Uncommitted Participation Amounts of the Non-Defaulting
Lenders and (iii) the Daylight Overdraft Bank shall not be required to consider
advancing any Daylight Overdraft Loan, unless it is satisfied that the related
exposure will be 100% covered by the Uncommitted Participation Amounts of the
Non-Defaulting Lenders.

(d) In the event that the Administrative Agent, the Borrowers, each Issuing
Bank, the Swing Line Lender and the Daylight Overdraft Bank each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the L/C Obligation, Swing Line Loan, participation
in Swing Line Loan, Daylight Overdraft Loan or participation in Daylight
Overdraft Loan of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Uncommitted Participation Amount and on such date such Lender
shall purchase at par such of the Loans, Uncommitted Participation Amounts
and/or Obligations of the other Lenders as the Administrative shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Uncommitted Participation Percentage.

(e) At any time during a Default Period, the Borrowers may, upon three
(3) Business Days prior notice to the applicable Defaulting Lender (so long as
such Default Period remains in effect at the end of such notice period), require
such Defaulting Lender to assign all right, title and interest that it may have
in all Loans, Letters of Credit and any other Obligations of the Borrowers under
this Agreement and the Loan Documents to another Lender (if another Lender will
consent to purchase such right, title and interest) or an Assignee in each case
in accordance with Section 11.6(c) of this Agreement, if such Assignee can be
found by the Borrowers, for a purchase price equal to 100% of the principal
amount and/or Face Amount of such Obligations plus the amount of any interest
and fees accrued and owing to such Defaulting Lender as of the date of such
assignment, so long as the Administrative Agent reasonably believes that such
accrued amounts will be recoverable by the Assignee.

(f) At all times during a Default Period at any time from and after the
execution of the Intercreditor Agreement and in accordance the Intercreditor
Agreement, the applicable Defaulting Lender shall not be considered a Swap Bank
with respect to any Swap Contracts or Commodities Contracts entered into after
it becomes a Defaulting Lender. Accordingly, if a Swap Bank should enter into a
Swap Contract or Commodities Contract with any Borrower while it is a Defaulting
Lender, such Borrower’s obligations to such Swap Bank under such Swap Contract
or Commodities Contract shall not be secured by the Collateral securing the
Obligations, and such Defaulting Lender shall not be entitled to any sharing of
amounts pursuant to the Intercreditor Agreement with respect to such Swap
Contracts and Commodities Contracts concluded after it has become a Defaulting
Lender.

 

66



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, each Lender, and each Issuing Bank to enter
into this Agreement and to consider making the Loans, and consider issuing
Letters of Credit, each Borrower hereby represents and warrants to the
Administrative Agent, each Lender, and each Issuing Bank that:

5.1 Financial Condition. The audited consolidated balance sheet of the Parent
and its consolidated Subsidiaries as of December 31, 2012, the audited
consolidated balance sheet of Texadian and its consolidated Subsidiaries as of
December 31, 2012, and the related consolidated statements of income, copies of
which have heretofore been furnished to each Lender, present fairly the
consolidated financial condition of the Texadian and Parent and their respective
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the period then ended. All such
financial statements have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by such
accountants or Responsible Officer, as the case may be, and as otherwise
disclosed therein). Neither Texadian nor any of its respective consolidated
Subsidiaries had, at the date of the most recent balance sheet referred to
above, any material Guarantee Obligation, contingent liability or liability for
taxes, or any long-term lease or unusual forward or long-term commitment,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other financial derivative, which is not reflected in
the foregoing statements or in the notes thereto. During the period from
December 31, 2012, to and including the Closing Date hereof there has been no
sale, transfer or other disposition by Texadian or any of its consolidated
Subsidiaries of any material part of its business or property and no purchase or
other acquisition of any business or property (including any Capital Stock of
any other Person) material in relation to the consolidated financial condition
of Texadian and its consolidated Subsidiaries as of December 31, 2012.

5.2 No Undisclosed Liabilities. Except as set forth in the financial statements
referred to in Section 5.1 of this Agreement or as otherwise set forth in this
Agreement, no Borrower nor any Subsidiary has incurred, other than in the
ordinary course of business, any commitment or liability which remains
outstanding or unsatisfied.

5.3 No Change. Since December 31, 2012, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.4 Existence; Compliance with Law. Each Borrower (a) is duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate power and authority, and the legal right, to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign or extra-provincial corporation, as the case may be, and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except for Texas, with respect to Texadian Canada, provided that
Texadian Canada shall become so qualified in Texas in accordance with
Section 7.14 hereof, and (d) is in compliance with all Requirements of Law.

5.5 Power; Authorization; Enforceable Obligations. Each Borrower has the
corporate power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and each Borrower has the power and
authority to borrow and request the issuance of Letters of Credit hereunder and
each Borrower has taken all necessary corporate action to authorize the
borrowings and the issuance of Letters of Credit on the terms

 

67



--------------------------------------------------------------------------------

and conditions of this Agreement and any Notes and to authorize the execution,
delivery and performance of the Loan Documents to which it is a party. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required to be
obtained or made by any Borrower in connection with the borrowings and issuances
hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents. This Agreement has been, and each other
Loan Document to which it is a party will be, duly executed and delivered on
behalf of each Borrower. This Agreement constitutes, and each other Loan
Document to which it is a party when executed and delivered will constitute, a
legal, valid and binding joint and several obligation of each Borrower
enforceable against each Borrower in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

5.6 No Legal Bar. The execution, delivery and performance of the Loan Documents,
the borrowings and the issuance of Letters of Credit hereunder and the use of
the proceeds thereof will not violate any Requirement of Law applicable to any
Borrower or any Contractual Obligation of any Borrower and will not result in,
or require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation (other than Liens created by the Security Documents in
favor of the Administrative Agent).

5.7 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Borrower, threatened by or against any Borrower or any of their
respective Subsidiaries or against any of its or their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) which could reasonably be
expected to result in liabilities of any Borrower or any of their respective
Subsidiaries, as the result of one or more such events, in an aggregate amount
equal to or greater than $500,000.

5.8 No Default. No Borrower nor any of their respective Subsidiaries is in
default under or with respect to any of its Contractual Obligations representing
an economic value to any Borrower or any of their respective Subsidiaries, with
respect to all such Contractual Obligations, in an aggregate amount equal to or
greater than $500,000. No Default or Event of Default has occurred and is
continuing.

5.9 Ownership of Property; Liens. Each Borrower and each of their respective
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, and none of such property is
subject to any Lien except as permitted by Section 8.3 of this Agreement.

5.10 No Legal or Contractual Restrictions. No Requirement of Law or Contractual
Obligation of any Borrower or any of their respective Subsidiaries could
reasonably be expected to have or has had a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

5.11 Taxes. Each Borrower and each of their respective Subsidiaries has filed or
caused to be filed all tax returns which, to the knowledge of each Borrower, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of each Borrower or their respective Subsidiaries, as the case may be); no
tax Lien has been filed, and, to the knowledge of each Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge.

5.12 Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” or “margin security” within the
respective meanings of each of the quoted terms under Regulation T or U of the
Board of Governors of the Federal Reserve System, as applicable, as now and from
time to time hereafter in effect, or for any purpose that violates, or that
would be inconsistent with, the provisions of the regulations of such Board of
Governors. If requested by any Lender or the Administrative Agent, each Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in said Regulation U or FR Form T-4 referred to in said
Regulation T.

5.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits. No Borrower and no Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan, and no Borrower nor any Commonly
Controlled Entity would become subject to any liability under ERISA if such
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made. No such Multiemployer Plan
is in Reorganization or Insolvent.

5.14 Investment Company Act; Other Regulations. No Borrower is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Borrower is
subject to regulation under any federal or state statute or regulation (other
than Regulation X of the Board of Governors of the Federal Reserve System) which
limits its ability to incur Indebtedness.

5.15 Subsidiaries. Except as set forth on Schedule 5.15 attached hereto or
otherwise formed or acquired in accordance with the terms of this Agreement, as
of the date hereof, no Borrower has any Subsidiaries.

 

69



--------------------------------------------------------------------------------

5.16 Security Documents.

(a) The provisions of each Security Document are effective to create in favor of
the Administrative Agent for the ratable benefit of each Lender, each Issuing
Bank and each Swap Bank, a legal, valid and enforceable security interest in all
right, title and interest of the Borrowers thereto in the “Collateral” described
therein.

(b) When financing statements (or the Canadian equivalents in the case of
Collateral located in Canada) have been filed in the offices in the
jurisdictions listed on Schedule 5.16(b) attached hereto, the Security
Agreements shall each constitute a fully perfected first Lien on, and security
interest in, all right, title and interest of the Borrowers in the “Collateral”
described therein that can be perfected by such filing.

(c) Other than the locations set forth on Schedule 5.16(c) hereto and as
disclosed to the Administrative Agent pursuant to Section 7.2(e) of this
Agreement, no Borrower maintains any Inventory at any other locations.

(d) Other than leasehold interests subject to first-priority Liens in favor of
the Administrative Agent for the benefit of the Lenders, the Issuing Banks and
the Swap Banks, and that complies with Section 8.15 of this Agreement, no
Borrower owns any interest in (i) any equipment or motor vehicles subject to
certificates of title or state or federal licensing requirements, (ii) any
rolling stock that requires filings with the National Transportation Safety
Board, or (iii) any real property.

5.17 Accuracy and Completeness of Information.

(a) All factual information, reports and other papers and data with respect to
the Parent, any Borrower, or any of their respective Subsidiaries (other than
projections) furnished, and all factual statements and representations made, to
the Administrative Agent or any Lender or any Issuing Bank by the Parent, any
Borrower, or any of their respective Subsidiaries, or on behalf of such Person,
were, at the time the same were so furnished or made, when taken together with
all such other factual information, reports and other papers and data previously
so furnished and all such other factual statements and representations
previously so made, complete and correct in all material respects, to the extent
necessary to give the Administrative Agent, any Lender, or any Issuing Bank true
and accurate knowledge of the subject matter thereof in all material respects,
and did not, as of the date so furnished or made, contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements contained therein not misleading in light of the circumstances in
which the same were made.

(b) All projections with respect to any Borrower, or any of their respective
Subsidiaries, furnished by or on behalf of such Person to the Administrative
Agent or the Lenders were prepared and presented in good faith by or on behalf
of such Person. No fact is known to any Borrower that materially and adversely
affects or in the future is reasonably likely (so far as any Borrower can
reasonably foresee) to have a Material Adverse Effect that has not been set
forth in the financial statements referred to in Section 7.1 of this Agreement
or in such information, reports, papers and data or otherwise disclosed in
writing to the Administrative Agent or the Lenders prior to the Closing Date.

 

70



--------------------------------------------------------------------------------

5.18 Labor Relations. No Borrower nor any of their respective Subsidiaries is
engaged in any unfair labor practice. There is (a) no unfair labor practice
complaint pending or, to the best knowledge of each Borrower, threatened against
any Borrower or any of their respective Subsidiaries before the National Labor
Relations Board or similar Governmental Authority which could reasonably be
expected to result in liabilities of any Borrower or any of their respective
Subsidiaries in an amount equal to greater than $500,000 or have a Material
Adverse Effect and no grievance or arbitration proceeding arising out of or
under a collective bargaining agreement is so pending or threatened; (b) no
strike, labor dispute, slowdown or stoppage pending or, to the best knowledge of
any Borrower, threatened against any Borrower or any of its Subsidiaries; and
(c) no union representation question existing with respect to the employees of
any Borrower or any of its Subsidiaries and no union organizing activities are
taking place with respect to any thereof.

5.19 Insurance. Each Borrower has, with respect to its and its Subsidiaries’
properties and business, insurance covering the risks, in the amounts, with the
deductible or other retention amounts, and with the carriers, listed on Schedule
5.19 attached hereto, which insurance meets the requirements of Section 7.5 of
this Agreement hereof as of the date hereof.

5.20 Solvency. After giving effect to the transactions contemplated hereby and
in each other Loan Document (including without limitation the making of each
Credit Extension), (i) the amount of the “present fair saleable value” of the
assets of each Borrower, and of each Borrower and its Subsidiaries taken as a
whole, will, as of such date, exceed the amount of all “liabilities of such
Borrower, and such Borrower and its Subsidiaries taken as a whole, in each case
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (ii) the present fair saleable value of the assets of
each Borrower, and of each Borrower and its Subsidiaries taken as a whole, will,
as of such date, be greater than the amount that will be required to pay the
liabilities of such Borrower, and of such Borrower and its Subsidiaries taken as
a whole, on their respective debts as such debts become absolute and matured,
(iii) no Borrower nor any of their respective Subsidiaries will have, as of such
date, an unreasonably small amount of capital with which to conduct their
respective businesses, and (iv) each Borrower and each of their respective
Subsidiaries will be able to pay their respective debts as they mature. For
purposes of this Section 5.20, “debt” means “liability on a claim”, “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, and (y) right to
an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

71



--------------------------------------------------------------------------------

5.21 Purpose.

(a) The proceeds of the Revolving Credit Loans shall be used solely to
(i) purchase Product in instances where payment for Product is required to be
made prior to creation or payment in respect of one or more Accounts associated
with such purchased Product, (ii) finance storage of Product, (iii) related
margin requirements, and (iv) to repay Swing Line Loans and Daylight Overdraft
Loans.

(b) Subject to the limitations set forth in Section 3 of this Agreement, Letters
of Credit shall be used solely to (a) facilitate and finance the purchase and
storage of Product, (b) for margin financing of Product, (c) for swap
transactions related to the hedging of Product, and (d) for other working
capital purposes related to the purchase, storage, or sale of Product.

(c) In no event shall any Credit Extensions be used to finance capital
expenditures or acquisitions.

5.22 Environmental Matters. Except as set forth on Schedule 5.22 attached hereto
or except as would not reasonably be expected to result in liabilities of any
Borrower or any of their respective Subsidiaries in an amount equal to greater
than $500,000 or have a Material Adverse Effect:

(a) The facilities and properties owned, leased or operated by each Borrower or
any of its respective Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, any Environmental Law.

(b) The Properties and all operations at the Properties are in compliance, and
to the knowledge of the Borrowers have in the last five years been in
compliance, in all material respects with all applicable Environmental Laws, and
there is no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by
each Borrower or any of its respective Subsidiaries (the “Business”) that could
materially interfere with the continued operation of the Properties or
materially impair the fair saleable value thereof.

(c) No Borrower nor any of their respective Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does any Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.

 

72



--------------------------------------------------------------------------------

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Borrower, threatened, under any Environmental Law to
which any Borrower or any Subsidiary of a Borrower is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Borrower or any Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could reasonably give rise to liability under Environmental Laws.

5.23 Foreign Operations. Except as disclosed on Schedule 5.23 attached hereto,
as of the Closing Date, no Borrower nor any of their respective Subsidiaries
owns or leases any property, performs any operations or conducts any business in
any jurisdiction outside the United States or Canada.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Loans and Letters of Credit. The agreement of each
Lender, on an UNCOMMITTED AND ABSOLUTELY DISCRETIONARY BASIS, to consider making
an initial Loan requested to be made by it and the agreement of each Issuing
Bank to consider issuing initial Letters of Credit is subject to the
satisfaction, immediately prior to or concurrently with the making of such Loan
or Letters of Credit on the Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received:

 

  (i) this Agreement, executed and delivered by a duly authorized officer of the
Administrative Agent, each Lender, each Borrower, with a counterpart for each
Lender,

 

  (ii) for the account of each Lender having an Uncommitted Participation
Amount, a Note of each Borrower conforming to the requirements of this Agreement
and executed by a duly authorized officer of each Borrower,

 

  (iii) the Fee Letters, conforming to the requirements of this Agreement and
executed by a duly authorized officer of each Borrower,

 

  (iv) the U.S. Security Agreement executed and delivered by a duly authorized
officer of each Borrower, with a counterpart for each Lender,

 

  (v) the Canada Security Agreement executed and delivered by a duly authorized
officer of Texadian Canada, with a counterpart for each Lender,

 

73



--------------------------------------------------------------------------------

  (vi) the Pledge Agreement executed and delivered by a duly authorized officer
of the Parent, with a counterpart for each Lender,

 

  (vii) a tri-party assignment of hedge agreement, in form and substance
reasonably acceptable to the Administrative Agent, with respect to each broker
at which any Borrower maintains a futures or options account,

 

  (viii) a Deposit Account Control Agreement with respect to each bank at which
any Borrower maintains deposit accounts, each executed and delivered by a duly
authorized officer of the parties thereto, with a counterpart or a conformed
copy for each Lender, and

 

  (ix) such other documents as the Administrative Agent or any Lender may
reasonably request, executed and delivered by a duly authorized officer of each
party thereto, with such counterparts as the Administrative Agent or any Lender
may reasonably request.

(b) Related Information and Agreements. The Administrative Agent shall have
received, with a copy for each Lender, true and correct copies, certified as to
authenticity by any applicable Borrower, of such other documents or instruments
as may be reasonably requested by the Administrative Agent, including, without
limitation, a copy of any debt instrument, security agreement or other material
contract to which any Borrower or any of their respective Subsidiaries may be a
party, and such other information as the Administrative Agent or any Lender may
reasonably request.

(c) Secretary’s Certificates. The Administrative Agent shall have received, with
a counterpart for each Lender, a certificate of each Borrower, dated the Closing
Date, substantially in the form of Exhibit J attached hereto, with appropriate
insertions and attachments, reasonably satisfactory in form and substance to the
Administrative Agent, executed by a Responsible Officer of such Borrower and the
Secretary or any Assistant Secretary of such Borrower.

(d) Borrowing Request Documentation. The Administrative Agent shall have
received, with a counterpart for each Lender, (i) a Borrowing Base Certificate
prepared on a pro-forma basis showing the Borrowing Base as of no more than 10
Business Days prior to the Closing Date, with appropriate insertions, reasonably
satisfactory in form and substance to the Administrative Agent, executed by a
Responsible Officer of Texadian, (ii) a Borrowing Request for each Loan to be
made as of the Closing date, if any, duly completed and executed by a
Responsible Officer of Texadian, (iii) an Application for each Letter of Credit
to be issued on the Closing Date, if any, duly completed and executed by a
Responsible Officer of Texadian, and (iv) a pro-forma Compliance Certificate as
of no more than 5 Business Days prior to the Closing Date assuming the making of
the initial Loans and issuances of Letters of Credit under this Agreement.

 

74



--------------------------------------------------------------------------------

(e) Corporate Proceedings of the Borrowers. The Administrative Agent shall have
received, with a counterpart for each Lender, a copy of the resolutions, in form
and substance reasonably satisfactory to the Administrative Agent, of the Board
of Directors of each Borrower authorizing (i) the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, (ii) the borrowings contemplated hereunder and (iii) the granting by it
of the Liens created pursuant to the Security Documents, certified by the
Secretary or an Assistant Secretary of the applicable Borrower as of the Closing
Date, which certificate shall be in form and substance reasonably satisfactory
to the Administrative Agent and shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded.

(f) Incumbency Certificates. The Administrative Agent shall have received, with
a counterpart for each Lender, a certificate of each Borrower, dated the Closing
Date, as to the incumbency and specimen signature of the officers of such
Borrower executing any Loan Document reasonably satisfactory in form and
substance to the Administrative Agent, executed by a Responsible Officer of the
Borrower and the Secretary or any Assistant Secretary of such Borrower.

(g) Corporate Documents. The Administrative Agent shall have received, with a
counterpart for each Lender, true and complete copies of the certificate of
incorporation and by-laws of each Borrower, certified as of the Closing Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
of such Borrower.

(h) Good Standing Certificates. The Administrative Agent shall have received,
with a copy for each Lender, certificates dated as of a recent date from the
Secretary of State or other appropriate authority, evidencing the good standing
of each Borrower (i) in the jurisdiction of its organization and (ii) in each
other jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires it to qualify as a foreign Person, except for
(i) Texas, with respect to Texadian Canada, and (ii) as to this subclause (ii),
where the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect.

(i) Legal Opinion. The Administrative Agent shall have received, with a
counterpart for each Lender, the executed legal opinion of special counsel to
the Borrowers, substantially in the form of Exhibit K attached hereto. Such
legal opinion shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent and its counsel may
reasonably require.

(j) Actions to Perfect Liens. The Administrative Agent shall have received a
pre-filing authorization letter, in form and substance acceptable to the
Administrative Agent, from the Parent and each Borrower and evidence in form and
substance satisfactory to it that all filings, recordings, registrations and
other actions, including, without limitation, the filing of a financing
statements on form UCC-1 and any filings required by the PPSA, necessary or, in
the opinion of the Administrative Agent, desirable to perfect the Liens created
by the Security Documents shall have been completed.

 

75



--------------------------------------------------------------------------------

(k) Lien Searches. The Administrative Agent shall have received the results of a
recent search by a Person satisfactory to the Administrative Agent, of the
Uniform Commercial Code, PPSA, judgment and tax lien filings that may have been
filed with respect to personal property of any Borrower and the Parent, and the
results of such search shall be satisfactory to the Administrative Agent.

(l) Representations and Warranties. A certificate of a Responsible Officer of
each of the Borrowers certifying that (i) each of the representations and
warranties made by the Borrowers in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, and (ii) since December 31, 2012, there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

(m) Risk Management Policy. The Administrative Agent shall have received a copy
of the Borrowers’ Risk Management Policy.

(n) Financial Statements. The Administrative Agent shall have received (i) a
copy of the audited consolidated balance sheet of the Parent for the Parent’s
fiscal year ending December 31, 2012, a copy of the audited consolidated balance
sheet of Texadian for Texadian’s fiscal year ending December 31, 2012, and, for
Parent, all related consolidated statements of income and retained earnings and
of cash flows for such fiscal year, in each case reported on, to the extent
audited, without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit by independent certified
public accountants of nationally recognized standing (other than qualifications
with respect to accrued taxes acceptable to the Administrative Agent) and a
certificate of a Responsible Officer of Texadian to the effect that since the
date of such financial statements there has not occurred a change, occurrence or
development that has caused or could reasonably be expected to cause a Material
Adverse Effect, and (ii) the unaudited consolidated balance sheet of the Parent
and Texadian and their respective Subsidiaries as at the end of March 2013, and
the related unaudited consolidated statements of income, cash flows, and
retained earnings of the Parent and Texadian and their respective Subsidiaries
for such month and the portion of the current fiscal year through the end of
such month, certified by a Responsible Officer as being fairly stated in all
material respects (subject to lack of footnotes and to normal year-end audit
adjustments).

(o) Insurance. The Administrative Agent shall have received evidence in form and
substance satisfactory to it that all of the requirements of Section 7.5 of this
Agreement shall have been satisfied, including, but not limited to, any
necessary endorsements to insurance policies.

(p) Fees. The Borrowers shall have paid in full all fees owing at the time of
closing in accordance with this Agreement and any other Loan Document.

(q) Expenses. The Borrowers shall have paid in full all of the Administrative
Agent’s reasonable legal fees and out-of-pocket expenses incurred in connection
with the negotiation, documentation, and syndication of this Agreement to

 

76



--------------------------------------------------------------------------------

the extent invoiced prior to or on the Closing Date, plus the Administrative
Agent’s reasonable estimate of legal fees and related out-of-pocket expenses
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude final settling of accounts between
the Borrowers and the Administrative Agent); including any and all costs of
auditors and consultants retained by the Administrative Agent in connection with
the joint and several obligations of the Borrowers to the Administrative Agent
to the extent invoiced prior to the Closing Date (that for purposes hereof shall
be deemed to include the costs of the collateral audit performed by the
Administrative Agent).

(r) Collateral Audit. The Administrative Agent, or its attorneys, consultants,
or agents, shall have completed their respective review of the Borrowers’ assets
(including but not limited to an audit of all assets used in calculation of the
Borrowing Base), liabilities, risk management practices, and such other
financial or legal due diligence as the Administrative Agent may require in its
sole discretion.

6.2 Conditions to Each Loan or Letter of Credit. The agreement of each Lender,
on an UNCOMMITTED AND ABSOLUTELY DISCRETIONARY BASIS, to consider making any
Loan requested to be made by it (including, without limitation, its initial
Loan) and the agreement of each Issuing Bank to consider issuing any Letters of
Credit (including, without limitation, any initial Letter of Credit) is subject
to the satisfaction, immediately prior to or concurrently with the making of
such Loan or Letters of Credit, of the following conditions precedent:

(a) Representations and Warranties. A certificate of a Responsible Officer of
Texadian, that may be included in the applicable Borrowing Request or
Application, certifying that (i) each of the representations and warranties made
by any Borrower in or pursuant to the Loan Documents shall be true and correct
in all material respects on and as of such date as if made on and as of such
date, and (ii) since the date of the last borrowing or Letter of Credit issuance
hereunder, there has been no development or event which has had or could have a
Material Adverse Effect.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loan or issuance of
Letters of Credit requested to be made on such date.

(c) Borrowing Base. In the case of any Loans requested to be made or Letters of
Credit to be issued, the Administrative Agent shall have timely received a
Borrowing Base Certificate for the most recent period for which such Borrowing
Base Certificate is required to be delivered, in accordance with Section 7.2(c)
of this Agreement and as of the date of the making of such Loan or the issuance
of such Letter of Credit, the Borrowers shall have represented and warranted to
the Administrative Agent and the Lenders that after giving effect to such Loan
or Letter of Credit, the Facility Usage shall not exceed the lesser of (i) the
Elected Facility Amount or (ii) the Borrowing Base.

 

77



--------------------------------------------------------------------------------

(d) Fees. The Administrative Agent shall have received, for the benefit of each
Issuing Bank or the other Lenders, as applicable, all fees and other amounts
payable hereunder and under any Fee Letter as of the date hereof.

(e) L/C Conditions. The requirements of Section 3.1(b) of this Agreement shall
have been satisfied for any Letters of Credit that would expire after the
Revolving Credit Termination Date.

(f) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received such other documents and legal opinions
in respect of any aspect or consequence of the transactions contemplated hereby
or thereby as it shall reasonably request.

Each request for a Loan or issuance of a Letter of Credit by the Borrowers
hereunder shall constitute a joint and several representation and warranty by
the Borrowers as of the date of the making of such Loan or issuance of such
Letter of Credit that the conditions contained in this Section 6.2 have been
satisfied.

6.3 Conditions to Increase in Maximum Availability. The agreement of each Lender
to consider increasing the Maximum Availability pursuant to Section 2.7(a) of
this Agreement is subject to the satisfaction of the following conditions
precedent:

(a) Additional Uncommitted Participation Amount. One or more Lenders, in their
sole discretion, or one or more banks or financial institutions acceptable to
the Borrowers and the Administrative Agent and the Issuing Banks shall have
agreed to provide the additional Uncommitted Participation Amount necessary to
effectuate the Borrowers’ request for such increase in the Maximum Availability.
No Lender shall be obligated to increase its Uncommitted Participation Amount
hereunder, and any such increase in any Lender’s Uncommitted Participation
Amount shall be made in the sole discretion of such Lender. To the extent that
any Lender that has agreed to incur the additional Uncommitted Participation
Amounts necessary to effectuate the Borrowers’ request for such increase in the
Maximum Availability is not an existing Lender, the Administrative Agent shall
have received a joinder agreement, substantially in the form of Exhibit L
attached hereto with appropriate completions, duly executed by the Borrowers,
the Administrative Agent, and such new Lender.

(b) Additional Fees. The Borrowers shall have paid to the Administrative Agent,
for the ratable benefit of any Lenders to whom such fees are owed, all fees due
and owing hereunder or under any applicable fee letter, if any, in respect of
the increase in the Maximum Availability.

(c) Compliance with Financial Covenants. The Borrowers shall be in compliance
with each of the financial covenants contained in Section 8.1 of this Agreement
both immediately before giving effect to such increase in the Maximum
Availability and on a pro-forma basis immediately after giving effect to such
increase.

 

78



--------------------------------------------------------------------------------

(d) Representations and Warranties. A certificate of a Responsible Officer of
Texadian certifying that (i) each of the representations and warranties made by
any Borrower in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date,
and (ii) since the date of the last borrowing or Letter of Credit issuance
hereunder, there has been no development or event which has had or could have a
Material Adverse Effect.

(e) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loan or issuance of
Letters of Credit requested to be made on such date.

(f) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the such increase in the
Maximum Availability (including any assignments of Credit Extensions pursuant to
Section 2.7 of this Agreement) shall be satisfactory in form and substance to
the Administrative Agent, and the Administrative Agent shall have received such
other documents and legal opinions in respect of any aspect or consequence of
the transactions the Administrative Agent or any Lender shall reasonably
request, including, but not limited, to any amendments, restatements, or other
modifications of this Agreement or any other Loan Document.

SECTION 7. AFFIRMATIVE COMPLIANCE GUIDELINES

Each Borrower hereby agrees that, so long as any of the Uncommitted
Participation Amounts remain in effect or any amount is owing to any Lender, any
Issuing Bank, or the Administrative Agent hereunder or under any other Loan
Document, each Borrower shall and shall cause each of its Subsidiaries (except
in the case of delivery of financial information, reports and notices, where
Borrowers shall be required to provide such information, reports and notices on
behalf of its Subsidiaries to the extent more fully described herein) to (IT
BEING UNDERSTOOD THAT THE BORROWERS’ COMPLIANCE WITH SUCH GUIDELINES SHALL NOT
PREVENT ANY LENDER FROM BECOMING A DECLINING LENDER OR PREVENT THE
ADMINISTRATIVE AGENT AT THE DIRECTION OF THE REQUIRED LENDERS FROM MAKING DEMAND
FOR PAYMENT OF THE OBLIGATIONS AND IT BEING FURTHER UNDERSTOOD THAT THE DECISION
OF A LENDER WHETHER OR NOT TO BECOME A DECLINING LENDER OR OF THE REQUIRED
LENDERS TO MAKE DEMAND FOR PAYMENT IS A DECISION WHICH IS WITHIN SUCH LENDER’S
OR LENDERS’ SOLE AND ABSOLUTE DISCRETION REGARDLESS OF THE BORROWERS’ COMPLIANCE
WITH SUCH GUIDELINES):

 

79



--------------------------------------------------------------------------------

7.1 Financial Statements. Furnish to the Administrative Agent and to each
Lender:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of Texadian commencing with the fiscal year ending December 31,
2013, a copy of the audited consolidated balance sheet of Texadian and its
Subsidiaries as of the end of such fiscal year and the related audited
consolidated statements of income and retained earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit by independent certified public accountants of nationally recognized
standing, in accordance with GAAP and on an Economic Basis, together with
details of adjustments to GAAP calculations for each line item for purposes of
reconciling such calculations with corresponding calculations on an Economic
Basis for each such line item and outlining for each line item the reasons for
any discrepancies, and certified by a Responsible Officer as being fairly stated
in all material respects;

(b) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Parent commencing with the fiscal year ending December 31,
2013, prepared in accordance with GAAP, a copy of the audited consolidated and
consolidating balance sheet of the Parent and its Subsidiaries as of the end of
such fiscal year and the related audited consolidated and consolidating
statements of income and retained earnings and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit by independent
certified public accountants of nationally recognized standing; and

(c) as soon as available, but in any event not later than 30 days after the end
of each calendar month (including each month ending December 31), (i) the
unaudited consolidated balance sheet of Texadian and its Subsidiaries as at the
end of such month and the related unaudited consolidated statements of income,
cash flows, and retained earnings of Texadian and its Subsidiaries for such
month and the portion of the fiscal year through the end of such month, in
accordance with GAAP (subject to lack of footnotes and to normal year-end audit
adjustments), setting forth in each case in comparative form the figures for
such month in the previous year, and including a written briefing on any
slow-moving Inventory, past-due Accounts, or impairment in the value of
Texadian’s and its Subsidiaries’ assets, and (ii) the unaudited consolidated
balance sheet of Texadian and its Subsidiaries as at the end of such month, both
in accordance with GAAP and on an Economic Basis, together with details of
adjustments to GAAP calculations for each line item for purposes of reconciling
such calculations with corresponding calculations on an Economic Basis for each
such line item and outlining for each line item the reasons for any
discrepancies, in each case certified by a Responsible Officer of Texadian as
being fairly stated in all material respects.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
or Economic Basis, as applicable, applied consistently throughout the periods
reflected therein and with prior periods (except with respect to statements
delivered pursuant to Section 7.1(c) of this Agreement, lack of footnote
disclosure required by GAAP).

 

80



--------------------------------------------------------------------------------

7.2 Certificates; Other Information. Furnish to:

(a) each Lender concurrently with the delivery of the financial statements
referred to in Section 7.1(a) of this Agreement, a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor, the Borrowers are in
compliance with all financial condition guidelines herein, except as specified
in such certificate;

(b) each Lender concurrently with the delivery of the financial statements
referred to in Sections 7.1 of this Agreement, a Compliance Certificate executed
by Responsible Officer of Texadian, provided, however, that each Compliance
Certificate delivered concurrently with the delivery of the financial statements
referred to in Section 7.1(a) of this Agreement shall also include a calculation
of and compliance with the Risk Management Policy;

(c) each Lender on each Borrowing Base Certificate Delivery Date, a Borrowing
Base Certificate as of the most recent Borrowing Base Reporting Date, certified
as complete and correct in all material respects by a Responsible Officer of
Texadian, and on the first Borrowing Base Certificate Delivery Date of each
calendar month, a schedule of locations where Eligible Inventory is located, in
form and substance reasonably acceptable to the Administrative Agent and the
Required Lenders;

(d) each Lender on each Position Risk/MTM Report Delivery Date, a Position
Risk/MTM Report and a Position Certificate as of such date, in form and
substance reasonably acceptable to the Administrative Agent;

(e) each Lender on the first day of each calendar quarter an Inventory and
storage location report, in substantially the form of Exhibit N attached hereto,
setting forth all locations where the Borrowers or any of their respective
Subsidiaries maintains Inventory and provide the Administrative Agent prior
notice of any change of any locations where the Borrowers or any of their
respective Subsidiaries maintains Inventory;

(f) each Lender prior to March 1 of each fiscal year, management-prepared
operating budget for such fiscal year;

(g) the Administrative Agent promptly following receipt thereof, copies of all
state and federal inspection reports relating to the Borrowers or their
business;

(h) the Administrative Agent notice of the acquisition by the Borrowers of any
commercial tort claims within ten (10) days thereof, and, promptly thereafter,
any documents necessary to grant a lien on such commercial tort claims in favor
of the Administrative Agent (in each case in form and substance acceptable to
the Administrative Agent in its sole discretion) and any other documents
required by Section 7.10 of this Agreement to perfect the Administrative Agent’s
lien on such commercial tort claims; and

(i) the Administrative Agent or any Lender, as applicable, promptly, such
additional financial and other information as the Administrative Agent or any
Lender may from time to time reasonably request.

 

81



--------------------------------------------------------------------------------

7.3 Payment of Obligations and Filing of Taxes. Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, including without limitation all
income, franchise and other material taxes and material fees and charges imposed
on it or any of its assets by any Governmental Authority, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the applicable Borrower or its
respective Subsidiaries, as the case may be, and timely file or cause to be
timely filed all income, franchise and other material taxes.

7.4 Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as now conducted by it and preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business except as otherwise permitted pursuant to
Section 8.5 of this Agreement, and comply with all Contractual Obligations and
Requirements of Law.

7.5 Maintenance of Property; Insurance. Keep all property useful and necessary
in its business in good working order and condition, maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business, which insurance shall name the Administrative Agent as lender
loss payee, in the case of property, casualty, or credit insurance, and as an
additional insured, in the case of liability insurance; and furnish (i) to each
Lender, upon written request, full information as to the insurance carried and
(ii) in the case of property, casualty, or credit insurance, within 60 days of
the Closing Date, an endorsement to such policy naming Administrative Agent as
lender loss payee.

7.6 Inspection of Property, Books and Records; Discussions; Periodic Audits.
Keep and maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied and all
Requirements of Law shall be made of all dealings and transactions (financial
and otherwise) in relation to its business and activities and matters involving
the assets and business of the Borrowers and their Subsidiaries and permit
representatives and independent contractors of the Administrative Agent and the
Lenders (i) at any time, to visit and inspect any of the Borrowers’ or their
respective Subsidiaries’ respective properties, to examine their respective
corporate, financial, and operating books and records, and make copies thereof
or abstracts therefrom, (ii) once annually, or more often at the reasonable
discretion of the Administrative Agent or if an Event of Default has occurred
and is continuing, to conduct an audit of all assets comprising the Borrowing
Base and the Borrowers’ and their respective Subsidiaries’ internal controls,
credit and risk management practices and trading book, and (iii) at any time, to
discuss their respective affairs, finances and accounts with their respective
directors, officers, employees, and independent public accountants, in
connection with

 

82



--------------------------------------------------------------------------------

the Uncommitted Participation Amounts (including, without limitation, in
connection with all collateral securing the Obligations and to determine
compliance with any provision of this Agreement or any other Loan Documents), in
each case (with respect to items (i), (ii) and (iii) above, so long as no Event
of Default has occurred and is continuing, at such reasonable times during
normal business hours and upon reasonable advance notice to the Borrowers, in
each case at the joint and several expense of the Borrowers (as limited in item
(ii) above).

7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Borrower or any of their respective Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between any Borrower or
any of their respective Subsidiaries and any Governmental Authority, that in
either case, represents an economic value to any Borrower or any of their
respective Subsidiaries in an aggregate amount equal to or greater than $500,000
or, that if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Borrower or any of their
respective Subsidiaries in which the amount in controversy is $500,000 or more
and not covered by insurance or in which injunctive or similar relief is sought;

(d) the following events, as soon as possible and in any event within 30 days
after any Borrower knows or has reason to know thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or any Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer of Texadian setting forth details of the occurrence
referred to therein and stating what action the Borrowers propose to take with
respect thereto.

7.8 Environmental Laws.

(a) Comply with, and ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws except to the extent that failure to do so could not be
reasonably expected to result in liabilities of any Borrower or any of their
respective Subsidiaries in an amount equal to greater than $1,000,000 or have a
Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to result in liabilities of any Borrower or any of their respective
Subsidiaries in an amount equal to greater than $1,000,000 or have a Material
Adverse Effect.

7.9 Risk Management Policy. (i) adopt, maintain, and comply with, and shall
cause each Subsidiary to maintain and comply with, the Risk Management Policy,
(ii) not materially amend, modify or supplement the Risk Management Policy in
respect of risk limits or trading policy (A) in any manner without the consent
of the Administrative Agent and (B) in any manner materially adverse to the
Administrative Agent and the Lenders, without the prior written consent of the
Required Lenders, and (iii) provide at least 10 days prior written notice to the
Administrative Agent and each Lender of any proposed material amendment,
modification, supplement or other change to such Risk Management Policy.

7.10 Perfection.

(a) Other than the HSBC Canadian Accounts and the DNB Accounts for a period of
60 days from the Closing Date and the R.J. O’Brien Account for a period of 10
Business Days from the Closing Date, maintain all Deposit Accounts and other
deposit accounts in which it shall have granted the Administrative Agent a first
priority security interest for the benefit of the Lenders, the Issuing Banks and
the Swap Banks at BNP Paribas, New York Branch, or at another depository
institution acceptable to the Administrative Agent and, in each case, over which
the Administrative Agent shall have “control” as such term is defined in all
applicable Uniform Commercial Codes or, if applicable, the PPSA. Other than as
expressly permitted by Section 7.10(c) of this Agreement, the Borrowers and each
Subsidiary of a Borrower shall also grant a first priority perfected security
interest in all operating bank accounts, sweep/zero balance accounts,
sweep/investment accounts, lockboxes, etc. of each Borrower and each Subsidiary
of a Borrower in favor of the Administrative Agent for the benefit of the
Lenders, the Issuing Banks and the Swap Banks and shall enter into all
documentation and perform all acts reasonably requested by the Administrative
Agent and its counsel to vest control over such accounts in the Administrative
Agent for purposes of perfecting its security interest therein for the benefit
of the Lenders, the Issuing Banks and the Swap Banks.

(b) Establish and maintain a Deposit Account (the “Collection Account”) of the
Borrowers with the Administrative Agent for the purpose of (i) receiving all
payments in respect of Accounts, and (ii) making all payments relating to any
Letter of Credit and trade accounts payable. Such account must be subject to a
Deposit Account

 

84



--------------------------------------------------------------------------------

Control Agreement reasonably satisfactory to the Administrative Agent. Such
Deposit Account Control Agreement shall provide, among other terms acceptable to
the Administrative Agent, that upon notification by the Administrative Agent of
the exercise of its right to shift control of the Collection Account from the
Borrowers to the Administrative Agent, such depository bank shall honor the
instructions of the Administrative Agent within a period reasonably acceptable
to the Administrative Agent. The consent of the Administrative Agent and all
Lenders shall be required if the Collection Account is to be held at a bank
other than the Administrative Agent.

(c) At all times maintain security interests in favor of the Administrative
Agent, for the benefit of the Lenders, the Issuing Banks and, from and after the
execution of the Intercreditor Agreement, the Swap Banks, so that the
Administrative Agent, subject to Permitted Liens, shall have a first priority
perfected Lien on all of the assets of the Borrowers and their Subsidiaries, to
secure the Obligations, under the other Loan Documents and, from and after the
execution of the Intercreditor Agreement, with respect to any Swap Contracts or
Commodities Contracts, and, from and after the execution of the Intercreditor
Agreement, the Obligations under Swap Contracts and Commodities Contracts shall
be secured on a pari passu basis with the other Obligations subject to the terms
of the Intercreditor Agreement; provided, however, that Borrowers and their
Subsidiaries shall not be required to maintain perfection of the security
interests in favor of the Administrative Agent, for the benefit of the Lenders,
the Issuing Banks and the Swap Banks, (i) with respect to the HSBC Canadian
Accounts for a period of 60 days from the Closing Date so long as the aggregate
balance of the HSBC Canadian Accounts does not exceed at any time $225,000 and,
at any time that the aggregate balance of the HSBC Canadian Accounts exceeds
$25,000, Borrowers shall cause all funds on deposit in the HSBC Canadian
Accounts to be swept within five (5) Business Days to the Collection Account,
(ii) with respect to the DNB Accounts for a period of 60 days from the Closing
Date so long as Borrowers shall cause all funds on deposit in the DNB Accounts
to be swept daily to the Collection Account, and (iii) with respect to the R.J.
O’Brien Account for a period of 10 Business Days from the Closing Date.

(d) Notify Account Debtors (including those Account Debtors on the Closing Date
within thirty (30) days thereafter) of the assignment of Accounts pursuant to
the Loan Documents by:

(i) providing that all trade confirmations and invoices to the Account Debtors
stating the following language: “Please be advised that Texadian Energy, Inc.
has granted to BNP Paribas, as Administrative Agent, a security interest in, and
assignment of, all amounts due or to become due hereunder. You are hereby
directed to make all such payments by wire transfer of immediately available
funds to BNP Paribas, ABA No. 026007689, for further credit to Texadian Energy,
Inc., account number: 00200 624666 001 63.”; and

(ii) notifying all Account Debtors of the assignment of proceeds in favor of the
Administrative Agent for the benefit of the Lenders, the Issuing Banks and the
Swap Banks in writing and providing written instructions

 

85



--------------------------------------------------------------------------------

to pay the proceeds in respect of such Accounts directly to the Administrative
Agent to a Deposit Account without offset, counterclaim or deduction, except
(i) in instances where a netting agreement has been entered into with the
Account Debtor in the ordinary course of business and remains in effect or,
(ii) as otherwise required by applicable law, by wire transfer of immediately
available funds, irrespective of whether a Loan has been made or Letter of
Credit has been made issued, in connection with the financing of the particular
transaction with respect to which such Account has been created. In instances
where agreements exist where the applicable Borrower or the Account Debtor have
agreed to permit netting of amounts due with respect to offsetting obligations,
at the request of the Administrative Agent, copies of such agreements shall be
provided to the Administrative Agent.

(e) In addition, and not in limitation of the foregoing, the Administrative
Agent may at any time after an Event of Default has occurred and is continuing,
notify any Account Debtor of the assignment of proceeds by the applicable
Borrower or the applicable Subsidiary to the Administrative Agent as provided
herein or any Security Agreement and indicate in such notice the Administrative
Agent’s reliance upon such Account Debtor to pay all contract proceeds to a
Deposit Account without offset or counterclaim.

(f) At the request of the Administrative Agent or the Required Lenders, provide,
for any location where Collateral is maintained, a collateral access agreement
in form and substance acceptable to the Administrative Agent, executed by each
applicable Borrower or the applicable Subsidiary and the related warehouseman,
landlord, or other owner of the property where such Collateral is located.

7.11 Additional Collateral. In the event that any Borrower or any Subsidiary is
permitted to acquire or form any Subsidiary, such Subsidiary shall execute a
guaranty and a guarantor security agreement, in each case in form and substance
acceptable to the Administrative Agent, and shall take such other action as
shall be necessary or advisable in order to perfect or improve the Liens granted
by such Subsidiary in favor of the Administrative Agent for the benefit of the
Lenders, the Issuing Banks and the Swap Banks. The Administrative Agent shall be
entitled to receive legal opinions of one or more counsel to the Borrowers and
such Subsidiary addressing such matters as the Administrative Agent or its
counsel may reasonably request, including, without limitation, the
enforceability of any Guaranty and Guarantor security agreement to which such
Subsidiary becomes a party and the creation, validity and perfection of the
Liens so granted by such Subsidiary and the Borrowers to the Administrative
Agent for the benefit of the Lenders, the Issuing Banks and the Swap Banks.

7.12 Subordination of Indebtedness. The Borrowers shall cause all Indebtedness
of any Borrower or any of their Subsidiaries held by any Affiliates of any
Borrower or any holder of Capital Stock of any Borrower to be Subordinated
Indebtedness.

7.13 Closing of Deposit Accounts. The Borrowers shall cause (a) all HSBC
Canadian Accounts and DNB Accounts to be closed within 60 days of the Closing
Date and (b) those certain deposit accounts maintained with Compass Bank (doing
business as BBVA

 

86



--------------------------------------------------------------------------------

Compass) bearing account numbers 6707521331 and 6702939133 to be closed within
120 days of the Closing Date; provided, however, that such 120 day period maybe
extended at any time, at the discretion of the Administrative Agent by notice
(including notice by electronic mail) to the Borrowers.

7.14 Texadian Canada Texas Qualification. The Borrowers shall cause Texadian
Canada to be duly qualified as a foreign corporation and in good standing under
the laws of the State of Texas within 10 Business Days of the Closing Date.

SECTION 8. NEGATIVE COMPLIANCE GUIDELINES

Each Borrower hereby agrees that, so long as any of the Uncommitted
Participation Amounts remain in effect, any Letter of Credit is outstanding or
any amount is owing to any Lender, any Issuing Bank, or the Administrative Agent
hereunder or under any other Loan Document, each Borrower shall not, and shall
not permit any of their Subsidiaries directly or indirectly to (IT BEING
UNDERSTOOD THAT THE BORROWER’S COMPLIANCE WITH SUCH GUIDELINES SHALL NOT PREVENT
ANY LENDER FROM BECOMING A DECLINING LENDER OR PREVENT THE ADMINISTRATIVE AGENT
AT THE DIRECTION OF THE REQUIRED LENDERS FROM MAKING DEMAND FOR PAYMENT OF THE
OBLIGATIONS AND IT BEING FURTHER UNDERSTOOD THAT THE DECISION OF A LENDER
WHETHER OR NOT TO BECOME A DECLINING LENDER OR OF THE REQUIRED LENDERS TO MAKE
DEMAND FOR PAYMENT IS A DECISION WHICH IS WITHIN SUCH LENDER’S OR LENDERS’ SOLE
AND ABSOLUTE DISCRETION REGARDLESS OF THE BORROWERS’ COMPLIANCE WITH SUCH
GUIDELINES):

8.1 Financial Condition Guidelines.

(a) Minimum Net Working Capital. Permit Texadian’s consolidated Net Working
Capital (as calculated on an Economic Basis) at any time (i) to be less than
$10,000,000 if, as of such date of determination, the Elected Facility Amount is
equal to $30,000,000, and (ii) to be less than $15,000,000 if, as of such date
of determination, the Elected Facility Amount is equal to $50,000,000.

(b) Minimum Tangible Net Worth. Permit Texadian’s consolidated Tangible Net
Worth (as calculated on an Economic Basis) at any time (i) to be less than
$10,000,000 if, as of such date of determination, the Elected Facility Amount is
equal to or less than $30,000,000, and (ii) to be less than $15,000,000 if, as
of such date of determination, the Elected Facility Amount is equal to or less
than $50,000,000.

(c) Maximum Leverage Ratio. Permit, at any time, Texadian’s consolidated
Leverage Ratio (as calculated on an Economic Basis) to be greater than 5.00 to
1.00.

(d) Gross Asset Coverage Amount. Permit, at any time, Texadian’s consolidated
Gross Asset Coverage Amount, on a consolidated basis, to be equal to or less
than zero.

 

87



--------------------------------------------------------------------------------

8.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Borrowers under this Agreement;

(b) Indebtedness consisting of trade payables or operating lease payments, in
each case to the extent in the ordinary course of the Borrowers’ business;

(c) Indebtedness existing on the Closing Date and described on Schedule 8.2
attached hereto;

(d) Indebtedness owing under Swap Contracts and Commodities Contracts, in each
case to the extent in the ordinary course of the Borrowers’ business;

(e) Subordinated Indebtedness not to exceed $10,000,000 in the aggregate
principal amount at any time outstanding;

(f) Indebtedness secured only by Permitted Liens; and

(g) Purchase money Indebtedness incurred for the purpose of financing all or any
part of the cost of acquiring any capital asset (including through Financing
Leases), in the aggregate principal amount at any time outstanding not greater
than $1,000,000;

(h) Indebtedness pursuant to that certain Terminaling and Storage Agreement,
dated April 22, 2013, between Omega Partners Hartford LLC and Borrower, not to
exceed in an aggregate $1,000,000;

(i) Unsecured Indebtedness owing to another Borrower that has been subordinated
to the Obligations on terms and conditions satisfactory to the Administrative
Agent; and

(j) Unsecured Indebtedness in addition to unsecured Indebtedness incurred in
accordance with Section 8.2(i) of this Agreement not to exceed $250,000 in the
aggregate principal amount at any time outstanding.

8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its or their respective Subsidiaries property, assets or revenues,
whether now owned or hereafter acquired, except for the following (the
“Permitted Liens”):

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided, however, that adequate reserves with respect
thereto are maintained on the books of each applicable Borrower or their
respective Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens (including, without limitation, Liens in favor of terminal service
providers with respect to any Borrower’s Product being handled by such
providers) arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

 

88



--------------------------------------------------------------------------------

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of any Borrower or its Subsidiaries or (ii) secure any Indebtedness;

(f) contractual and statutory rights of set-off arising in the ordinary course
of business and relating to bank accounts in favor of banks and other depository
institutions;

(g) without duplication of any Liens otherwise permitted under this Section 8.3,
Liens existing on the date of this Agreement as set forth on Schedule 8.3;

(h) any Lien on any asset securing Indebtedness permitted under Section 8.2(g)
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with, or within ninety (90) days, after the acquisition thereof;
and

(i) Liens created pursuant to the Security Documents.

8.4 Limitation on Guarantee Obligations. Create, incur, assume or suffer to
exist any Guarantee Obligation except (i) reimbursement obligations under
Section 3.5 of this Agreement, (ii) Guarantee Obligations incurred in the
ordinary course of business with respect to surety, performance bonds and other
substantially similar obligations, and (iii) Guarantee Obligations that are in
existence on the date hereof and listed on Schedule 8.4 attached hereto.

8.5 Limitation on Fundamental Changes. Enter into or permit any Subsidiary to
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets.

8.6 Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its or its Subsidiaries property, business or assets
(including, without limitation, receivables and leasehold interests or pursuant
to any sale/leaseback transaction), whether now owned or hereafter acquired, or,
in the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person other than a Borrower, except:

(a) The sale of Inventory (including without limitation pursuant to Swap
Contracts and Commodities Contracts) in the ordinary course of business;

 

89



--------------------------------------------------------------------------------

(b) the sale or other disposition of obsolete or worn out property in the
ordinary course of business; and

(c) the sale or other disposition of any other property in the ordinary course
of business, provided, however, that (other than Inventory) the aggregate book
value of all assets so sold or disposed of in any period of twelve consecutive
months shall not exceed $100,000,

provided, however, that each Borrower shall cause the proceeds of any such sale
to be directly deposited into a Deposit Account.

8.7 Limitation on Dividends. Declare or pay any dividend or distribution on, or
make any other payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any shares of any class of Capital Stock of any Borrower or any
warrants or options to purchase any such Capital Stock, whether now or hereafter
outstanding, or make any optional prepayment or voluntary redemption of any
Indebtedness or other investments of any Borrower other than the Obligations, or
make any other distribution in respect of any of the foregoing, either directly
or indirectly, whether in cash or property or in obligations of the Borrower;
provided, however, that each Borrower may make any other payment or distribution
otherwise prohibited hereunder if (a) after taking into account such payment or
distribution, no Default or Event of Default shall occur and be continuing
hereunder, (b) each Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of such Borrower representing and
warranting as to no such Default or Event of Default referred to in
Section 8.7(a), and (c) the Borrowers shall have provided at least five
(5) Business Days’ prior written notice to the Administrative Agent and the
Lenders of such proposed payment or distribution, such notice to be accompanied
by the certificate required pursuant to in Section 8.7(b).

8.8 Limitation on Capital Expenditures. Make or commit to make (by way of the
acquisition of securities of a Person or otherwise) any expenditure in respect
of the purchase or other acquisition of fixed or capital assets (excluding any
such asset acquired in connection with normal replacement and maintenance
programs properly charged to current operations) except for capital expenditures
not exceeding in the aggregate for all Borrowers during any calendar year an
amount equal to $2,000,000.

8.9 Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of or any assets constituting a business
unit of, or make any other investment in, any Person, except:

(a) extensions of trade credit or pursuant to Swap Contracts or Commodities
Contracts, in each case in the ordinary course of business;

(b) investments in Cash Equivalents;

 

90



--------------------------------------------------------------------------------

(c) loans and advances to officers and employees in the ordinary course of
business (including for travel, entertainment, and relocation expenses) that do
not exceed $100,000 outstanding at any one time;

(d) intercompany loans made in accordance with Section 8.2(h) and advances from
one Borrower to another Borrower;

(e) investments by one Borrower in another Borrower; and

(f) investments in existence on the Closing Date listed on Schedule 8.9 hereto.

8.10 Limitation on Optional Payments, Modifications of Debt Instruments and
Payments to Insiders. (a) Make any optional payment or prepayment on or
redemption or purchase of any Indebtedness (other than the Loans), or (b) amend,
modify or change, or consent or agree to any amendment, modification or change
to any of the terms of any Indebtedness (other than any such amendment,
modification or change that would extend the maturity or reduce the amount of
any payment of principal thereof or that would reduce the rate or extend the
date for payment of interest thereon), provided, however, that any Borrower may
make optional payments or prepayments on or redemptions or purchase any
Indebtedness otherwise prohibited hereunder if (i) after taking into account
such payment, prepayment, redemption or purchase of such Indebtedness, no
Default or Event of Default shall occur and be continuing hereunder, (ii) such
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of such Borrower representing and warranting as to no such
Default or Event of Default referred to in clause (i) of this Section 8.10(b),
and (iii) the Borrowers shall have provided at least five (5) Business Days’
prior written notice to the Administrative Agent and the Lenders of such
proposed payment, prepayment, redemption or purchase, such notice to be
accompanied by the certificate required pursuant to clause (ii) of this
Section 8.10(b).

8.11 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(a) otherwise not prohibited under this Agreement, (b) in the ordinary course of
the applicable Borrower’s and such Affiliate’s business and (c) upon fair and
reasonable terms no less favorable to the applicable Borrower or such Affiliate,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; provided, however, that each
Borrower and its Subsidiaries may only make payments with respect to trade
accounts payables to Affiliates so long as such trade accounts payable are
entered into in the ordinary course of business and no Default or Event of
Default has occurred and is continuing.

8.12 Limitation on Changes in Fiscal Year. Permit the fiscal year of any
Borrower or any of their respective Subsidiaries to end on a day other than
December 31.

8.13 ERISA Compliance. (a) Permit any Plan to incur any “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Internal Revenue Code), whether or not waived, (b) permit the current value of
all accrued benefits under any Plan to exceed by a material amount the current
value of the assets of any such Plan,

 

91



--------------------------------------------------------------------------------

determined on a termination basis using assumptions not more favorable than PBGC
assumptions, or (c) take any action or omit to take any action required to be
taken by it with respect to any Plan or Multiemployer Plan that might reasonably
be expected to result in liabilities of any Borrower or any of their
Subsidiaries in an amount equal to greater than $500,000 or have a Material
Adverse Effect.

8.14 Limitations on Trading Positions.

(a) Permit the Aggregate Outright Position for the Borrowers and their
respective Subsidiaries’ Product at any time to exceed 50,000 Barrels; and

(b) Permit the Borrowers’ Location Spread Position for the Borrowers and their
respective Subsidiaries’ Product at any time to exceed 500,000 Barrels.

(c) Permit the Borrowers’ Time Spread Position for the Borrowers and their
respective Subsidiaries’ Product at any time to exceed 500,000 Barrels.

(d) Permit the Borrowers’ Cross-Commodity Spread Position for the Borrowers and
their respective Subsidiaries’ Product at any time to exceed 100,000 Barrels.

(e) Permit the Borrower and their respective Subsidiaries’ Stop-Loss for any
period commencing on January 1 of the fiscal year in which the relevant date of
determination has occurred and ending on such date of determination to exceed
$2,000,000.

8.15 Limitation on Negative Pledge Clauses. Enter into with any Person any
agreement (other than (a) this Agreement and the other Loan Documents, (b) any
purchase money mortgages or Financing Leases expressly permitted by this
Agreement (in which cases, any prohibition or limitation shall only be effective
against the assets financed thereby), or (c) for a period of 10 Business Days
from the Closing Date, the prohibition on assignment contained in that certain
Terminaling and Storage Agreement, dated April 22, 2013, between Omega Partners
Hartford LLC and Borrower) that prohibits or limits the ability of any Borrower
to create, incur, assume, enforce, or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired.

8.16 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which each Borrower
and its respective Subsidiaries are engaged on the date of this Agreement or
that are directly related thereto.

8.17 Limitation on Subsidiary Formation. Other than with respect to the Inactive
Subsidiaries, form any Subsidiaries or allow any existing Subsidiary to own any
assets or engage in any business without the consent of the Required Lenders and
unless, immediately upon the formation of such Subsidiary, the acquisition by
such Subsidiary of any assets, or such Subsidiary engaging in any business, as
applicable, (x) all requirements of Section 7.10 of this Agreement shall have
been satisfied with respect to such Subsidiary, and (y) such Subsidiary has
executed and delivered to the Administrative Agent a Guaranty and a Guarantor
security agreement and such other documentation as may be contemplated by and in
each case in accordance with Section 7.11 of this Agreement.

 

92



--------------------------------------------------------------------------------

8.18 Limitation on Use of Proceeds. Use the proceeds of Loans made or Letters of
Credit issued hereunder for any purposes other than those expressly permitted
pursuant to Section 5.21 of this Agreement.

8.19 Amendments to Governing Documents. Amend its certificate of incorporation,
bylaws, or other Governing Documents, without the prior written consent of the
Required Lenders, which consent shall not be unreasonably withheld or delayed.

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) Any Borrower shall fail to pay any principal of any Loan or L/C Obligation,
interest on any Loan, any Letter of Credit fees, or any other amount payable
under this Agreement or under the other Loan Documents when due in accordance
with the terms thereof or hereof; or

(b) Any representation or warranty made or deemed made by any Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or

(c) Any Borrower or any of its Subsidiaries, shall default in the observance or
performance of any agreement contained in Sections 7.10, 7.11, or 7.13, or any
part of Section 8 of this Agreement; or

(d) Any Borrower or any of its Subsidiaries shall default in the observance or
performance of (i) any other agreement contained in this Agreement or any
Borrower shall default in the observance or performance of any agreement in any
other Loan Document (other than as provided in the rest of this Section 9,
including without limitation clause (ii) of this Section 9(d)), and such default
shall continue unremedied for a period of 30 days, or (ii) Section 7.2(c) or
7.2(d) of this Agreement, and such default shall continue unremedied for a
period of 2 Business Days; or

(e) Any Borrower, any of their respective Subsidiaries, or any Guarantor shall
(i) default in any payment of principal of or interest of any Indebtedness
(other than the Obligations) or in the payment of any Guarantee Obligation,
beyond the period of grace (not to exceed 30 days), if any, provided in the
instrument or agreement under which such Indebtedness or Guarantee Obligation
was created, if the aggregate amount of the Indebtedness or Guarantee
Obligations in respect of which such default or defaults shall have occurred is
equal to or greater than $500,000, after giving effect to any amendments or
waivers, or in the payment of any Indebtedness or any Guarantee Obligation,
(ii) default in the performance or observance of any other condition, covenant
or compliance guideline, or any other event shall occur or condition exist,
under any Swap Contract or Commodities Contract permitting a Swap Bank to
declare an event of default or accelerate Indebtedness evidenced thereby, or any
other

 

93



--------------------------------------------------------------------------------

counterparty thereto to declare an event of default or accelerate Indebtedness
evidenced thereby in an amount equal to or greater than $500,000 (in each case
subject to any grace or cure periods contained therein), including in each case
the declaration of a “Termination Event” as defined in the applicable master
agreement and any related credit support annex or schedule which enables the
applicable counterparty to terminate the Swap Contract or Commodities Contract
(after, for the avoidance of doubt, the reduction of said outstanding amount by
application of any cash collateral deposited with the relevant counterparty in
respect of such obligations), or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
Guarantee Obligation or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or Administrative Agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, Indebtedness equal to or greater than
$500,000 to become due prior to its stated maturity or such Guarantee
Obligations equal to or greater than $500,000 to become payable; or

(f) a Change of Control or a Change of Management shall occur; or

(g) (i) Any Borrower, any of its Subsidiaries, or any Guarantor shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Borrower shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Borrower, any of its Subsidiaries, or
any Guarantor any case, proceeding or other action of a nature referred to in
clause (i) of this Section 9(g) which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Borrower, any of their respective Subsidiaries, or any
Guarantor any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Borrower, any
of their respective Subsidiaries, or any Guarantor shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) of this Section 9(g); or
(v) any Borrower, any of their respective Subsidiaries, or any Guarantor shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

 

94



--------------------------------------------------------------------------------

(h) (i) Any Borrower or any of its Subsidiaries shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of any
Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, involve an aggregate
amount in excess of $500,000; or

(i) One or more judgments or decrees shall be entered against any Borrower or
any of its Subsidiaries involving in the aggregate a liability (not paid or
fully covered by insurance) of $500,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 60 days from the entry thereof; or

(j) Any Borrower or any of its Subsidiaries fails to comply with Section 6 of or
Appendix A or Appendix B of the Risk Management Policy; or

(k) Any of the Security Documents or any Guaranty shall cease, for any reason
(other than as permitted in accordance with this Agreement), to be in full force
and effect, or any Borrower or any other Person that is a party to any of the
Security Documents shall so assert or (ii) the Liens created by any of the
Security Documents shall cease to be enforceable or of the same effect and
priority purported to be created thereby or required hereby; or

(l) A Material Adverse Effect shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) of this Section 9, automatically the Uncommitted Participation
Amounts and any obligation of any Issuing Bank to issue Letters of Credit shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including, without limitation,
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit have presented the documents required thereunder
or otherwise made any draw requests) shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers declare the Uncommitted
Participation Amounts to be terminated forthwith, whereupon the Uncommitted
Participation Amounts and any obligation of any Issuing Bank to issue Letters of
Credit shall immediately

 

95



--------------------------------------------------------------------------------

terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit have presented the
documents required thereunder or otherwise made any draw requests) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.

Automatically upon the occurrence of an Event of Default specified in paragraph
(g) of this Section 9, or otherwise upon the request of the Administrative Agent
or the Required Lenders after the occurrence and during the continuation of any
Event of Default, the Borrowers will immediately deposit in a Deposit Account or
in any other account requested by the Administrative Agent as instructed by the
Required Lenders as Cash Collateral an amount equal to 105% of the aggregate
then undrawn and unexpired amount of such Letters of Credit. Each Borrower
hereby grants to the Administrative Agent, for the benefit of the Issuing Banks
and the L/C Participants, a security interest in such Cash Collateral to secure
all Obligations of the Borrowers under this Agreement and the other Loan
Documents. Amounts held in such Deposit Account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the Notes. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrowers
hereunder and under the Notes and other Loan Documents have been paid in full,
the balance, if any, in such Cash Collateral account shall be returned to the
Borrowers. Each Borrower shall execute and deliver to the Administrative Agent,
for the account of the Issuing Banks and the L/C Participants, such further
documents and instruments as the Administrative Agent may request to evidence
the creation and perfection of the within security interest in such Deposit
Account.

SECTION 10. THE ADMINISTRATIVE AGENT

10.1 Appointment. Each Lender and each Issuing Bank hereby irrevocably
designates and appoints BNP Paribas to act on its behalf as the Administrative
Agent under this Agreement and the other Loan Documents, and each such Lender
and each such Issuing Bank irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender and Issuing Bank, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. The term “Administrative Agent” as used in
this Agreement shall also be deemed to refer to such Person in its role as
Collateral Agent and such Person shall have the benefits of all protections set
forth in this Agreement if and when acting in such capacity under any Loan
Document.

 

96



--------------------------------------------------------------------------------

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

10.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders or Issuing Banks for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Borrower to perform its obligations hereunder
or thereunder. Except for obligations and inspections expressly required to be
provided to the Lenders or Issuing Banks by the Administrative Agent hereunder
or under the other Loan Documents, the Administrative Agent shall not be under
any obligation to any Lender or Issuing Banks to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Borrower.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
electronic mail message, portable document format (.PDF) file, statement, order
or other document believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrowers), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such greater number of Lenders as maybe expressly required
pursuant to the Loan Documents) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such greater
number of Lenders as maybe expressly required pursuant to the Loan Documents),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans, L/C
Obligations, and issuers of Letters of Credit.

 

97



--------------------------------------------------------------------------------

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

10.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
Issuing Bank expressly acknowledges that neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of any Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender or Issuing Bank. Each Lender and Issuing
Bank represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of any Borrower and made its
own decision to make its Loans hereunder and enter into this Agreement. Each
Lender and Issuing Bank also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of any
Borrower. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder or under the
other Loan Documents, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Borrower that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

10.7 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrowers and without limiting the joint and several obligation of the
Borrowers to do so), ratably according to their respective Uncommitted
Participation Percentages in effect on the date on which indemnification is
sought or, to the extent a Lender has become a Declining Lender, immediately
before becoming a Declining Lender, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans
or termination of any Letter of Credit) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of, the

 

98



--------------------------------------------------------------------------------

Uncommitted Participation Amounts, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 10.7 shall survive the payment of the Loans, the termination of all
Letters of Credit and payment of all other amounts payable hereunder.

10.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, provide Swap Contracts or Commodities Contracts, and
generally engage in any kind of business with any Borrower as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Loan Documents. With respect to the Loans made by it and the Letters of
Credit issued by it in its capacity as a Lender or Issuing Bank, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender, its right and powers as an Issuing
Bank shall not be in any way prejudiced, and may exercise all such rights and
powers as though it were not the Administrative Agent, and the terms “Lender”
and “Lenders” shall include the Administrative Agent in its individual capacity.

10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor Administrative Agent for the Lenders, which successor Administrative
Agent must be approved by the Borrowers, whereupon such successor Administrative
Agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor
Administrative Agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

10.10 No Other Duties, Etc. Anything herein to the contrary notwithstanding, any
Arranger, any Syndication Agent, any Documentation or Co-Documentation Agent,
and any Co-Agent listed on the cover page hereof or now or hereafter referenced
herein shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except, in their respective
capacities, as applicable, as a Lender, Swap Bank, or Issuing Bank, as
applicable.

10.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower, the

 

99



--------------------------------------------------------------------------------

Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks, the Swap Banks, and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks, the Swap Banks, and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Banks, the Swap Banks, and the Administrative Agent under this Agreement allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Swap Bank, and each Issuing Bank, to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Swap Banks,
and the Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.6 and 11.7 of this Agreement.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented, waived, or modified except in accordance
with the provisions of this Section 11.1. The Required Lenders may, or, with the
written consent of the Required Lenders, the Administrative Agent shall, from
time to time, (i) enter into with the Borrowers or any other Person written
amendments, supplements, waivers, or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrowers hereunder or thereunder or (ii) waive or consent to any departure
from, on such terms and conditions as the Required Lenders or the Administrative
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan

 

100



--------------------------------------------------------------------------------

Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall:

(A) in each case without the written consent of each Lender affected thereby,
reduce the amount or extend the scheduled date of maturity of any Loan or of any
installment thereof or any Reimbursement Obligation (including with respect to
any mandatory prepayment of Obligations pursuant to Section 4.4 of this
Agreement), or reduce the stated rate or amount of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof, or increase the
amount of or extend the expiration date of any Lender’s Uncommitted
Participation Amount;

(B) in each case without the written consent of all Lenders:

(1) amend, modify or waive any provision of this Section 11.1;

(2) reduce the percentage specified in the definition of “Required Lenders” or
“Supermajority Lenders”;

(3) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents;

(4) release the Liens on all or substantially all of the collateral securing the
Obligations;

(5) amend, modify or waive any provision of Sections 4.7, 4.13, or 11.7 of this
Agreement;

(6) From and after the execution of the Intercreditor Agreement, amend, modify
or waive the definitions of Adjusted Pro Rata Share, Close-Out Amount or Sharing
Event in the Intercreditor Agreement or any provision of the Intercreditor
Agreement that would result in adverse effect on the sharing of amounts with
Lenders;

(7) amend, modify or waive the provisions of Section 7.9 (except for the
provision in Section 7.9 requiring the approval of only the Required Lenders,
which may be amended, modified, or waived by approval of only the Required
Lenders);

(8) amend, modify or waive (I) the definition of “Borrowing Base”, (II) any
definition comprising the definition of “Borrowing Base”, or (III) any sublimits
or concentration limits contained therein, that has the effect of increasing any
advance rates or availability for Credit Extensions;

(9) release any Guarantor or Guaranty; or

(10) amend, modify or waive Section 8.5 of this Agreement; and

 

101



--------------------------------------------------------------------------------

(C) in each case without the written consent of the Supermajority Lenders,
amend, modify or waive the definition of “Change of Control”;

(b) No waiver or amendment, supplement or modification shall (i) amend, modify
or waive any provision of Section 10 of this Agreement without the written
consent of the then Administrative Agent, (ii) affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document without
the written consent of the Administrative Agent in addition to the Lenders
required above, (iii) affect the rights or duties of any Issuing Bank under this
Agreement or any other Loan Document relating to any Letter of Credit issued or
to be issued by such Issuing Bank (including, without limitation, the addition
of any new Lender or increase in the Uncommitted Participation Amount of any
existing Lender) without the written consent of such Issuing Bank in addition to
the Lenders required above, (iv) affect the rights or duties of the Swing Line
Lender under this Agreement or any other Loan Document relating to any Swing
Line Loan made or to be made by the Swing Line Lender without the written
consent of the Swing Line Lender in addition to the Lenders required above,
(v) affect the rights or duties of the Daylight Overdraft Bank under this
Agreement or any other Loan Document relating to any Daylight Overdraft Loan
made or to be made by the Daylight Overdraft Bank without the written consent of
the Daylight Overdraft Bank in addition to the Lenders required above, or
(vi) from and after the execution of the Intercreditor Agreement, amend,
supplement or modify the definitions of “Adjusted Pro-Rata Share”, “Close-Out
Amount”, or “Sharing Event”, amend, supplement or modify any provision of this
Agreement or any Loan Document that would adversely affect a Swap Bank’s pari
passu sharing of proceeds of Collateral, or amend, supplement, or modify the
Intercreditor Agreement in a manner that would adversely affect the rights or
duties of any Swap Bank, in each case without the written consent of the Swap
Bank (or its Affiliate that is a Lender) that is affected.

(c) Any waiver and any amendment, supplement or modification approved as
provided for herein shall apply equally to each of the Lenders, Issuing Banks,
and Swap Banks and shall be binding upon the Borrowers, the Lenders, the Issuing
Banks, the Administrative Agent, and all future holders of the Loans and L/C
Obligations. In the case of any waiver, the Borrowers, the Lenders, the Issuing
Banks, and the Administrative Agent shall be restored to their former positions
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing, but no
such waiver shall extend to any subsequent or other Default or Event of Default
or impair any right consequent thereon.

(d) Notwithstanding the foregoing, each of the Lenders hereby acknowledges and
agrees that the Administrative Agent may, without the consent of any Lender,
enter into with the Borrowers written amendments, supplements or modifications
hereto and to the other Loan Documents, in each case including but not limited
to amendments, supplements or modifications to Schedules C and 11.2 attached
hereto or otherwise necessary to effectuate changes in any existing or new
Lender’s Uncommitted Participation Amount in accordance with Sections 2.7, 6.3
and 11.1 of this Agreement, for the purpose of (i) making technical corrections
to or clarifications of this Agreement and the other Loan Documents that do not
affect the rights or obligations of any Lender, or, to the extent that the
rights or obligations of any Lender are affected, the consent of only the
affected Lender, and (ii) the addition of new Lenders under this Agreement to
the extent otherwise in compliance with Sections 2.7 and 6.3 of this Agreement.

 

102



--------------------------------------------------------------------------------

11.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made (a) in the case of delivery by hand, when
delivered, (b) in the case of delivery by mail, three days after being deposited
in the mails, postage prepaid, or (c) in the case of delivery by facsimile
transmission, when sent and receipt has been electronically confirmed, addressed
as follows in the case of the Borrowers and the Administrative Agent, and as set
forth in Schedule 11.2 attached hereto, in the case of the other parties hereto,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

   The Borrowers:   

c/o Texadian Energy, Inc.

One Memorial City Plaza

800 Gessner Road, Suite 875

Houston, TX 77024

Attention: Geoff Beal

Fax: (832) 518-5215

Email: gbeal@txenergy.com

   The Administrative Agent:   

BNP Paribas

787 Seventh Avenue

New York, NY 10019

Attention: Christine Dirringer

Fax: (212) 471-6862

Email: christine.dirringer@us.bnpparibas.com

provided, however, that any notice, request or demand to or upon the
Administrative Agent or the Lenders pursuant to Section 2.1(c), 2.2(c), 2.3(b),
2.7, 2.8, 3.1(a), 4.2, or 4.3 of this Agreement shall not be effective until
received; provided, further, that any notice, request or demand to or of all
Lenders shall be deemed to have been duly given or made if given to the
Administrative Agent otherwise in accordance with this Section 11.2 and such
notice, demand or request is published on an electronic website service to which
the Lenders have been provided access and which regularly provides notice of
postings on such website via electronic mail to the notice party for such
Lender.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender or Issuing
Bank, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under the other
Loan Documents preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided herein and under the other Loan Documents are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement, the making of the
Loans and the issuance of Letters of Credit hereunder.

 

103



--------------------------------------------------------------------------------

11.5 Payment of Expenses and Taxes. The Borrowers agree, on a joint and several
basis, (a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, the reasonable fees and
disbursements of one counsel to the Administrative Agent, (b) to pay or
reimburse each Lender, each Issuing Bank and the Administrative Agent for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the fees and
disbursements of counsel to each Lender, each Issuing Bank, and the
Administrative Agent, (c) to pay, indemnify, and hold each Lender, each Swap
Bank, each Issuing Bank and the Administrative Agent, and each of their
respective officers, employees, directors, partners, attorneys, and agents
(together, the “Lender Parties”) harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each of the Lender Parties
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Borrower, any
of its Subsidiaries or any of the Properties (all the foregoing in this
clause (d), collectively, the “indemnified liabilities”), provided, that no
Borrower shall have any obligation hereunder to the Administrative Agent, any
Lender, or any Issuing Bank with respect to indemnified liabilities arising from
(i) the gross negligence or willful misconduct of the Administrative Agent or
any such Lender or any Issuing Bank as finally determined by a court of
competent jurisdiction or (ii) legal proceedings commenced against the
Administrative Agent or any such Lender or any such Issuing Bank by any security
holder or creditor thereof arising out of and based upon rights afforded any
such security holder or creditor solely in its capacity as such. The agreements
in this Section 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder and the termination of all Letters of Credit.

11.6 Successors and Assigns; Participations and Assignments.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Issuing Banks, the Administrative Agent and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and each Lender.

 

104



--------------------------------------------------------------------------------

(b) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other entities (“Participants”), other than to the Borrower or any of its
Affiliates, participating interests in any Loan or L/C Obligations owing to such
Lender, any Uncommitted Participation Amount or L/C Obligations of such Lender
or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan or L/C Obligations for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. The Borrower agrees that if amounts outstanding under this Agreement
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided, however, that,
in purchasing such participating interest, such Participant shall be deemed to
have agreed to share with the Lenders the proceeds thereof as provided in
Section 11.7(a) of this Agreement as fully as if it were a Lender hereunder. The
Borrower also agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10, and 4.11 of this Agreement with respect to its participation
in the Uncommitted Participation Amounts and the Loans or L/C Obligations
outstanding from time to time as if it was a Lender; provided, however, that, in
the case of Section 4.10 of this Agreement, such Participant shall have complied
with the requirements of said Section and provided further, however, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

(c) Any Lender may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time and from time to time assign,
with the consent (which shall not be unreasonably withheld) of the
Administrative Agent and the Issuing Banks, to any Lender (or any affiliate
thereof) or, with the consent (which shall not be unreasonably withheld) of the
Administrative Agent and the Issuing Banks, to an additional bank or financial
institution (an “Assignee”), other than to the Borrower or any of its
Affiliates, all or any part of its rights and obligations under this Agreement
and the other Loan Documents pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit M attached hereto with appropriate
completions (an “Assignment and Acceptance”), executed by such Assignee, such
assigning Lender (and, in the case of an Assignee that is not then a Lender or
an Affiliate thereof, by the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower) and delivered to
the Administrative Agent for its acceptance and recording in the Register,
provided,

 

105



--------------------------------------------------------------------------------

however, that, in the case of any such assignment to an additional bank or
financial institution, the sum of the aggregate principal amount of the Loans,
the aggregate amount of the L/C Obligations and the aggregate amount of the
unused portion of Uncommitted Participation Amount being assigned and, if such
assignment is of less than all of the rights and obligations of the assigning
Lender, the sum of the aggregate principal amount of the Loans, the aggregate
amount of the L/C Obligations and the aggregate amount of the unused portion of
the Uncommitted Participation Amount remaining with the assigning Lender are
each not less than $5,000,000. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (i) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with Uncommitted Participation Amounts as
set forth therein, and (ii) the assigning Lender thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such assigning Lender shall cease to be a party hereto).

(d) The Administrative Agent, on behalf of the Borrower, shall maintain at the
address of the Administrative Agent referred to in Section 11.2 of this
Agreement a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Uncommitted Participation Amount of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent, Issuing Banks, and the Lenders may (and, in the case of
any Loan or other obligation hereunder not evidenced by a Note, shall) treat
each Person whose name is recorded in the Register as the owner of a Loan or
other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice to the
contrary; provided, however, that failure of the Administrative Agent to
maintain the Register, or any error, therein, shall not in any manner effect the
obligation of the Borrowers to repay (with applicable interest) the Loans and
Reimbursement Obligations in accordance with the term of this Agreement and the
other Loan Documents. Any assignment of any Loan or other obligation hereunder
not evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by the Borrowers or any Bank at any reasonable time and from time to
time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or an affiliate thereof, by the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers)
together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Borrowers.

 

106



--------------------------------------------------------------------------------

(f) The Borrowers authorize each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee any and all
financial information in such Lender’s possession concerning any Borrower and
its Affiliates which has been delivered to such Lender by or on behalf of any
Borrower pursuant to this Agreement or that has been delivered to such Lender by
or on behalf of any Borrower in connection with such Lender’s credit evaluation
of the Borrowers and its Affiliates prior to becoming a party to this Agreement,
provided, however, that each Transferee shall agree to be bound by the
confidentiality provisions set forth in Section 11.15 hereof.

(g) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 11.6 concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law.

11.7 Adjustments; Set-off.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Loans or Reimbursement Obligations, or interest thereon,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9(g) of this Agreement, or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans or Reimbursement Obligations, or
interest thereon, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Loan or Reimbursement Obligation, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. Each Borrower agrees that each Lender so purchasing a portion of
another Lender’s Loan or Reimbursement Obligation may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to

 

107



--------------------------------------------------------------------------------

or for the credit or the account of the Borrowers. Each Lender agrees promptly
to notify the Borrowers and the Administrative Agent after any such set-off and
application made by such Lender, provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or electronic mail transmission of signature pages hereto), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrowers and the Administrative Agent.

11.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, Issuing
Banks or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

11.11 GOVERNING LAW. ALL CLAIMS, CONTROVERSIES, AND DISPUTES ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW), UNLESS EXPRESSLY PROVIDED OTHERWISE IN
ANY OF THE OTHER LOAN DOCUMENTS.

11.12 Submission To Jurisdiction; Waivers . Each Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

108



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 11.2 of this Agreement or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 11.12 any special, exemplary, punitive or consequential damages (even if
advised of the possibility thereof).

11.13 Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender or Issuing Bank has any
fiduciary relationship with or duty to any Borrower or any of their Subsidiaries
or Affiliates arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Borrowers, on one hand,
and Administrative Agent, Issuing Banks and Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers, any of their Subsidiaries, and the Lenders.

11.14 WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.15 Confidentiality. The Administrative Agent and each Lender agrees to keep
confidential all non-public information that is designated by the Borrowers in
writing as confidential and provided to it by the Borrowers pursuant to this
Agreement provided, however, that (A) nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (i) to
the Administrative Agent or any other Lender or any of their respective
Affiliates, (ii) to any Transferee or perspective Transferee or any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations (in each case, subject to the
proviso in Section 11.6(f)), (iii) to its employees, directors, agents,
attorneys, accountants and other professional advisors which receive such
information, (iv) upon the request or demand of any examiner or other
Governmental Authority or self-regulatory organization having jurisdiction over
such Lender, (v) in response to any order

 

109



--------------------------------------------------------------------------------

of any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (vi) which has been publicly disclosed other
than in breach of this Agreement, (vii) to any insurance provider relating to or
in connection with any Borrower, any of their obligations, or the transactions
contemplated by this Agreement, or (viii) in connection with the exercise of any
remedy hereunder, and (B) the term “confidential non-public information” as used
herein shall not be deemed to include any information (i) that was known by the
Administrative Agent or any Lender prior to the disclosure by the Borrowers or
any of its Affiliates or Administrative Agent, as the case may be, or
(ii) individually developed by the Administrative Agent or Lender without the
use or knowledge of confidential non-public information.

11.16 Patriot Act. Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and record information that identifies the Parent,
the Borrowers, and their Subsidiaries, which information includes the name and
address of the Parent, the Borrowers, and their Subsidiaries and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Parent, the Borrowers or such Subsidiaries in
accordance with the Patriot Act.

11.17 Appointment of Agent for Borrowers. Each Borrower hereby irrevocably
appoints Texadian as the borrowing agent and attorney-in-fact for itself with
power and authority to act on behalf of such Borrower in any respect pursuant to
any Loan Document or otherwise in connection therewith, which appointment shall
remain in full force and effect unless and until the Obligations have been
satisfied in full and the Loan Documents have been terminated. Each Borrower
hereby irrevocably appoints and authorizes Texadian (i) to provide the
Administrative Agent, any Lender, or any Issuing Bank with all notices with
respect to Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement or any other Loan
Document and (ii) to take such action as Texadian deems appropriate on its
behalf in connection with Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is acknowledged and agreed that the administration of the
transactions contemplated by the Loan Documents on behalf of the Borrowers in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to the Borrowers in order to utilize the collective borrowing
powers of the Borrowers in the most efficient and economical manner and at their
request, and that neither the Administrative Agent nor any Lender nor any
Issuing Bank shall incur any liability to any Borrower as a result hereof or
otherwise for relying on notice or direction from Texadian on behalf of any one
or more of the Borrowers. Each Borrower represents that (i) for purposes of the
transactions contemplated by this Agreement and the Loan Documents all Borrowers
are operated as part of one consolidated business entity and are directly
dependent upon each other for and in connection with their respective business
activities financial resources, each Borrower will derive a direct economic and
financial benefit from the Obligations incurred under this Agreement, the
incurrence of such Obligations is in the best interests of each Borrower, and
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Administrative
Agent, the Lenders, or the Issuing Banks to do so, and in consideration thereof,
each Borrower hereby jointly and severally agrees to indemnify each of the
Administrative Agent, any Lender and any Issuing Bank and hold each of them
harmless against any and all liability, expense, loss or claim

 

110



--------------------------------------------------------------------------------

of damage or injury, made against any such party by any Borrower or by any third
party arising from or incurred by reason of (a) the administration of the
transactions contemplated by the Loan Documents on behalf of the Borrowers as
provided in this Section 11.17, (b) any such party relying on any notice or
instructions of Texadian, or (c) any other action taken by any such party
hereunder or under the other Loan Documents.

11.18 Agent for Service of Process. Texadian Canada hereby irrevocably
designates, appoints and empowers Texadian, with offices on the date hereof as
listed in Section 11.2 hereof, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any action or proceeding arising out of or relating to this
Agreement. If for any reason such designee, appointee and agent shall cease to
be available to act as such, Texadian Canada agrees to designate a new designee,
appointee and agent in the State of New York on the terms and for the purposes
of this provision satisfactory to the Administrative Agent and the Lenders.
Texadian Canada further irrevocably consents to the service of process out of
any of the courts mentioned in Section 11.12 hereof in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Texadian at its notice address provided in Section 11.2,
such service to become effective 30 days after such mailing. Nothing herein
shall affect the right of the Administrative Agent or any Lender to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against Texadian Canada in any other jurisdiction.

11.19 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court in any jurisdiction
with respect to this Agreement, it becomes necessary to convert into the
currency of such jurisdiction (herein called the “Judgment Currency”) any amount
due hereunder in any currency other than the Judgment Currency, then conversion
shall be made at the rate of exchange prevailing on the Business Day before the
day on which judgment is given. For this purpose, “rate of exchange” means the
rate at which the Administrative Agent would be prepared on the relevant date,
to sell the currency of the amount due hereunder in New York, New York against
the Judgment Currency. In the event that there is a change in the rate of
exchange prevailing between the Business Day before the day on which the
judgment is given and the date of payment of the amount due, the Borrowers will,
on the date of payment, pay such additional amounts (if any) as may be necessary
to ensure that the amount paid on such date is the amount in the Judgment
Currency which, when converted at the rate of exchange prevailing on the date of
payment, is the amount then due under this Agreement in Dollars. Any additional
amount due under this Section 11.19 will be due as separate debt and shall not
be affected by judgment being obtained for any other sums due or in respect of
this Agreement.

(b) Except as otherwise provided in herein, if in connection with the
determination by a Borrower or any other Person, as to whether such Person is in
compliance with any provision hereof, it is required that financial information
or other computations otherwise denominated in any currency other than Dollars
needs to be converted to Dollars, then such conversion shall be made at the rate
of exchange

 

111



--------------------------------------------------------------------------------

prevailing on the applicable “as of”, “as at” or “effective” date of such
financial information or other computation. For this purpose, unless otherwise
specified herein, “rate of exchange” means the rate at which the Administrative
Agent would be prepared to sell Dollars in exchange for the applicable amount of
such other currency.

11.20 No Immunity; Waiver of Immunity. In any proceedings taken in the
jurisdiction of organization of Texadian Canada in connection with this
Agreement, Texadian Canada will not be entitled to claim for itself or any of
its assets immunity from suit, execution, attachment or other legal process.
Texadian Canada hereby irrevocably waives any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution or otherwise) under the laws
of its jurisdiction of incorporation. This waiver of immunities is irrevocably
binding on Texadian Canada under the laws of the Province of Alberta, Canada.

11.21 Reinstatement; Waiver of Subrogation; Joint and Several Obligations. The
obligations of each Borrower under this Agreement and the other Loan Documents
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Borrower in respect of the Obligations is
rescinded or must be otherwise restored by any holder of any of the Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise. Each Borrower hereby agrees that until the payment and satisfaction
in full of all Obligations it shall not exercise any right or remedy, whether by
subrogation, reinstatement, reimbursement, or otherwise, against any other
Borrower, any other guarantor of any of the Obligations or any other Person
liable with respect to the Obligations or to the Administrative Agent, any
Lender, any Issuing Bank, or any Swap Bank under any Loan Document, Swap
Contract, Commodities Contract, or any security for any of the Obligations, and
hereby subordinates such rights to the rights of the Administrative Agent, the
Lenders, the Issuing Banks, and the Swap Banks to payment and under any Loan
Document, Swap Contract, Commodities Contract, or any security for any of the
Obligations. Each Borrower hereby further waives any rights or defenses that may
arise if such Borrower is deemed a surety of the Obligations of any other
Borrower. Each Borrower hereby jointly and severally guarantees to the
Administrative Agent, the Lenders, and the Issuing Banks, and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of all Obligations (as such term is
defined in the Credit Agreement); provided, however, that the obligations of
each Borrower under this guarantee shall be limited to an aggregate amount equal
to the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any applicable state or federal law. Notwithstanding anything to the
contrary, the obligations of each Borrower under this Agreement and the Loan
Documents are joint and several and absolute and unconditional irrespective of
the value, genuineness, validity, regularity or enforceability of the
Obligations of any Borrower, or any substitution, release or exchange of any
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent hereof that the obligations of each
Borrower hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of any Borrower hereunder which shall remain absolute and
unconditional as described above:

(i) at any time or from time to time, without notice to any Borrower, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

112



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other Loan Document shall be done or omitted;

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under this Agreement or any other Loan Document shall be waived or any
guarantee of any of the Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with; or

(iv) any Lien or security interest granted to, or in favor of, the
Administrative Agent, any Lender, any issuing Bank, or any Swap Bank, as
security for any of the Obligations shall fail to be perfected.

11.22 Discretionary Facility. EACH BORROWER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT PROVIDES FOR A CREDIT FACILITY THAT IS COMPLETELY DISCRETIONARY ON THE
PART OF THE ADMINISTRATIVE AGENT AND THE LENDERS AND THAT THE ADMINISTRATIVE
AGENT OR THE LENDERS HAVE ABSOLUTELY NO DUTY OR OBLIGATION TO ADVANCE ANY LOAN
OR TO ISSUE ANY LETTER OF CREDIT. EACH BORROWER UNDERSTANDS THAT WITHOUT REASON,
CAUSE OR PRIOR NOTICE, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY AND AT THE
REQUEST OF THE REQUIRED LENDERS SHALL CEASE ADVANCING LOANS AND ISSUING LETTERS
OF CREDIT AND MAKE DEMAND FOR PAYMENT OF ALL OBLIGATIONS (INCLUDING CASH
COLLATERALIZATION OF LETTERS OF CREDIT IN ACCORDANCE HEREWITH) OF EACH BORROWER
TO THE ADMINISTRATIVE AGENT OR THE LENDERS AT ANY TIME. EACH BORROWER REPRESENTS
AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT SUCH BORROWER IS
AWARE OF THE RISKS ASSOCIATED WITH CONDUCTING BUSINESS UTILIZING AN UNCOMMITTED
FACILITY.

[Signature Pages Follow]

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

TEXADIAN ENERGY, INC., as a Borrower By:  

/s/ R. Seth Bullock

  Name: R. Seth Bullock   Title: Vice President, Treasurer and Secretary
TEXADIAN ENERGY CANADA LIMITED, as a Borrower By:  

/s/ R. Seth Bullock

  Name: R. Seth Bullock   Title: Vice President, Treasurer and Secretary BNP
PARIBAS, as Administrative Agent, Collateral Agent, an Issuing Bank, and a
Lender By:  

/s/ Christine Dirringer

  Name: Christine Dirringer   Title: Managing Director By:  

/s/ Keith Cox

  Name: Keith Cox   Title: Managing Director

[signature page to Credit Agreement]